ICJ_067_GulfOfMaine_CAN_USA_1984-10-12_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ARRET DU 12 OCTOBRE 1984 RENDU PAR LA CHAMBRE
CONSTITUEE PAR ORDONNANCE DE LA COUR
DU 20 JANVIER 1982

1984

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)
JUDGMENT OF 12 OCTOBER 1984 GIVEN BY THE CHAMBER

CONSTITUTED BY THE ORDER MADE BY THE COURT
ON 20 JANUARY 1982
Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
arrêt, C.IJ. Recueil 1984, p. 246.

Official citation :

Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Judgment, I.C.J. Reports 1984, p. 246.

 

Ne de vente : 50
Sales number 5

 

 

 
1984
12 octobre
Rôle général
n° 67

246

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1984

12 octobre 1984

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

Compromis entre le Canada et les Etats-Unis d’Amérique demandant qu’une
chambre de la Cour trace, dans la région du golfe du Maine, une ligne unique
délimitant à la fois le plateau continental et la zone de pêche exclusive de 200 milles
— Délimitation d’un point prédéterminé jusqu’à une zone prédéterminée — Com-
pétence de la Chambre.

Aire de la délimitation — Zone comprise entre les côtes du golfe et zone extérieure
— Géographie physique et politique des lieux — Rejet de la distinction entre côtes
principales et côtes secondaires — Unité et continuité du plateau continental —
Masse d’eau surjacente et distribution de ses ressources halieutiques — Argumen-
tation des Parties concernant la géographie humaine et économique.

Origines et évolution du différend — Délivrance par les Parties de permis d’ex-
ploration pétrolière et gazière — Divergences apparues dans la correspondance
échangée entre les autorités des deux gouvernements au sujet du plateau continental
— Création par les deux Etats d’une zone de pêche exclusive de 200 milles —
Extension du différend a cette zone — Accords provisoires relatifs aux pécheries et
propositions unilatérales de délimitation.

Règles et principes de droit international régissant la matière — Règles conven-
tionnelles et règles de droit international coutumier — Convention de 1958 sur le
plateau continental — Enoncé d’un principe fondamental de droit et prescription
parallèle d'une méthode technique à appliquer à la délimitation dans certaines
conditions — Règle de base fournie par le droit international coutumier et contri-
bution de la jurisprudence internationale à sa formation — Convention adoptée en
1982 par la troisième conférence des Nations Unies sur le droit de la mer — Norme
fondamentale reconnue par les Parties — Redéfinition de cette norme — Absence
dans le droit international d’un corps de règles détaillées concernant la délimitation
des projections maritimes d'Etats limitrophes.

Critères équitables et méthodes pratiques applicables à la délimitation — Méthode
définie par l’article 6, paragraphes I et 2, de la convention de 1958 sur le plateau

4
247 GOLFE DU MAINE (ARRÊT)

continental en vigueur entre les Parties — Critère équitable dont cette méthode
s'inspire — Caractère contraignant qu’aurait l'application de la méthode préconisée
par l’article 6 s’il ne se posait en l'espèce qu’une question de délimitation du seul
plateau continental — Nécessité, dans le cas concret, de délimiter à la fois le plateau
continental et la masse d’eau surjacente — Rejet de la thèse que la méthode prévue à
l'article 6 devrait s'appliquer obligatoirement à toute délimitation maritime en tant
qu’expression particulière d’une norme générale du droit international coutumier —
Rejet de la thèse que la méthode en question serait obligatoire dans le cas d’espèce
par l'effet d’un acquiescement ou de lestoppel — Critères équitables susceptibles
d'êtres appliqués et méthodes pratiques pouvant être utilisées — Choix en fonction
des exigences spécifiques du cas d'espèce — Application de critères et de méthodes
s'appuyant surtout sur la géographie.

Examen des propositions de lignes de délimitation successivement avancées par
les Parties.

Critères et méthodes retenus par la Chambre — Ligne de délimitation unique
tracée en conséquence — Construction de cette ligne en trois segments.

Vérification du caractère équitable du résultat obtenu — Inexistence dans le
cas d'espèce de tout danger réel de conséquences inéquitables — Nécessité d’une
coopération entre les Parties.

ARRÊT

Présents : M. AGO. président de la Chambre ; MM. Gros, MOSLER, SCHWEBEL,
juges ; M. COHEN, juge ad hoc ; M. TORRES BERNARDEZ, Greffier.

En l'affaire de la délimitation de la frontière maritime dans la région du golfe
du Maine,

entre

le Canada,
représenté par

Phonorable Mark MacGuigan, C.P., C.R., député, ministre de la justice et
procureur général du Canada,

S. Exc. M. l'ambassadeur L. H. Legault, C.R., conseiller juridique, ministère
des affaires extérieures.

comme agent et conseil,

M. Blair Hankey, ministère des affaires extérieures,
comme agent adjoint et conseil,

M. L. Alan Willis, ministère de la justice,

comme conseil et conseiller spécial,

M. W. I. C. Binnie, C.R., sous-ministre associé, ministère de la justice,
M. Derek W. Bowett, Q.C., professeur de droit, titulaire de la chaire Whewell,
Queens’ College, Cambridge,
248 GOLFE DU MAINE (ARRÊT)

M. Ian Brownlie, Q.C., D.C.L., F.B.A., professeur de droit international,
titulaire de la chaire Chichele, Fellow d’All Souls College, Oxford,

M. Yves Fortier, C.R., membre du barreau du Québec, ancien président de
Passociation du barreau canadien,
M. Gunther Jaenicke, professeur à l’Université de Francfort-sur-le-Main,

M. Ronald St. J. Macdonald, C.R., professeur a l’Université Dalhousie,

M. Antonio Malintoppi (décédé le 29 mai 1984), professeur à l’Université de
Rome,

M. Prosper Weil, professeur à l’Université de droit, d'économie et de sciences
sociales de Paris,

comme conseils,

M. Lawrence Herman, membre des barreaux de l'Ontario et du Saskatche-
Wan,

M. D. M. McRae, professeur à l'Université de Colombie britannique,

Me Jan Schneider, membre des barreaux de New York et du district de
Columbia,

comme conseillers juridiques extraordinaires,

le capitaine de frégate E. J. Cooper, consultant sur les délimitations des
frontières maritimes, Ottawa,

M. Sinclair, laboratoire des recherches sur les pêcheries de Halifax, ministère
des pêches et des océans,

comme experts,

M. A. R. Longhurst, institut océanographique Bedford, Dartmouth,

M. R. D. W. Macdonald, ministére des péches et des océans, Ottawa,

M. M. P. Shepard, consultant sur les pêcheries, Victoria,

M. D. F. Sherwin, ministère de énergie, des mines et des ressources naturelles,
Ottawa,

Me Patricia Smith, ministère des pêches et des océans, Ottawa,

M. R. Trites, institut océanographique Bedford, Dartmouth,

comme conseillers scientifiques et techniques,

M. Ross Hornby, ministére des affaires extérieures,
Mre Valerie Hughes, membre du barreau de l'Ontario,
Mme Sarita Verma, ministère des affaires extérieures,

comme conseillers juridiques,

M. C. Hanson Dowell, C.R., conseiller spécial, Gouvernement de la Nouvelle-
Ecosse,

M. D. A. MacLean, sous-ministre, ministère des pêches, Gouvernement de la
Nouvelle-Ecosse,

M. Henri Légaré, sous-ministre, ministère des pêches, Gouvernement du
Nouveau-Brunswick,

comme conseillers,
Mme Anne Brennan, ministère des affaires extérieures,
comme secrétaire administrative,
249 GOLFE DU MAINE (ARRÊT)

et

les Etats-Unis d'Amérique,
représentés par

l'honorable Davis R. Robinson, conseiller juridique, département d’Etat des
Etats-Unis,

comme agent et conseil,

M. David A. Colson, conseiller juridique adjoint pour les affaires concernant
les océans, l’environnement international et les questions scientifiques,
bureau du conseiller juridique, département d’Etat des Etats-Unis,

comme agent adjoint et conseil,

M. Bruce C. Rashkow, directeur du bureau chargé de l’affaire de la délimi-
tation maritime avec le Canada, bureau du conseiller juridique, départe-
ment d’Etat des Etats-Unis,

comme conseil spécial,

l'honorable John R. Stevenson, membre des barreaux de New York et du
district de Columbia, ancien conseiller juridique, département d’Etat des
Etats-Unis, et ancien ambassadeur des Etats-Unis à la troisième conférence
des Nations Unies sur le droit de la mer,

M. Mark B. Feldman, membre des barreaux de New York et du district de
Columbia, professeur adjoint de droit, centre juridique de l’Université de
Georgetown, Washington, D.C. et ancien conseiller juridique adjoint,
bureau du conseiller juridique, département d’Etat des Etats-Unis,

M. Ralph I. Lancaster, membre des barreaux du Maine et du Massachusetts,
régent pour le Canada et les Etats de la Nouvelle-Angleterre de American
College of Trial Lawyers, ancien président de la Maine Bar Association,

M. John Norton Moore, membre des barreaux de Floride, d’Illinois, de Vir-
ginie et du district de Columbia, professeur de droit « Walter L. Brown » et
directeur du centre de droit et de politique des océans, faculté de droit de
l'Université de Virginie, ancien conseiller en droit international, bureau du
conseiller juridique, département d’Etat des Etats-Unis, et ancien ambas-
sadeur des Etats-Unis à la troisième conférence des Nations Unies sur le
droit de la mer, |

M. Stefan Riesenfeld, membre du barreau du Minnesota, professeur à la
faculté de droit de l’Université de Californie, Berkeley (Californie), et à la
faculté de droit Hastings, San Francisco (Californie), S.J.D. (Harvard),
J.U.D. (Breslau), docteur en droit (Milan) et ancien conseiller en droit
international, bureau du service juridique, département d’Etat des Etats-
Unis,

comme conseils,

le capitaine de corvette Peter Ward Comfort, Judge Advocate General’s Corps,
marine de guerre des Etats-Unis, détaché auprés du bureau chargé de
l'affaire de la délimitation maritime avec le Canada, bureau du conseiller
juridique, département d’Etat des Etats-Unis,

M. Michael John Danaher, bureau du conseiller juridique adjoint pour les
affaires concernant les océans, l’environnement international et les ques-
tions scientifiques, bureau du conseiller juridique, département d’Etat des
Etats-Unis,
250 GOLFE DU MAINE (ARRÊT)

Me Mary Wild Ennis, bureau chargé de l’affaire de la délimitation maritime
avec le Canada, bureau du conseiller juridique, département d'Etat des
Etats-Unis,

le lieutenant de vaisseau Neil F. Gitin, Judge Advocate General’s Corps, réserve
navale des Etats-Unis, détaché auprès du bureau chargé de l'affaire de la
délimitation maritime avec le Canada, bureau du conseiller juridique,
département d'Etat des Etats-Unis,

M. Ray A. Meyer, bureau chargé de l'affaire de la délimitation maritime avec
le Canada, bureau du conseiller juridique, département d’Etat des Etats-
Unis,

comme avocats-conseillers,

le lieutenant de vaisseau Brian P. Flanagan, garde-côtes des Etats-Unis,
détaché auprès du bureau chargé de l'affaire de la délimitation maritime
avec le Canada, bureau du conseiller juridique, département d'Etat des
Etats-Unis,

M. Richard H. Davis, chef cartographe, division des cartes marines, service
national des océans, administration nationale pour Patmosphère et les
océans, département du commerce des Etats-Unis,

M. William Hezlep, service géographique, bureau de l'information et de la
recherche, département d’Etat des Etats-Unis,

M. Jonathan T. Olsson, service géographique, bureau de l’information et de la
recherche, département d’Etat des Etats-Unis,

Me Sandra Shaw, chef de la division cartographique, service géographique,
bureau de l'information et de la recherche, département d’Etat des Etats-
Unis,

M. Robert W. Smith, chef de la division des frontières internationales et des
ressources, service géographique, bureau de l'information et de la recherche,
département d'Etat des Etats-Unis,

comme conseillers spéciaux,

M. Robert L. Edwards, assistant spécial de l’administrateur adjoint des
pêches, centre des pêcheries du Nord-Est, service national des pêches
maritimes, administration nationale pour l'atmosphère et les océans, dépar-
tement du commerce des Etats-Unis,

comme expert,

assistés par

M. Steven J. Burton, professeur à la faculté de droit de Université de l’Iowa,
Iowa City (Iowa),

M. Jonathan Charney, professeur à la faculté de droit de l’Université Van-
derbilt, Nashville (Tennessee),

M. Ralph J. Gillis, membre des barreaux du Massachusetts et du district de
Columbia, Plymouth (Massachusetts),

M. Bernard H. Oxman, professeur à la faculté de droit de l’Université de
Miami, Miami (Floride),

M. Ted L. Stein, professeur à la faculté de droit de l’Université de PEtat de
Washington, Seattle (Washington),

comme experts juridiques,
251 GOLFE DU MAINE (ARRÊT)

M. Geoffrey Bannister, doyen du collège de lettres et de l’institut d’études
supérieures de l’Université de Boston, Boston (Massachusetts),

M. Louis DeVorsey, Jr., professeur de géographie à l’Université de Géorgie,
Athens (Géorgie),

M. K. O. Emery, océanographe « Henry Bryant Bigelow » à l’Institut océa-
nographique de Woods Hole, Woods Hole (Massachusetts),

M. Richard C. Hennemuth, directeur du laboratoire de Woods Hole, centre
des pécheries du Nord-Est, service national des péches maritimes, admi-
nistration nationale pour l'atmosphère et les océans, département du com-
merce des Etats-Unis,

M. James Kirkley, laboratoire de Woods Hole, centre des pécheries du Nord-
Est, service national des péches maritimes, administration nationale pour
l’atmosphère et les océans, département du commerce des Etats-Unis,

M. Kim D. Klitgord, géophysicien, commission géologique des Etats-Unis,
département de l’intérieur des Etats-Unis,

M. Daniel McFadden, professeur « James R. Killian » de sciences économi-
ques à l’Institut de technologie du Massachusetts, Cambridge (Massachu-
setts),

M. Richard B. Morris, professeur « Gouverneur Morris » d’histoire à PUni-
versité Columbia, New York (New York),

le capitaine de corvette Robert Pawlowski, détaché auprès du centre des
pêcheries du Nord-Est, service national des pêches maritimes, administra-
tion nationale pour l’atmosphère et les océans, département du commerce
des Etats-Unis,

M. Giulio Pontecorvo, professeur de sciences économiques à l'institut d’ad-
ministration des affaires de l’Université Columbia, New York (New
York),

M. John S. Schlee, géologue, commission géologique des Etats-Unis, dépar-
tement de l’intérieur,

M. William L. Sullivan, Jr., conseiller pour les affaires maritimes internatio-
nales, administration nationale pour l’atmosphère et les océans, départe-
ment du commerce,

M. Manik Talwani, expert géologue, Houston (Texas),

M. Elazar Uchupi, expert scientifique du service de géologie et de géophysique
de l’Institut océanographique de Woods Hole, Woods Hole (Massachu-
setts),

M. James Wilson, professeur de sciences économiques à l’Université du
Maine, Orono (Maine),

M. Julian Wolpert, professeur « Henry G. Bryant » de géographie, d’admi-
nistration publique et d'urbanisme à l’institut Woodrow Wilson d’adminis-
tration publique et d’affaires internationales de l’Université de Princeton,
Princeton (New Jersey),

comme conseillers,

LA CHAMBRE CONSTITUÉE PAR LA COUR INTERNATIONALE DE JUSTICE pour
connaître de l’affaire susmentionnée,

ainsi composée,
après délibéré,
252 GOLFE DU MAINE (ARRÊT)

rend l'arrêt suivant :

1. Par lettre conjointe du 25 novembre 1981 déposée au Greffe de la Cour le
même jour les ambassadeurs du Canada et des Etats-Unis d'Amérique aux
Pays-Bas ont transmis au Greffier la copie certifiée conforme d’un compromis
daté du 29 mars 1979 et ultérieurement amendé, par lequel le Canada et les
Etats-Unis d’Amérique sont convenus de soumettre à une chambre de la Cour,
composée de cinq personnes et constituée en application de l’article 26, para-
graphe 2, et de l’article 31 du Statut de la Cour et conformément aux dispositions
du compromis, une question relative au tracé de la frontière maritime unique
divisant le plateau continental et les zones de pêche des deux Parties dans la
région du golfe du Maine. Par la même lettre, le Gouvernement du Canada
notifiait également à la Cour, conformément à l’article 35 du Règlement de la
Cour, son intention d’exercer la faculté que lui confère l’article 31 du Statut de la
Cour de désigner un juge ad hoc.

2. Par lettre du 18 décembre 1981 le Président en exercice de la Cour a invité
les agents des deux Parties à donner par écrit à la Cour des explications ou
éclaircissements complémentaires sur divers points concernant notamment cer-
taines dispositions du compromis. Les explications ou éclaircissements en ques-
tion ont été fournis dans une lettre des ambassadeurs des deux Parties à La Haye
portant la date du 6 janvier 1982 et parvenue au Greffe le 8 janvier 1982.

3. Par ordonnance du 20 janvier 1982, la Cour, ayant examiné la lettre sus-
visée, a considéré que les réponses qu’elle contenait étaient à rapprocher des
termes du compromis aux fins de la présente affaire ; décidé d’accéder à la de-
mande des Gouvernements du Canada et des Etats-Unis d'Amérique tendant à
former une chambre spéciale de cing juges pour connaître de l’affaire et déclaré
que MM. Gros, Ruda, Mosler, Ago et Schwebel, juges, avaient été élus pour y
siéger ; pris acte de ce que, dans l’exercice des pouvoirs conférés par l’article 31,
paragraphe 4, du Statut, le Président en exercice avait prié M. Ruda de céder sa
place, le moment venu, au juge ad hoc désigné par le Gouvernement du Canada,
et que M. Ruda s'était déclaré prêt à le faire ; et déclaré la Chambre composée
comme indiqué dûment constituée pour connaître de l'affaire.

4. Par lettre du 26 janvier 1982, l'ambassadeur du Canada aux Pays-Bas, se
référant à l’article 31 du Statut et à l’article 35 du Règlement, a fait savoir à la
Cour que la personne choisie par le Canada pour siéger comme juge ad hoc en
l'affaire était M. Maxwell Cohen ; par lettre de l’agent des Etats-Unis en date du
26 janvier 1982, la Cour a été avisée que les Etats-Unis n’avaient pas d’obser-
vation à formuler au sujet de cette désignation.

5. Le texte du compromis du 29 mars 1979 est le suivant :

« Le Gouvernement du Canada et le Gouvernement des Etats-Unis
d'Amérique,

Reconnaissant qu'ils n’ont pu résoudre par voie de négociation leurs
différends en matière de délimitation du plateau continental et des zones de
pêche de l’un et l’autre pays dans la région du golfe du Maine,

Désirant parvenir à un règlement amical de ces différends dans les meil-
leurs délais,

10
253

11

GOLFE DU MAINE (ARRÊT)

Sont convenus de ce qui suit :
Article I

Les Parties soumettent la question posée à l’article II à une chambre de la
Cour internationale de Justice, composée de cinq personnes et constituée
aprés consultation avec les Parties, en application du paragraphe 2 de
Particle 26 et de l’article 31 du Statut de la Cour et conformément aux
dispositions du présent compromis.

Article IT

1. La Chambre est priée de statuer, conformément aux régles et principes
du droit international applicables en la matiére entre les Parties, sur la
question suivante :

Quel est le tracé de la frontière maritime unique divisant le plateau
continental et les zones de péche du Canada et des Etats-Unis d’Amé-
rique à partir d’un point situé par 44° 11’ 12” de latitude nord et
67° 16’ 46” de longitude ouest jusqu’à un point devant être fixé par la
Chambre à l’intérieur d’une zone délimitée par des lignes droites reliant
les coordonnées géographiques suivantes : 40° de latitude nord et 67° de
longitude ouest ; 40° de latitude nord et 65° de longitude ouest ; 42° de
latitude nord et 65° de longitude ouest ?

2. La Chambre est priée de décrire le tracé de la frontière maritime en
termes de lignes géodésiques reliant les coordonnées géographiques des
points. La Chambre est également priée, à seules fins d'illustration, d’in-
diquer le tracé de la frontière sur la carte n° 4003 du Service hydrographique
du Canada et sur la carte n° 13006 de la United States National Ocean
Survey, conformément aux dispositions de l’article IV.

3. Les Parties prient la Chambre de nommer un expert technique, désigné
conjointement par les Parties, pour l’aider dans la considération des ques-
tions techniques et notamment dans la préparation de la description de la
frontière maritime et des cartes mentionnées au paragraphe 2. Le Greffier
est prié de fournir à l’expert technique des exemplaires des pièces de pro-
cédure de chaque Partie lorsque lesdites pièces sont communiquées à l’autre
Partie. L'expert assiste à la procédure orale et se tient à la disposition de la
Chambre pour toute consultation que cette dernière estime nécessaire aux
fins du présent article.

4. Les Parties acceptent comme définitive et obligatoire pour elles-mêmes
la décision de la Chambre rendue en application du présent article.

Article IIT

1. Au sud et à l’ouest de la frontière maritime devant être délimitée par la
Chambre en application du présent compromis le Canada ne peut, et au
nord et à l’est de ladite frontière maritime les Etats-Unis d'Amérique ne
peuvent, à quelque fin que ce soit, revendiquer ou exercer de juridiction ou
de droits souverains sur les eaux ou sur le fond marin et le sous-sol de la
mer.

2. Aucune disposition du présent compromis ne modifie la position de
lune ou l’autre Partie à l'égard de la nature juridique ou de l’étendue vers le
254

12

GOLFE DU MAINE (ARRÊT)

large du plateau continental, de la juridiction en matière de pêches, ou de la
juridiction ou des droits souverains à toute autre fin en vertu du droit
international.

Article IV

La Chambre et l'expert ou les experts techniques sont priés, et les Parties
dans leurs présentations à la Chambre sont tenues, de se conformer aux
dispositions techniques suivantes :

a) Toutes les coordonnées géographiques des points mentionnés sont éta-
blies en fonction de la station origine de la triangulation nord-américaine
de 1927.

b) Toutes les lignes droites sont des lignes géodésiques. Si elles sont néces-
saires aux fins de l’arrêt, les courbes, y compris les parallèles de latitude,
sont calculées en fonction de la station origine de la triangulation nord-
américaine de 1927.

c) Bien que les Parties utilisent des niveaux de référence différents dans la
région du golfe du Maine, les deux sont considérés comme étant com-
muns.

d) S'il est nécessaire de se référer à la laisse de basse mer de l’une ou l’autre
Partie, les cartes les plus récentes et à plus grande échelle possible
publiées par la Partie en cause sont utilisées.

e) Si un ou plusieurs points sur une carte donnée ne sont pas établis en
fonction de la station origine de la triangulation nord-américaine de
1927, la Chambre demande à l’agent de la Partie en cause de lui fournir
les points origine corrigés.

f} Comme les Parties n’utilisent pas les mêmes symboles normalisés sur
leurs cartes marines, la Chambre, l’expert ou les experts techniques
consultent au besoin les agents et leurs conseillers pour assurer l’inter-
prétation correcte du symbole ou du signe en question.

g) La Chambre, l'expert ou les experts techniques sont priés de consulter au
besoin les Parties au sujet de tout programme informatique mis au point
conjointement par les Parties aux fins de calculs techniques, et d'utiliser
de tels programmes au besoin.

Article V

1. Ni l’une ni l’autre Partie ne communique à titre de preuve ou d’argu-
ment ni ne divulgue publiquement de quelque manière que ce soit la nature
ou le contenu des propositions en vue d’un règlement du différend relatif à la
délimitation des frontières maritimes, ou des réponses à ces propositions,
faites au cours des négociations ou discussions entreprises depuis 1969.

2. Chaque Partie notifie et consulte l’autre Partie avant de communiquer
à titre de preuve ou d’argument la correspondance diplomatique ou toute
autre correspondance confidentielle entre le Canada et les Etats-Unis
d'Amérique portant sur la question de la délimitation des frontières mari-
times.

Article VI

1. Sans préjuger aucune question relative à la charge de la preuve, les
Parties prient la Chambre d’autoriser la procédure suivante au regard des
pièces de procédure écrite :
255 GOLFE DU MAINE (ARRÊT)

a) un mémoire soumis par chacune des Parties au plus tard sept mois après
que le Greffier a reçu notification du nom du juge ad hoc ou des noms des
juges ad hoc ;

b) un contre-mémoire soumis par chacune des Parties au plus tard six mois
après l’échange des mémoires ;

c) toute autre pièce de procédure jugée nécessaire par la Chambre.

2. La chambre peut prolonger ces délais à la demande de l’une ou l’autre
Partie.

3. Les pièces de procédure écrite présentées au Greffier ne sont pas
communiquées à l’autre Partie tant que le Greffier n’a pas reçu la pièce de
procédure correspondante de l’autre Partie.

Article VII

1. A la suite de la décision de la Chambre, l’une ou l’autre Partie peut
demander la tenue de négociations en vue d’une entente sur l'extension de la
frontière maritime vers le large sur une aussi grande distance que les Parties
le jugent souhaitable.

2. Si les Parties ne parviennent pas à s’entendre sur l’extension de la
frontière maritime dans l’année qui suit la date d’une telle demande, chaque
Partie peut notifier l’autre Partie de son intention de soumettre la question
de l’extension de la frontière maritime vers le large à la procédure de
règlement obligatoire par tierce partie.

3. Si les Parties ne parviennent pas à s’entendre sur les conditions d’une
telle soumission dans les trois mois qui suivent cette notification, l’une ou
l’autre Partie peut soumettre la question de l’extension de la frontière
maritime vers le large à la chambre de cing juges constituée en conformité
avec le présent compromis.

4. Les dispositions du présent compromis s’appliquent, mutatis mutan-
dis, à la procédure établie dans le présent article et la décision de la Chambre
est définitive et obligatoire pour les Parties.

Article VIII

Le présent compromis entre en vigueur à la date de l’entrée en vigueur du
traité entre le Gouvernement du Canada et le Gouvernement des Etats-
Unis d’Amérique visant à soumettre au règlement obligatoire le différend
relatif à la délimitation de la frontière maritime dans la région du golfe du
Maine signé en ce jour. Il demeure en vigueur jusqu’à ce qu’il soit abrogé
conformément aux dispositions dudit traité ou jusqu’à l’abrogation dudit
traité. »

6. Conformément à l’article 40, paragraphe 3, du Statut et à l’article 42 du
Règlement, copie de la notification et du compromis a été transmise au Secrétaire
général de l'Organisation des Nations Unies, aux Membres des Nations Unies et
aux autres Etats admis à ester devant la Cour.

7. Par ordonnance rendue par la Cour le le" février 1982 conformément à
l’article 92 du Règlement, puis par ordonnances du président de la Chambre des
28 juillet 1982, 5 novembre 1982 et 27 juillet 1983, des délais ont été fixés ou
prorogés pour le dépôt de mémoires et de contre-mémoires, ainsi que pour le
dépôt de répliques à la demande des Parties, ces répliques ayant été jugées

13
256 GOLFE DU MAINE (ARRÊT)

nécessaires. Les mémoires, contre-mémoires et répliques des Parties ont été
dûment déposés dans les délais ainsi fixés ou prorogés.

8. Par ordonnance de la Chambre du 30 mars 1984 le capitaine de frégate
Peter B. Beazley a été nommé expert technique au service de la Chambre pour les
questions techniques, et en particulier pour la description de la frontière mari-
time et les cartes visées à l’article IJ, paragraphe 2, du compromis. Avant de
prendre ses fonctions, l'expert a fait la déclaration solennelle dont le texte figure
dans l'ordonnance.

9. Des audiences ont été tenues du 2 au 6, du 10 au 13, le 16, du 18 au 19 avril
et du 3 au 5 et du 9 au 11 mai 1984, durant lesquelles ont été entendus les
représentants suivants des Parties :

Pour le Canada : S. Exc. M. L. H. Legault,

Phonorable M. MacGuigan, C.P., C.R., dé-
pute,

M. B. Hankey,
M. W. I. C. Binnie, C.R.,
M. Y. Fortier, C.R.,
M. I. Brownlie, Q.C.,
M. D. W. Bowett, Q.C.,
M. P. Weil,
M. A. Malintoppi,
M. G. Jaenicke.

Pour les Etats-Unis d'Amérique : Yhonorable D. R. Robinson,
Vhonorable J. R. Stevenson,
M. D. Colson,
M. M. Feldman,
M. K. Lancaster,
M. B. Rashkow,
M. S. Riesenfeld.

Le Gouvernement des Etats-Unis a fait comparaitre un expert, M. R. Edwards,
qui a été interrogé par M. Lancaster, conseil des Etats-Unis, et par M. Fortier,
conseil du Canada.

10. Au cours des audiences, les membres de la Chambre ont posé des ques-
tions à l’une et l’autre Partie. Les agents et conseils des Parties y ont répondu
oralement ou par écrit avant la clôture de la procédure orale.

11. Les Gouvernements du Bangladesh et du Royaume-Uni, s'appuyant sur
Particle 53, paragraphe 1, du Règlement, ont demandé à avoir communication
des pièces de procédure et de leurs annexes. Les Parties ayant été consultées et
Pune d’elles ayant élevé une objection, le Greffier a informé ces gouvernements
par lettres du 6 et du 13 décembre 1982 respectivement que le président de la
Chambre avait décidé qu’il n’était pas approprié de faire droit pour le moment à
leur demande. Le 2 avril 1984, la Chambre a décidé, après s’être renseignée
auprès des Parties, conformément à l’article 53, paragraphe 2, de son Règlement,
que les pièces de procédure et documents annexes seraient rendus accessibles au
public, ainsi qu’aux Etats tiers, à partir de l'ouverture de la procédure orale, ce
qui a permis aux Etats susmentionnés d’y avoir également accès.

14
257 GOLFE DU MAINE (ARRÊT)

12. Dans la procédure écrite, les conclusions ci-après ont été présentées par les
Parties :

Au nom du Canada,
dans le mémoire :

« Vu les faits et les arguments énoncés dans le présent mémoire,
Plaise à la Cour dire et juger que :

Le tracé de la frontière maritime unique visée par le compromis conclu
entre le Canada et les Etats-Unis d'Amérique le 25 mars 1979 est défini par
les lignes géodésiques reliant les points dont les coordonnées géographiques
sont les suivantes :

44° 11’ 12” Nord
44° 08’ 51” Nord
43° 59’ 12” Nord
43° 49’ 49” Nord
43° 49’ 29” Nord
43° 37’ 33” Nord
43° 03’ 58” Nord
42° 54’ 44” Nord
42° 20° 37” Nord
41° 56’ 42” Nord
41° 22’ 07” Nord

67° 16’ 46” Ouest
67° 16’ 20” Ouest
67° 14’ 34” Ouest
67° 12’ 30” Ouest
67° 12’ 43” Quest
67° 12’ 24” Ouest
67° 23’ 55” Quest
67° 28’ 35” Quest
67° 45’ 36” Quest
67° 51’ 29” Quest
67° 29’ 09” Quest

40° 05’ 36” Nord

dans le contre-mémoire :

66° 41’ 59” Quest » ;

« Vu les faits et les arguments énoncés dans le mémoire du Canada et dans
le présent contre-mémoire,

Plaise à la Cour, rejetant toutes les prétentions et conclusions contraires
avancées dans le mémoire des Etats-Unis,

Dire et juger que :

Le tracé de la frontière maritime unique visée par le compromis conclu
entre le Canada et les Etats-Unis d’ Amérique le 29 mars 1979 est défini par
les lignes géodésiques reliant les points dont les coordonnées géographiques
sont les suivantes : »

[suit une liste de coordonnées identique à celle du mémoire] ;
dans la réplique :
« Vu les faits et les arguments énoncés dans le mémoire et dans le contre-
mémoire du Canada, ainsi que dans la présente réplique,

Plaise à la Cour, rejetant toutes les prétentions et conclusions contraires
avancées dans le mémoire et dans le contre-mémoire des Etats-Unis,

Dire et juger que :

Le tracé de la frontière maritime unique visée par le compromis conclu
entre le Canada et les Etats-Unis d’Amérique le 29 mars 1979 est défini par
les lignes géodésiques reliant les points dont les coordonnées géographiques
sont les suivantes : »

[suit une liste de coordonnées identique à celle du mémoire].

15
258

GOLFE DU MAINE (ARRÊT)

Au nom des Etats-Unis,

dans le mémoire :

16

« Vu les faits énoncés dans la première partie du présent mémoire, l’ex-
posé du droit figurant dans la deuxième partie et les conclusions sur l’ap-
plication du droit aux faits de la troisième partie ;

Considérant que, aux termes du compromis entre les Parties, la Cour est
priée de dire, conformément aux règles et principes du droit international
applicables en la matière entre les Parties, quel est le tracé de la frontière
maritime unique divisant le plateau continental et les zones de pêche des
Etats-Unis d'Amérique et du Canada à partir d’un point situé par
44° 11’ 12” de latitude nord et 67° 16’ 46” de longitude ouest jusqu’à un
point devant être fixé par la Cour à l’intérieur d’une zone délimitée par des
lignes droites reliant les coordonnées géographiques suivantes : 40° de
latitude nord et 67° de longitude ouest ; 40° de latitude nord et 65° de
longitude ouest ; 42° de latitude nord et 65° de longitude ouest ;

Au nom des Etats-Unis d'Amérique, plaise à la Cour dire et juger :

À. Quant au droit applicable

1. Que la délimitation d’une frontière maritime unique nécessite l’appli-
cation de principes équitables, compte tenu des circonstances pertinentes
propres à la région, de façon à aboutir à une solution équitable ;

2. Que les principes équitables à appliquer en Pespéce sont notamment
les suivants :

a) la délimitation doit respecter le lien existant entre les côtes pertinentes
des Parties et les zones maritimes situées devant ces côtes, ce qui recouvre
les notions de non-empiétement, de proportionnalité et, le cas échéant,
de prolongement naturel ;

b) la délimitation doit faciliter la conservation et la gestion des ressources
naturelles de la région ;

c) la délimitation doit réduire le plus possible les risques de litiges entre les
Parties ; et

d) la délimitation doit tenir compte des circonstances pertinentes propres à
la région.

3. Que la méthode de l’équidistance n’est ni obligatoire ni préférable
pour les Parties, que ce soit en vertu d’un traité ou d’une règle de droit
international coutumier, et que toute méthode ou combinaison de méthodes
de délimitation de nature à produire une solution équitable peut être uti-
lisée. .

B. Quant aux circonstances pertinentes à prendre en considération

1. Que les circonstances géographiques pertinentes de la région com-
prennent :

a) la relation géographique d’ensemble entre les Parties en tant qu’Etats
limitrophes ;

b) la direction générale nord-est de la côte orientale de l’ Amérique du Nord,
tant à l’intérieur qu’à l'extérieur du golfe du Maine ;
259

17

GOLFE DU MAINE (ARRÊT)

c) le fait que le point terminal de la frontière internationale se trouve dans
Pangle nord du golfe du Maine ;

d) les changements radicaux de direction de la côte canadienne à partir de
listhme Chignectou, à 147 milles au nord-est du point terminal de la
frontière internationale ;

e) la protubérance de la presqu'île de Nouvelle-Ecosse à 100 milles marins
au sud-est du point terminal de la frontière internationale, faisant appa-
raître un petit segment de côte canadienne perpendiculaire à la direction
générale de la côte, en face du point terminal de la frontière internatio-
nale ;

f} la concavité de la côte résultant de l’effet combiné de la protubérance de
la presqu'île de Nouvelle-Ecosse et de la courbure de la côte de la
Nouvelle-Angleterre ;

g) les longueurs relatives des côtes pertinentes des Parties ; et

h) le chenal Nord-Est, le banc de Georges et les bancs de Brown et German
sur le plateau Scotian, en tant que caractéristiques spéciales.

2. Que les circonstances pertinentes de ja région relatives au milieu
comprennent :

a) la présence de trois écosystémes distincts et reconnaissables se ratta-
chant respectivement au bassin du golfe du Maine, au banc de Georges et
au plateau Scotian ; et

b) la présence du chenal Nord-Est comme limite naturelle séparant non
seulement les écosystèmes distincts et reconnaissables du banc de
Georges et du plateau Scotian, mais aussi la plupart des stocks de poisson
d'importance commerciale se rattachant à chacun de ces systèmes.

3. Que les circonstances pertinentes de la région relatives à l'intérêt
prédominant des Etats-Unis dont témoignent les activités des Parties et de
leurs ressortissants comprennent :

a) le fait que les pêcheurs américains pratiquent la pêche depuis plus
longtemps et dans des régions plus vastes et l’ont fait avant même que les
Etats-Unis soient indépendants ;

b) la mise en valeur des pêcheries du banc de Georges par les seuls pêcheurs
américains et, jusqu’à une date récente, leur prépondérance et quasi-
exclusivité ; et

c) les responsabilités exercées depuis plus de deux cents ans par les Etats-
Unis et leurs ressortissants en ce qui concerne les aides à la navigation, le
sauvetage en mer, la défense, la recherche scientifique et la conservation
et la gestion des pêcheries.

C. Quant à la délimitation

1. Que la meilleure application possible de principes équitables tenant
compte des circonstances pertinentes propres à la région de façon à aboutir
à une solution équitable consiste à tracer une frontière maritime unique
perpendiculaire à la direction générale de la côte dans la région du golfe du
Maine, depuis le point de départ de la délimitation spécifié à article II du
compromis jusqu’au triangle défini dans cet article, le cours de la ligne étant
ajusté pour éviter de diviser le banc German et le banc de Brown, qui doivent
Pun et l’autre revenir intégralement au Canada.
260 GOLFE DU MAINE (ARRÊT)

2. Que la frontière consisterait en lignes géodésiques reliant les coordon-
nées géographiques suivantes :

Latitude nord Longitude ouest
a) 44° 11° 12” 67° 16’ 46”
b) 43° 29° 06” 66° 34’ 30”
c) 43° 19° 30” 66° 52’ 45”
d) 43° 00’ 00” 66° 33’ 21”
e) 42° 57’ 13” 66° 38’ 36”
f) 42° 28’ 48” 66° 10’ 25”
g) 42° 34 24” 66° 00’ 00”
h) 42° 15’ 45” 65° 41’ 33”
i) 429 22’ 23” 65° 29° 12”
j) 41° 56’ 21” 65° 03’ 48”
k) 41° 58’ 24” 65° 00’ 00” » ;

dans le contre-mémoire :

« Vu les faits enoncés dans la première partie du mémoire des Etats-Unis
et du présent contre-mémoire, l'exposé du droit figurant dans leur deuxième
partie et les conclusions sur l’application du droit aux faits de leur troisième
partie ; »

[le texte des conclusions est ensuite identique à celui qui figure dans le
mémoire] ;

dans la réplique :

« Vu les faits énoncés dans le mémoire, le contre-mémoire et la présente
réplique des Etats-Unis, l'exposé du droit qui y figure et les conclusions sur
l'application du droit aux faits présentés dans ces écritures ; »

[le texte des conclusions est ensuite identique à celui qui figure dans le
mémoire].

13. Dans la procédure orale, les conclusions suivantes ont été présentées par

les Parties :

Au nom du Canada,

al

18

audience du 5 mai 1984 (après-midi) :

« Considérant les faits et les arguments exposés dans le mémoire, le
contre-mémoire et la réplique du Canada, ainsi que dans les exposés oraux
du Canada,

Plaise à la Cour, rejetant toutes revendications et conclusions contraires
exposées dans le mémoire, le contre-mémoire et la réplique des Etats-Unis
ainsi que dans les plaidoiries des Etats-Unis,

Dire et juger que :
Le tracé de la frontière maritime unique visée par le compromis conclu
261 GOLFE DU MAINE (ARRÊT)

entre le Canada et les Etats-Unis d'Amérique le 29 mars 1979 est défini par
les lignes géodésiques décrites dans la conclusion jointe au mémoire, au
contre-mémoire et à la réplique du Canada » ;

Au nom des Etats-Unis d'Amérique,

à l'audience du 11 mai 1984:

« Vu les faits énoncés dans le mémoire, le contre-mémoire, la réplique et
les plaidoiries des conseils des Etats-Unis, l'exposé du droit qui y figure et
les conclusions sur application du droit aux faits présentés ;

Considérant que, aux termes du compromis entre les Parties, la Chambre
est priée de dire, conformément aux règles et principes du droit interna-
tional applicables en la matière entre les Parties, quel est le tracé de la fron-
tière maritime unique divisant le plateau continental et les zones de pêche
des Etats-Unis d'Amérique et du Canada à partir d’un point situé par
44° 11’ 12” de latitude nord et 67° 16’ 46” de longitude ouest jusqu’à un
point devant être fixé par la Cour à l’intérieur d’une zone délimitée par des
lignes droites reliant les coordonnées géographiques suivantes : 40° de
latitude nord et 67° de longitude ouest ; 40° de latitude nord et 65° de
longitude ouest ; 42° de latitude nord et 65° de longitude ouest ;

Au nom des Etats-Unis d'Amérique, plaise à la Cour dire et juger :

A. Quant au droit applicable

1. Que la délimitation d’une frontière maritime unique nécessite l’appli-
cation de principes équitables, compte tenu des circonstances pertinentes
propres à la région, de façon à aboutir à une solution équitable.

2. Que les principes équitables à appliquer en l’espèce sont notamment
les suivants :

a) la délimitation doit respecter le lien existant entre les côtes pertinentes
des Parties et les zones maritimes situées devant ces côtes, ce qui recouvre
les notions de non-empiétement, de proportionnalité et de prolongement
naturel au sens géographique, autrement dit de projection de la façade
côtière ;

b) la délimitation doit faciliter la conservation et la gestion des ressources
naturelles de la région ;

¢) la délimitation doit réduire le plus possible les risques de litiges entre les
Parties ; et

d) la délimitation doit tenir compte des circonstances pertinentes propres à
la région.

3. Que la méthode de l’équidistance n’est ni obligatoire, ni préférable
pour les Parties, que ce soit en vertu d’un traité ou d’une règle de droit
international coutumier, et que toute méthode ou combinaison de méthodes
de délimitation qui soit de nature à produire une solution équitable en
application de ces principes, compte tenu des circonstances pertinentes,
peut être utilisée.

19
262

20

GOLFE DU MAINE (ARRÊT)

B. Quant aux circonstances pertinentes à prendre en considération

1. Que les circonstances géographiques pertinentes de la région com-
prennent :

a) la projection de la façade côtière du Maine et du New Hampshire à
travers le golfe du Maine et au-delà de celui-ci ;

b) la relation géographique d'ensemble entre les Parties en tant qu’Etats
limitrophes ;

c) la direction générale nord-est de la côte orientale de l'Amérique du Nord,
tant à l’intérieur qu’à l'extérieur du golfe du Maine ;

d) le fait que le point terminal de la frontière internationale se trouve dans
l'angle nord du golf du Maine;

e) les changements radicaux de direction de la côte canadienne à partir de
Pisthme Chignectou, à 147 milles au nord-est du point terminal de la
frontière internationale ;

f) la protubérance de la presqu'île de Nouvelle-Ecosse à 100 milles marins
au sud-est du point terminal de la frontière internationale, faisant appa-
raître un petit segment de côte canadienne perpendiculaire à la direction
générale de la côte, en face du point terminal de la frontière internatio-
nale ;

g) la concavité de la côte résultant de l’effet combiné de la protubérance de
la presqu'île de Nouvelle-Ecosse et de la courbure de la côte de la
Nouvelle-Angleterre ;

h) les longueurs relatives des côtes pertinentes des Parties ; et

i) le chenal Nord-Est, le banc de Georges et les bancs de Brown et German
sur le plateau Scotian, en tant que caractéristiques spéciales.

2. Que les circonstances pertinentes de la région relatives au milieu
comprennent :

a) la présence de trois écosystèmes distincts et reconnaissables se ratta-
chant respectivement au bassin du golfe du Maine, au banc de Georges et
au plateau Scotian ; et

b) la présence du chenal Nord-Est comme limite naturelle séparant non
seulement les écosystèmes distincts et reconnaissables du banc de
Georges et du plateau Scotian, mais aussi la plupart des stocks de poisson
d'importance commerciale se rattachant à chacun de ces systèmes.

3. Que les circonstances pertinentes de la région relatives à l'intérêt
prédominant des Etats-Unis dont témoignent les activités des Parties et de
leurs ressortissants comprennent :

a) le fait que les pêcheurs américains pratiquent la pêche depuis plus
longtemps et dans des régions plus vastes et l’ont fait avant même que les
Etats-Unis soient indépendants ;

b) la mise en valeur des pêcheries du banc de Georges par les seuls pêcheurs
américains et, jusqu’à une date récente, leur prépondérance et quasi-
exclusivité ; et

c) les responsabilités exercées depuis plus de deux cents ans par les Etats-
Unis et leurs ressortissants en ce qui concerne les aides à la navigation, le
sauvetage en mer, la défense, la recherche scientifique et la conservation
et la gestion des pécheries.
263 GOLFE DU MAINE (ARRÊT)

C. Quant à la délimitation

1. Que la meilleure application possible de principes équitables tenant
compte des circonstances pertinentes propres à la région de façon à aboutir
à une solution équitable consiste à tracer une frontière maritime unique
perpendiculaire à la direction générale de la côte dans la région du golfe du
Maine, depuis le point de départ de la délimitation spécifié à l’article II du
compromis jusqu’au triangle défini dans cet article, le cours de la ligne étant
ajusté pour éviter de diviser le banc German et le banc de Brown, qui doivent
Pun et l’autre revenir intégralement au Canada.

2. Que la frontière consisterait en lignes géodésiques reliant les coor-
données géographiques suivantes ::

Latitude nord Longitude ouest
a) 44° 11’ 12” 67° 16’ 46”
b) 43° 29° 06” 66° 34’ 30”
c) 43° 19° 30” 66° 52’ 45”
d) 43° 00’ 00” 66° 33’ 21”
e) 42° 57 13” 66° 38’ 36”
f} 42° 28’ 48” 66° 10° 25”
g) 42° 34’ 24’ 66° 00’ 00”
h) 42° 15’ 45” 65° 41% 33”
ij 42° 22° 23” 65° 29’ 12”
j) 41° 56’ 21” 65° 03° 48”
k) 41° 58’ 24” 65° 00’ 00”. »

I

14. L’affaire de la délimitation de la frontiére maritime dans la région
du golfe du Maine a été portée devant la Cour sur la base de la première des
hypothèses envisagées à l’article 40, paragraphe 1, de son Statut, à savoir
par notification d’un compromis, en l'espèce de l'accord spécial signé à
Washington, le 29 mars 1979, par les Gouvernements du Canada et des
Etats-Unis d'Amérique, et notifié à la Cour le 25 novembre 1981.

15. Par son ordonnance du 20 janvier 1982 la Cour a constitué pour
connaître de l’affaire, en application de l’article 26, paragraphe 2, et de
l'article 31 de son Statut, une chambre spéciale composée de cinq
membres. En vertu de l’article II, paragraphe 1, du compromis, cette
chambre est

« priée de statuer, conformément aux règles et principes du droit
international applicables en la matière entre les Parties, sur la ques-
tion suivante :

Quel est le tracé de la frontière maritime unique divisant le
plateau continental et les zones de pêche du Canada et des Etats-
Unis d'Amérique à partir d’un point situé par 44° 11’ 12” de
latitude nord et 67° 16’ 46” de longitude ouest jusqu’à un point

21
264 GOLFE DU MAINE (ARRÊT)

devant être fixé par la Chambre à l’intérieur d’une zone délimitée
par des lignes droites reliant les coordonnées géographiques sui-
vantes : 40° de latitude nord et 67° de longitude ouest : 40° de
latitude nord et 65° de longitude ouest ; 42° de latitude nord
et 65° de longitude ouest ? »

16. Le paragraphe 4 du même article II dispose : « Les Parties acceptent
comme définitive et obligatoire pour elles-mêmes la décision de la
Chambre rendue en application du présent article. » L'article III, para-
graphe 1, confirme en outre le caractère définitif et obligatoire de la
« frontière maritime unique » devant être délimitée par la Chambre, en
précisant qu’au sud et à l’ouest de cette « frontière » le Canada ne pourra,
et au nord et à l’est les Etats-Unis d'Amérique ne pourront, « à quelque fin
que ce soit, revendiquer ou exercer de juridiction ou de droits souverains
sur les eaux ou sur le fond marin et le sous-sol de la mer ». I] convient aussi
de noter que l’article III, paragraphe 2, réserve expressément les positions
de chacune des deux Parties dans les termes suivants :

« Aucune disposition du présent compromis ne modifie la position
de l’une ou l’autre Partie à l'égard de la nature juridique ou de
l'étendue vers le large du plateau continental, de la juridiction en
matière de pêches, ou de la juridiction ou des droits souverains à toute
autre fin en vertu du droit international. »

17. La tâche concernant la délimitation à effectuer dans les limites
indiquées à l’article IJ, paragraphe 1, n’est pas la seule prévue par le
compromis. L'article VII, paragraphe 1, dispose en effet :

« A la suite de la décision de la Chambre, l’une ou l’autre Partie peut
demander la tenue de négociations en vue d’une entente sur l’exten-
sion de la frontière maritime vers le large sur une aussi grande distance
que les Parties le jugent souhaitable. »

Et les paragraphes qui suivent prévoient que, si les Parties ne parviennent
pas, dans des délais déterminés, à s’entendre à ce sujet soit directement,
soit par la soumission de la question à une procédure de règlement obli-
gatoire par tierce partie, l’une ou l’autre Partie pourra « soumettre la
question de l'extension de la frontière maritime vers le large à la chambre
de cing juges constituée en conformité avec le présent compromis » (par. 3).
Les dispositions du compromis devront alors s’appliquer, mutatis mutan-
dis, à la nouvelle procédure ainsi engagée et la décision de la Chambre à son
sujet sera également « définitive et obligatoire pour les Parties » (par. 4).
Cette question est toutefois sans rapport avec la détermination de la
compétence de la Chambre dans l’affaire actuelle. Cette compétence ne
peut en principe que résulter des dispositions du Statut et du Règlement
régissant la compétence de la Cour, dont l'application ne diffère pas selon
que la Cour siège dans sa composition plénière ou en chambre. Quant au

22
265 GOLFE DU MAINE (ARRÊT)

compromis, il ne fixe à la compétence de la Chambre aucune autre limite
que celle qui résulte des termes mêmes de la question posée à l’article I,
paragraphe 1, termes sur lesquels la Chambre reviendra ci-après.

18. Le compromis (art. II, par. 3) prie en outre la Chambre de nommer
un expert technique, désigné conjointement par les Parties, pour l’aider
dans la considération des questions techniques et notamment dans la
préparation de la description de la frontière maritime et des cartes sur
lesquelles son tracé doit être indiqué. L’expert technique a été effective-
ment nommé par l'ordonnance du 30 mars 1984 et les conditions prévues
pour sa participation aux travaux de la Chambre ont été dûment remplies.
Pour le reste, le compromis prie la Chambre et l'expert de se conformer à
certaines dispositions d’ordre technique, énumérées à l’article IV, lettres a)
à g), et impose aux Parties certaines restrictions en matière de preuve et
d’argument (art. V).

19. La Cour, et par conséquent la Chambre, ayant été saisie par voie de
compromis, il ne se pose pas de questions préliminaires en ce qui concerne
sa compétence pour connaître de l'affaire. A la rigueur, une question
pourrait surgir du fait de l’emploi, dans le texte français du compromis, des
termes « frontière maritime », lesquels pourraient évoquer l’idée erronée
d’une véritable frontière entre deux souverainetés. Mais il est évident, pour
la Chambre, que la tâche dont elle se trouve chargée ne concerne que la
délimitation entre les différentes formes de juridiction partielle, à savoir
entre les « droits souverains » que le droit international, aussi bien
conventionnel que général, reconnaît aujourd’hui aux Etats côtiers dans les
étendues maritimes et sous-marines situées, jusqu’à des limites détermi-
nées, au-delà de la marge extérieure de leurs mers territoriales respectives.
Les droits des Etats tiers dans les zones en question ne peuvent donc,
d'aucune manière, être touchés par la délimitation que la Chambre est
requise de tracer. Cette précision mise à part, le seul problème théorique-
ment susceptible d’être soulevé au préalable dans ce contexte pourrait être
celui de savoir dans quelle mesure la Chambre est obligée de s’en tenir aux
dispositions du compromis en ce qui concerne le point de départ de la ligne
de délimitation à tracer et le triangle à l’intérieur duquel cette ligne est
censée aboutir.

20. D’après les renseignements fournis par les Parties elles-mêmes, le
point de départ en question, dénommé point A (44° 11’ 12” de latitude
nord, 67° 16’ 46” de longitude ouest}, n’a d’autre qualification que d’être le
premier point d’intersection des deux lignes représentant les limites des
zones de péche respectivement revendiquées par le Canada et par les
Etats-Unis lorsqu’a fin 1976, et avec effet début 1977, ils ont décidé
d’étendre à 200 milles marins leur juridiction en matière de pêche. La
raison du choix de ce point d’intersection — plutôt que du point terminal de
la frontière internationale, tel que fixé en application du traité du 24 février
1925 entre les deux Etats et situé dans le chenal Grand-Manan, ce qui
aurait pu paraître plus logique — est qu’au large de ce dernier point se
trouvent l’île Machias Seal et le rocher Nord, sur lesquels la souveraineté
est en litige, et que les Parties entendent se réserver la possibilité d’une

23
266 GOLFE DU MAINE (ARRÊT)

solution directe de ce litige. Aucune autre considération que celle indiquée
ci-dessus ne paraît avoir influencé le choix du point A.

21. Quant au triangle renfermant la zone à l’intérieur de laquelle la ligne
de délimitation à tracer par la Chambre doit aboutir, il a été établi, selon les
Parties, dans l'intention d’éviter que la décision de la Chambre en l'espèce
ne préjuge dès maintenant des questions telles que la détermination du
rebord extérieur de la marge continentale, questions pour la solution
desquelles une phase de négociations est d’abord prévue. Il va de soi que la
position et les limites du triangle ont été établies compte tenu des reven-
dications respectives des Parties à l’époque de la conclusion du compro-
mis, c’est-à-dire en 1979. Mais, même actuellement, les lignes représentant
les propositions maximales des deux Parties aboutissent à l’intérieur du
triangle ; elles le font respectivement à proximité de l’angle nord-est et de
l'angle sud-ouest de celui-ci.

22. La Chambre pourrait être tentée, au cas où l’application des règles
de droit international et des méthodes de délimitation estimées les plus
appropriées en l’espèce l’y amènerait, d’adopter un autre point de départ
de la ligne à tracer, ou bien d’en tracer une qui aboutirait à un point à
l'extérieur du triangle. Mais, abstraction faite même du caractère plutôt
improbable de cette hypothèse, la considération décisive pour ne pas
s’acheminer vers de telles solutions est le fait que le droit international
conventionnel et le droit international coutumier s'accordent à reconnaître
comme critère prioritaire par rapport à tout autre, aux fins d’une délimi-
tation maritime — qu’elle soit relative à la mer territoriale, au plateau
continental ou à la zone économique exclusive —, celui d’après lequel cette
délimitation doit être recherchée avant tout, et toujours dans le respect
du droit international, par la voie de l’accord entre les parties intéres-
sées. Le recours à une délimitation par voie arbitrale ou judiciaire n’est en
dernière analyse qu’un succédané au règlement direct et amiable entre les
parties.

23. Si donc le Canada et les Etats-Unis d'Amérique ont choisi de se
réserver pour une éventuelle négociation directe aux fins d’un accord
la détermination du tracé de la ligne de délimitation entre le point termi-
nal de la frontière internationale et le point A, ainsi que celle du tracé de
la ligne de délimitation au-delà du point final, à l’intérieur du triangle,
de la ligne que la Chambre doit établir, il faut en déduire que leur
intention de recourir, pour le reste, à la voie judiciaire, doit être inter-
prétée dans les limites dans lesquelles elle a été conçue et exprimée. Les
deux Etats ont déjà accompli par voie d'accord un pas vers une solu-
tion de leur différend qui demande certes à être complété par un pro-
noncé de la Chambre, mais qui ne doit pas pour autant s’en trouver
écarté. La Chambre en conclut donc que, dans l’exécution de la tâche
qui lui a été confiée, elle doit s’en tenir aux termes par lesquels les
Parties ont défini celle-ci. Si elle ne le faisait pas, elle dépasserait sa
compétence.

24. Comparée aux demandes avancées par les Parties dans les affaires
précédemment portées devant la Cour, à savoir la délimitation du Plateau

24
267 GOLFE DU MAINE (ARRÊT)

continental de la mer du Nord et la délimitation du Plateau continental
(Tunisie/ Jamahiriya arabe libyenne), celle qui est actuellement soumise au
jugement de la Chambre à propos de la délimitation à établir dans la région
du golfe du Maine se distingue profondément sous deux aspects impor-
tants.

25. Tout d’abord, dans les autres cas qui viennent d’être évoqués, la
Cour n’était pas requise de tracer elle-même une ligne de délimitation, mais
uniquement de remplir une tâche préliminaire par rapport à la détermi-
nation du tracé d’une telle ligne, à savoir indiquer les principes et règles
du droit international applicables à la délimitation, ce à quoi, dans Paf-
faire Tunisie/ Libye, s’ était ajoutée la demande de clarifier la méthode pra-
tique pour l’application de ces principes et de ces règles dans la situation
concrète. Les Parties s'étaient réservé pour elles-mêmes, conjointement et
sur la base obligatoire des indications reçues de la Cour, la tâche finale
consistant à déterminer le tracé de la ligne de délimitation. Par contre,
dans la présente espèce, cette tâche est directement confiée à la Chambre,
sans qu'aucune indication ne soit d’ailleurs fournie par le compromis
quant aux sources auxquelles elle doit s’adresser pour la détermination des
principes et des méthodes applicables. Sous ce premier aspect la demande
adressée à la Chambre se rapproche plutôt de celle qui a été soumise au
tribunal arbitral chargé de tracer la ligne de délimitation du plateau conti-
nental entre la France et le Royaume-Uni.

26. Le deuxième aspect, qui distingue la présente affaire de toutes celles
précédemment jugées, est représenté par le fait que, pour la première fois,
la délimitation à laquelle il est demandé à la Chambre de procéder ne
concerne plus uniquement le plateau continental, mais à la fois le plateau
et la zone de pêche exclusive, cette délimitation devant ainsi résulter d’une
ligne unique. De surcroît, au cours des débats oraux, les Parties ont ajouté
— en faisant référence à l’article II, paragraphe 1, du compromis — que la
ligne unique à établir doit s'appliquer à tout élément de juridiction relevant
de l'Etat côtier, non seulement selon le droit international dans son état
actuel, mais aussi dans son état à venir. Pour la détermination de cette ligne
unique, il n’est demandé à la Chambre que de statuer « conformément aux
règles et principes du droit international applicables en la matière entre les
Parties », sans qu'aucune indication supplémentaire, ni de caractère for-
mel, ni de caractère substantiel, soit donnée dans le texte du compromis à
propos de ces « règles et principes ».

27. S'agissant de ce deuxième aspect, la Chambre doit constater que les
Parties se sont bornées à tenir pour admise la possibilité tant juridique que
matérielle de tracer une ligne unique pour deux juridictions différentes.
Elles n’ont pas proposé d’arguments à l'appui. La Chambre quant à elle est
d’avis que le droit international ne comporte certes pas de règles qui s’y
opposent. D’autre part, dans le cas d’espèce, il n’existe pas d’impossibilité
matérielle de tracer une ligne de cette nature. Il est donc hors de doute que
la Chambre peut accomplir l'opération qui lui est demandée.

25
268 GOLFE DU MAINE (ARRÊT)
Il

28. L’aire à l’intérieur de laquelle la délimitation recherchée dans le cas
d'espèce doit être effectuée, autrement dit la zone géographique directe-
ment concernée par cette délimitation, se situe dans le cadre des confins
vagues de ce que les Parties ont appelé, dans le titre et dans le préambule du
compromis, la « région du golfe du Maine », sans d’ailleurs en donner
aucune définition. La Chambre estime indispensable d’arriver à une plus
grande précision à propos des notions géographiques qui interviennent
dans ce contexte en tant que fondement de l’opération qu’elle doit effec-
tuer.

29. Comme on peut le voir sur les cartes insérées ou jointes au présent
arrêt, le golfe du Maine proprement dit se présente comme une vaste
échancrure océanique de la côte orientale du continent nord-américain,
échancrure ayant grosso modo la forme d’un rectangle allongé. Sur sa
marge sud-ouest, une fois dépassée l’île de Nantucket on atteint le coude
du cap Cod. A partir de ce point, l’échancrure suit le segment approxi-
mativement vertical qui termine cette péninsule. A l’intérieur de celle-ci et
de la ligne idéale qui la prolonge depuis sa pointe jusqu’au cap Ann plus au
nord, se suivent les deux baies contiguës du cap Cod et du Massachusetts.
Au fond de la baie du Massachusetts se trouve la ville de Boston. La
direction générale sud-sud-est/nord-nord-ouest de la côte du Massachu-
setts donnant sur le golfe du Maine caractérise le côté gauche du rectangle
mentionné ci-dessus, et forme le premier de ses petits côtés. :

30. Suit la brève côte du New Hampshire, et avec elle la direction de la
côte du golfe commence quelque peu à s’infléchir en dessinant une courbe
légère vers le nord-est. Cette inflexion se poursuit avec le premier segment
de la côte du Maine. Mais bientôt la côte de cet Etat, qui devient accidentée
et bordée d'îles, s’incurve encore pour suivre un tracé constant ouest-
sud-ouest/est-nord-est. Du cap Elizabeth à la frontière internationale
entre les Etats-Unis d'Amérique et le Canada, qui a son point terminal
dans le chenal Grand-Manan, la côte du Maine forme le premier grand
côté du rectangle. Il est à remarquer qu’au-dela de la frontière indiquée la
côte jouxtant la province du Nouveau-Brunswick suit elle aussi la même
direction. Mais entre cette côte et la côte de la Nouvelle-Ecosse qui lui fait
face presque parallèlement s’ouvre, plus ou moins juste à la hauteur du
point terminal de la frontiére internationale, la baie de Fundy qui pénetre
en longueur à l’intérieur des terres. Les eaux de la baie de Fundy se
confondent avec celles du golfe dans le bras de mer entre l’île de Grand-
Manan, au large de la côte du Nouveau-Brunswick, et l’île Brier, prolon-
geant Digby Neck et l’île Long, qui avancent le long de la côte septen-
trionale de la Nouvelle-Ecosse.

31. La question s’est posée de savoir si la baie de Fundy doit être
considérée comme faisant partie du golfe du Maine ou s’il faut y voir une
baie close qu’on supposerait fermée par une ligne droite. En réalité, le fait
qu’une telle ligne puisse être prise en considération pour la construction du
rectangle s'inscrivant à l’intérieur du golfe et caractérisant celui-ci en tant

26
269 GOLFE DU MAINE (ARRÊT)

 

TRS PETITE TT TT

— CANADA

ce a

CANADA k-

      
  

      

 

  

Seal Istand’

6 Gg \ 5 ‘ ; German Sabie
* Bank

  

 

t
/ / ATLANTIC 7

a
> lock Vineyard ET ‘ PA y / l'OCEAN
7

Î
|
I
|
|
!
i

 

 

 

 

CARTE N° 1]

CARTE GENERALE DE LA REGION MONTRANT LE POINT DE DEPART
ET LA ZONE D’ARRIVEE DE LA LIGNE DE DELIMITATION

*

Les cartes incorporées au présent arrét ont été établies d’aprés les documents
soumis à la Cour par les Parties et ont pour seul objet d’illustrer graphiquement les
paragraphes pertinents de l'arrêt.

27
270 GOLFE DU MAINE (ARRÊT)

que figure géométrique destinée à faciliter la recherche d’une ligne de
délimitation ne signifie pas que cette ligne de fermeture cesse d’être une
ligne imaginaire tracée au-dessus des eaux, pour devenir une ligne côtière
proprement dite. Elle ne marque pas non plus une séparation des eaux de
part et d’autre. D’après les témoignages recueillis, il n’y a pas de différence
sensible de qualité entre les eaux de la partie nord-est du golfe et les eaux de
la partie antérieure de la baie. Au demeurant, la partie de la baie qui est la
plus proche de son ouverture sur le golfe est large, la profondeur des eaux
est la même que dans ce dernier et la distance de terre ferme à terre ferme
est supérieure au double de l’étendue de la mer territoriale. Par contre, plus
à l’intérieur, la profondeur des eaux diminue et les rives se rapprochent de
manière telle qu’il n’y a plus, dans la baie, d’étendues maritimes dépassant
les 12 milles à partir de la laisse de basse mer.

32. Presque en face du point terminal de la frontière internationale, la
côte de la Nouvelle-Ecosse s’incurve franchement en direction globale
sud-sud-est, de sorte que le prolongement de cette direction dans le sens
opposé rencontre à angle quasiment droit la ligne de la côte du Maine,
décrite ci-dessus au paragraphe 30. La ligne imaginaire qui, en traversant
Pile canadienne de Grand-Manan, unit le point terminal de la frontière
internationale à l’île Brier et au cap de Sable, aux deux extrémités de la
Nouvelle-Ecosse, forme le second des petits côtés du rectangle, le côté
droit, en face du côté gauche formé par la côte du Massachusetts. Le
quasi-parallélisme des deux côtes opposées du Massachusetts et de la
Nouvelle-Ecosse est frappant ; la distance entre le cap Ann et Whipple
Point sur l’île Brier est de 206 milles, celle entre le point le plus rapproché
de la côte du cap Cod et la pointe Chebogue sur la côte de la Nouvelle-
Ecosse est de 201 milles, et celle entre le coude du cap Cod et le cap de Sable
est à peine supérieure (219 milles).

33. Quant au second des grands côtés opposés du rectangle, il ne cor-
respond sur aucun point à des terres. Il n’est formé que par une ligne
imaginaire unissant par-dessus les eaux l’extrémité sud-est de l’île de Nan-
tucket au cap de Sable, à l’extrémité sud-ouest de la Nouvelle-Ecosse. C’est là
que les deux Parties sont d’accord pour situer la « ligne de fermeture » du
golfe du Maine vers l'extérieur. Puisqu’elle joint entre eux les derniers points
terrestres existant de part et d’autre en direction de l’Atlantique, cette ligne
marque effectivement, dans le cadre de l’aire de la délimitation, la limite
entre la zone intérieure, à savoir le golfe du Maine proprement dit, et la zone
extérieure ou atlantique de l'aire dont il s’agit.

34. En résumé, le golfe du Maine apparaît donc bien comme une vaste
échancrure grosso modo rectangulaire, bordée de terres sur trois côtés —
sauf 1a où s'étendent les baies contiguës du cap Cod — Massachusetts du
côté gauche et la baie de Fundy dans la partie la plus interne du côté droit —
et ouverte du quatrième côté sur l’océan Atlantique.

35. Dans la description du golfe du Maine qui précède, il a été fait à
plusieurs reprises allusion au rectangle qui paraît bien représenter, sous
une forme simplifiée, la configuration de ce golfe tel qu’il se dessine à
l'intérieur des côtes qui le bordent. C’est sur la base de ce rapprochement

28
271 GOLFE DU MAINE (ARRÊT)

avec une figure géométrique donnée que les deux côtés terrestres du golfe
qui se font face, constitués essentiellement par les rives du Massachusetts
d’une part et par celles de la Nouvelle-Ecosse de l’autre, ont été présentés
comme les petits côtés, et le côté, terrestre lui aussi, constitué par les rives
du Maine, qui relie les deux autres dans le fond du golfe, comme le grand
côté du rectangle.

36. Il faut toutefois préciser que l’emploi de ces appellations, emprun-
tées à la terminologie de la géométrie, ne doit pas être interprété comme
une adhésion à l’idée que certaines façades côtières du golfe du Maine
devraient être considérées comme « principales » et d’autres comme « se-
condaires », les premières étant censées avoir une importance majeure par
rapport aux secondes aux fins de la délimitation à établir dans les eaux qui
les baignent. En elle-même, la légitimité d’une telle distinction — qui
pendant le procès a été l’objet de discussions prolongées entre les Etats-
Unis qui la soutenaient et le Canada qui s’y opposait — est fort discutable.
Rien n’interdit, certes, d’utiliser une terminologie de ce genre pour mettre
en évidence, dans la description d’une région maritime, la différence que
l'on relève entre la longueur de certaines de ses côtes et celle d’autres. Mais
si l’on peut logiquement donner une importance particulière, sous un
aspect déterminé, à une telle différence, rien ne dit par contre que, sous
d’autres aspects, les côtes dites « secondaires » ne doivent pas avoir une
incidence égale et même supérieure à celle des côtes dites « principales ».
Surtout, les faits géographiques ne sont pas en eux-mêmes soit principaux,
soit secondaires. En ce qui les concerne, la distinction dont il est question
exprime non pas une qualité inhérente à des réalités naturelles, mais un
jugement de valeur porté par l'esprit humain, jugement nécessairement
subjectif et qui peut aussi varier par rapport aux mêmes réalités selon les
perspectives et les fins à propos desquelles il intervient. Il en va de même
quant à l’idée avancée au cours du débat de considérer certaines particu-
larités géographiques comme aberrantes par rapport aux caractères esti-
més dominants d’une région, d’une côte, d’un continent entier.

37. Comme dans d’autres affaires précédemment jugées, les Parties se
sont réciproquement reproché à plusieurs reprises d’avoir voulu, pour
certains aspects de la région, refaire la nature ou refaçonner la géographie.
On ne saurait en effet suivre les Etats-Unis quand ils prétendent présenter
comme une anomalie, comme une distorsion géographique à prendre en
considération comme telle, avancée vers le sud-ouest de la Nouvelle-
Ecosse à partir de l’isthme Chignectou et voient dans ce fait une dérogation
irrégulière à la direction générale sud-sud-ouest/nord-nord-est de la côte
orientale du continent nord-américain. Et l’on ne saurait non plus suivre le
Canada dans sa prétention de considérer comme négligeable l'existence
d’une péninsule aussi importante que le cap Cod, parce que formant une
saillie sur la côte du Massachusetts qui borde à gauche le golfe du Maine.
La Chambre se doit de rappeler que les faits géographiques ne sont pas le
produit d’une activité humaine passible d’un jugement positif ou néga-
tif, mais le résultat de phénomènes naturels et ne peuvent donc qu'être
constatés tels qu'ils sont.

29
272 GOLFE DU MAINE (ARRÊT)

38. Il n’a été question jusqu'ici que de la vaste étendue des eaux com-
prises à l’intérieur des limites du golfe du Maine. Cette étendue est cepen-
dant loin de représenter la totalité de ce qui est à considérer comme l’aire
de la délimitation dans le cas d'espèce. Au contraire, aux fins de cette
opération, la partie de cette zone à l’intérieur de laquelle se situe en totalité
le banc de Georges, objet essentiel du litige, est constituée par une autre
étendue maritime, située au-delà de la ligne de fermeture extérieure du
golfe du Maine et en face de celui-ci.

39. Compte tenu de l'existence du triangle mentionné dans la question
posée à la Chambre dans le compromis entre les Parties, on est logique-
ment amené à conclure que l’aire de la délimitation dont 1l s’agit englobe,
non seulement les espaces maritimes bordés par les rivages terrestres du
golfe du Maine, mais aussi des étendues maritimes situées au large et en
face de ce golfe et qui sont comprises entre des limites convergeant vers
les bords extérieurs du triangle. Aucune délimitation à effectuer par la
Chambre ne saurait en effet dépasser ces limites.

40. L’aire de la délimitation, telle qu’elle résulte des paragraphes pré-
cédents, ne doit pas être confondue avec ce que les Parties ont appelé la
« région du golfe du Maine », sans d’ailleurs être d’accord sur son exten-
sion. Les Parties se sont plu à désigner comme entrant dans la « région » en
question des portions des côtes canadiennes et américaines extérieures au
golfe, portions que pendant le procès elles ont parfois décrites comme des
« ailes côtières » du golfe, accompagnées naturellement des étendues mari-
times y afférentes. On a ainsi décrit comme aile côtière droite du golfe du
Maine, et suivant les besoins de l’argumentation chaque fois développée
par l’une ou par l’autre Partie, tantôt toute la côte sud-est de la Nouvelle-
Ecosse jusqu’au cap Canso, tantôt une partie seulement de la côte jusqu’à
Halifax ou, plus modestement, jusqu’à Lunenberg. D’autre part, on a
présenté comme aile côtière gauche dudit golfe soit la côte du Massachu-
setts sur l'Atlantique, soit celle du Rhode Island jusqu’à Newport et parfois
même au-delà. Sur une carte, il est aisé de se rendre compte de l’effet de
déplacement vers l’un des côtés ou vers l’autre que ces extensions produi-
sent en ce qui concerne la détermination de l’axe central de la prétendue
« région ». Les Parties se sont aussi référées toutes deux à ces ailes côtières
du golfe, l’une pour souligner l'importance des ressources halieutiques
tirées de la zone à délimiter pour l’économie des régions avoisinantes, voire
la dépendance économique des habitants des côtes géographiquement
adjacentes à l’égard de ces ressources ; l’autre dans le but opposé de mettre
en évidence que ces régions, leurs industries et leur économie en général
s’alimentent principalement à d’autres sources que celles, relativement
éloignées, de la zone en question.

41. Le fait d’impliquer des côtes autres que celles qui entourent direc-
tement le golfe n’a et surtout ne peut pas avoir pour effet d’étendre l’aire de
la délimitation à des espaces maritimes qui n’ont en réalité rien à faire avec
elle. Et en définitive seule la notion d’aire de la délimitation est une notion
juridique, quoique établie sur la toile de fond de la géographie physique et
politique. Par contre, la notion de « région du golfe du Maine », telle

30
273 GOLFE DU MAINE (ARRÊT)

qu’elle a été utilisée dans le cadre du présent procès, apparaît comme une
notion aux confins très élastiques, présentant un haut coefficient d’arbi-
traire, une notion qui en tout cas relève de ce qu’on a appelé la géographie
socio-économique ou humaine plutôt que de la géographie tout court. Sans
vouloir en nier à priori l'importance éventuelle à des fins déterminées, il est
évident que l’on ne saurait remplacer par des données puisées dans ces
domaines les constatations qui s'imposent, sur des bases plus appropriées,
en ce qui concerne la détermination des confins de l’aire de la délimi-
tation.

42. La définition et la description de l’aire de délimitation auxquelles la
Chambre a procédé jusqu'ici n’ont toutefois mis en évidence que des
aspects inhérents à la géographie physique. Il n’a été fait appel à la géo-
graphie politique elle-même que pour relever la localisation, dans l'aire en
question, du point terminal de la frontière internationale entre les Etats-
Unis d'Amérique et le Canada. Il s’agissait simplement de faire ressortir
que la frontière entre les deux Etats — dont la formation historique,
retracée dans les écritures, n’a apparemment pas d’incidence sur les ques-
tions à résoudre. — suit dans ses derniers segments le cours sinueux du
fleuve Sainte-Croix et aboutit finalement dans l’estuaire de ce fleuve, à
travers lequel elle continue, jusqu’à son point terminal dans le chenal
Grand-Manan. C’est ce dernier point qui constitue le sommet de l’angle
entre le grand côté et le petit côté droit du rectangle qu’on a vu pouvoir
s'inscrire à l'intérieur du golfe du Maine.

43. Mais il faut encore ajouter que, dans la géographie physique, la
Chambre n’a envisagé que la partie de cette science qui a pour objet
la description de l’aspect actuel de la surface des terres et des eaux du
globe. Restent 4 examiner, pour connaitre non pas seulement les aspects
extérieurs mais tout l’ensemble des caractéristiques propres de l'aire
de la délimitation, les aspects de ce qui se trouve sous la surface et qui
est plutôt du ressort de la géomorphologie et de Pécologie que de la géo-
logie.

44. Pour ce qui touche à la géologie, la Chambre doit constater qu’en
dépit des efforts qui ont été faits pour soutenir, d’une part, l'existence
d’affinités géologiques entre le socle du banc de Georges et celui de la
Nouvelle-Ecosse, et pour affirmer, de l’autre, la continuité géologique
entre le banc de Georges et le Massachusetts, les deux Parties reconnais-
sent que la structure géologique des couches qui s’étendent sous la totalité
de la marge continentale de l'Amérique du Nord, y compris la région du
golfe du Maine, est essentiellement continue. Elles sont en définitive
d'accord pour constater la non-incidence des facteurs géologiques dans le
cas d’espèce.

45. En ce qui concerne les aspects géomorphologiques, la conclusion
que l’on peut tirer des études entreprises et attentivement prises en con-
sidération par les Parties dans leurs écritures peut se résumer en une
constatation de l’unité et de l’uniformité des fonds marins, et ceci aussi
bien pour ce qui concerne la plate-forme sous-jacente au golfe du Maine
proprement dit que pour celle qui se trouve sous les étendues océaniques

31
274 GOLFE DU MAINE (ARRÊT)

au-delà du golfe jusqu’à la marge continentale, son rebord, son talus et son
glacis. Le plateau continental de l’ensemble de cette zone ne forme qu’une
partie fondamentalement indistincte du plateau continental de la côte
orientale de ’ Amérique du Nord, de Terre-Neuve à la Floride. Ce plateau
constitue, d’après des constatations scientifiques généralement admises,
une structure physiographique continue, uniforme et ininterrompue,
même s’il présente çà et là des caractéristiques secondaires résultant sur-
tout de l’action glaciaire et fluviale. Dans ce plus vaste contexte, le plateau
continental de la zone pertinente aux fins du présent procès peut être défini
comme le prolongement naturel de la masse terrestre qui entoure le golfe
du Maine, et ceci sans rien — et aucune des Parties ne le conteste — qui
permette de distinguer sur ce fond unique, caractérisé par l’absence de
reliefs et de dépressions marquées, une étendue que l’on pourrait consi-
dérer comme le prolongement naturel des côtes des Etats-Unis et une autre
qui apparaîtrait comme le prolongement naturel des côtes canadiennes.
Bien sûr il est possible de discerner sur ce fond unique et uniforme ce qu’on
appelle des plateaux, des bancs, des bassins, des chenaux, et les Parties en
ont fait une description détaillée, cherchant parfois, mais avec beaucoup
de prudence, un appui pour leurs thèses respectives dans l’existence de tel
ou tel de ces accidents géomorphologiques. Il s’agit, en effet, d’un ensemble
finalement assez peu significatif d’inégalités de relief qui alimentent tou-
tefois la circulation des eaux et qui en même temps en sont vraisembla-
blement l’effet. Mais les différences bathymétriques entre un endroit et un
autre, différences qu’une représentation graphique ne saurait faire appa-
raître sans de très fortes amplifications, ne sont pas de nature à faire douter
du bien-fondé de la constatation de base que les fonds marins de l’aire de la
délimitation, comme de toute la région avoisinante d’ailleurs — fonds en
partie recouverts d’épaisses couches sédimentaires recelant potentielle-
ment des richesses en hydrocarbures — ne présentent aucun élément d’une
quelconque distinction naturelle entre les socles continentaux respectifs
des deux pays en litige.

46. Même le plus accentué de ces accidents, c’est-à-dire le chenal Nord-
Est, ne possède pas les caractéristiques d’une véritable fosse qui marque-
rait la séparation entre deux unités géomorphologiques distinctes. I] y a là
tout simplement un trait naturel de la région. On peut d’ailleurs rappeler
que la présence d’accidents beaucoup plus accentués, tels que la fosse
centrale et la zone de failles géologiques présentes dans le plateau qui
faisait l’objet de l’arbitrage franco-britannique, n’a pas empêché le tribu-
nal arbitral de conclure que les failles en question n’interrompaient pas la
continuité géologique dudit plateau et ne constituaient pas des facteurs
utiles pour arrêter la méthode de délimitation. Pour en revenir aux fonds
marins de l’aire de la délimitation dans l’affaire actuelle, on n’y trouve un
véritable changement abrupt de la pente normale qu’aux approches de
l’hypothénuse du triangle à l’intérieur duquel la délimitation à effectuer est
censée aboutir. Ce n’est que là que le talus continental descend plus ou
moins parallèlement à la direction générale de la côte du continent,
d’abord de façon abrupte jusqu’à l’isobathe des 1000 mètres, après quoi le

32
275 GOLFE DU MAINE (ARRÊT)

glacis descend encore, mais beaucoup plus lentement, vers l’isobathe des
2000 mètres et au-delà vers la plaine abyssale.

47. La situation dans le cas d’espèce, en ce qui concerne les fonds marins
de l'aire de la délimitation, diffère donc de celle qui peut se présenter dans
des régions où une séparation naturelle existe dans les faits entre les socles
continentaux respectifs de l’un et de l’autre des pays en litige. Sous cet
aspect, la présente espèce se rapproche plutôt d’autres cas concrets dont le
plus récent a été celui de la délimitation du plateau continental entre la
Tunisie et la Libye, à savoir de situations caractérisées, comme la Cour l’a
relevé dans son arrêt du 24 février 1982, par l'absence de tout « élément qui
vienne rompre l’unite du plateau continental » commun aux deux pays en
litige (C.1.J. Recueil 1982, p. 58, par 68). Sur un plateau se présentant ainsi,
une ligne de délimitation juridique ne saurait être tracée qu’en dehors de
toute référence à un véritable facteur naturel de séparation du plateau
continental des deux pays, puisqu'il n’y a point trace d’un tel facteur.

48. En plus des fonds marins proprement dits, il est un autre élément
constitutif de l’aire de la délimitation, duquel et des caractéristiques duquel
il faut avant tout tenir compte en l’espèce. Il s’agit de ce que les Parties ont
désigné dans leurs écritures et dans leurs exposés oraux par le terme de
« colonne d’eau », appellation qui se réfère en réalité à l'énorme masse
aquatique qui recouvre la totalité des fonds marins sous-jacents à l’aire en
question. Il est à peine nécessaire de relever que cette masse aquatique est
prise en considération, non pas certes en tant que masse inerte, mais en tant
qu’habitat d’une faune et d’une flore vivantes, de proportions exception-
nelles et d’une grande richesse. Les ressources halieutiques de l’aire de la
délimitation, peut-être plus encore que les richesses potentielles en hydro-
carbures que recéleraient les grands bassins de sédimentation qui s’y
trouvent, sont apparues dans le débat comme étant à l’origine des diver-
gences extraordinairement accentuées des intérêts des deux Parties et de
l'intensité de l'opposition suscitée par leurs revendications respectives.

49. Mais pour en rester, pour le moment, à la simple description des
aspects distinctifs de la masse aquatique ou colonne d’eau à laquelle les
fonds marins de Paire de la délimitation servent de support, la Chambre
croit devoir s’arrêter à l’un de ces aspects qui paraît revêtir une importance
toute particulière.

50. Comme il est dit plus haut, les Parties sont fondamentalement
d'accord pour reconnaître l’absence, dans les fonds marins de la zone en
question, d’un véritable élément naturel de partage. L’une et l’autre ont dû
admettre que, du point de vue naturel, le fond marin du golfe constitue un
plateau unique d’aspect uniforme, faisant d’ailleurs partie d’un plateau
continental plus vaste. Or, cette unité de vues à propos des fonds marins ne
se retrouve pas en ce qui concerne la masse d’eau au-dessus d’eux. A ce
sujet, la Partie canadienne a progressivement accentué, dans ses écritures
successives et dans ses exposés oraux, le caractère globalement unitaire de
la « colonne d’eau » de la zone concernée, et ceci en particulier du point de
vue de la distribution des ressources halieutiques, même si, et pour cause,
cette Partie insiste sur l’existence d’une concentration principale sur le

33
276 GOLFE DU MAINE (ARRÊT)

banc de Georges de la biomasse, et par conséquent des réserves de plu-
sieurs espèces commercialement importantes. Les écritures de cette Partie
n'ont pas manqué de reconnaître que le banc de Georges forme un éco-
système distinct, défini géographiquement par le Grand chenal Sud et par
le chenal Nord-Est. Mais les études de ses experts l’ont amenée à soutenir
que le banc, en dépit des conditions particulièrement favorables dont
bénéficie la concentration constatée, ferait partie d’un système océanique
continu appartenant à la province biogéographique néo-écossaise. Cette
province s’étendrait de Terre-Neuve jusqu'aux approches de Palignement
côtier cap Cod-île de Nantucket. A l’est du Grand chenal Sud, séparant le
banc de Georges des hauts-fonds de Nantucket, une discontinuité se
manifesterait et une transition se produirait entre les espèces végétales et
animales d’eau froide du nord et les espèces d’eau chaude du sud, typiques
d’une province biogéographique différente, virginienne et mi-atlantique.
Ce n’est donc, en tout cas, qu’à cette hauteur que se révélerait la présence
d’une espèce de frontière dans la biologie océanique ; mais cette frontière
se trouverait à la limite extérieure gauche de l’aire de la délimitation et ne
pourrait pas concerner la délimitation recherchée à l’intérieur de cette aire.

51. Les analyses détaillées faites de leur côté par les Etats-Unis d’Amé-
rique ont par contre amené cette Partie à distinguer dans les eaux de la
région trois régimes océanographiques et écologiques différents et recon-
naissables, dont chacun présenterait un type particulier de circulation, de
température, de salinité, de densité, de stratification verticale des eaux et
d'action marégraphique. A tous les échelons de la chaîne alimentaire, des
communautés écologiques distinctes se seraient développées à l’intérieur
de ces différents régimes, à savoir celui du bassin du golfe du Maine, celui
du plateau Scotian et celui du banc de Georges, ce dernier lié à celui des
hauts-fonds de Nantucket. Des frontières naturelles partageraient ainsi les
trois régimes écologiques, et la plus importante de ces frontières, la plus
clairement apparente, se situerait le long du chenal Nord-Est, dont la
profondeur dépasse parfois 200 métres et qui en fait séparerait, dans la
région, la plupart des réserves de poisson d’importance commerciale.

52. Une réflexion s’impose à ce sujet. Reconnaissant que ce chenal ne
présente pas les caractères d’une faille géologique qui permettrait de lui
attribuer le cas échéant la fonction de limite naturelle entre des fonds
marins distincts, les Etats-Unis d’Amérique ont développé la thèse d’après
laquelle.le chenal Nord-Est constituerait une limite reconnaissable dans
l’environnement marin. A ce titre, d’après cette Partie, il faudrait y voir une
frontière naturelle pouvant servir de base au tracé d’une ligne unique de
délimitation maritime, ligne valable à la fois pour la zone de pêche exclu-
sive et, éventuellement, pour la Zone économique exclusive, ainsi que pour
les fonds marins sous-jacents.

53. Les deux thèses respectives des Parties, à savoir a) la thèse de
l’inexistence d’une quelconque frontière naturelle dans l’environnement
marin de l’aire de la délimitation, du moins jusqu’à sa limite sud-ouest, et
par conséquent de l’unité naturelle du régime océanographique et écolo-

34
277 GOLFE DU MAINE (ARRÊT)

gique de cette aire ; et b) la thèse de la distinction, dans la masse d’eau de
Paire de la délimitation, de trois régions distinctes et séparées pas des lignes
de division dont la plus clairement marquée serait celle du chenal Nord-Est
séparant le banc de Georges du plateau Scotian, se sont vigoureusement
affrontées au cours des exposés oraux, sans toutefois faire disparaître tout
doute, au moins quant à certains des aspects techniques débattus.

54. La Chambre n’est toutefois pas convaincue qu’il soit possible de
reconnaître de véritables frontières naturelles stables et sûres dans un
milieu aussi mouvant et changeant que les eaux de l'océan, leur flore et leur
faune. Elle est ainsi parvenue à la conclusion qu’il serait vain de vouloir
rechercher, dans des données empruntées à la biogéographie des eaux
recouvrant certains fonds marins, un élément permettant d'accorder une
valeur de frontière naturelle stable — et ceci à un double effet — à un
accident géomorphologique influençant les eaux surjacentes, mais évidem-
ment insuffisant comme tel pour que l’on puisse y voir une frontière
naturelle séparant les fonds marins eux-mêmes.

55. En ce qui concerne l’imposante masse aquatique de l’aire de la
délimitation qui intéresse le cas d’espèce, la Chambre estime donc que la
conclusion à en tirer est la suivante : on ne peut que constater ici encore le
même caractère essentiel d'unité et d’uniformité qui marquait déjà le fond
de la mer et prendre note de l’impossibilité de repérer, dans les eaux aussi,
une frontière naturelle susceptible de servir de base à une opération de
délimitation comme celle qui est requise de la Chambre.

56. Il faut d’ailleurs préciser qu’une délimitation, qu’elle soit maritime
ou terrestre, est une opération juridico-politique et que rien ne dit que, là
même où une frontière naturelle apparaît, la délimitation doive nécessai-
rement en suivre le tracé. Mais de toute manière ce problème ne se pose pas
en l'espèce, vu l’inexistence constatée de facteurs géologiques, géomor-
phologiques, écologiques ou autres suffisamment importants, évidents et
concluants pour pouvoir représenter une frontière naturelle unique et
indiscutable.

57. La Chambre pourrait maintenant se demander si la définition des
confins extérieurs et la description des aspects physiques de la surface et
des profondeurs de l’aire où elle est appelée à délimiter la frontière mari-
time unique américano-canadienne ne devraient pas être suivies d’une
prise en considération d’autres aspects. La Chambre se réfère ici au milieu
humain et notamment aux conditions socio-économiques caractérisant ce
milieu.

58. C’est ainsi qu'ont procédé les Parties; elles se sont même très
largement attachées à traiter de ces aspects. Elles ont longuement discuté
entre elles de l’antériorité de la présence des pêcheurs de l’une ou de autre
nationalité dans les eaux de l’aire concernée. Elles ont débattu de la
question de l'importance des prises effectuées dans les pêcheries, du banc
de Georges notamment, pour l’activité portuaire, la construction navale,
l’industrie alimentaire et les industries tributaires des régions bordant le
golfe du Maine et des régions avoisinantes. Elles ont aussi débattu de leur
rôle dans l’alimentation de leurs habitants et pour l'exportation. Des

35
278 GOLFE DU MAINE (ARRÊT)

analyses comparatives ont été faites quant à l’importance respective des
ressources tirées de ces pêcheries pour l’économie qualifiée d’unidimen-
sionnelle du comté de Lunenburg et pour l’économie diversifiée et urba-
nisée du Massachusetts. Des statistiques ont été produites à ce propos de
part et d’autre, des tableaux et des diagrammes démonstratifs ont été
fournis. On a fait d’un côté de sombres prévisions quant aux conséquences
qu’aurait pour l’économie de la Nouvelle-Ecosse une exclusion des
pêcheurs canadiens des pêcheries du banc de Georges ; on a de l’autre côté
souligné les conséquences fâcheuses qu’aurait pour la conservation des
ressources halieutiques de ce banc le fait de ne pas en confier la gestion à un
seul Etat. La Chambre ne peut s'empêcher de relever que les Parties ont
parfois donné l'impression d’insister par trop sur ces perspectives, car il ne
faut pas oublier que la création par les deux Etats nord-américains d’une
zone exclusive de pêche de 200 milles n’est finalement vieille que de huit
ans et que les bateaux de pêche américains et canadiens ont exercé aupa-
ravant leur activité dans cette zone — alors partie de la haute mer — à côté
d'importantes flottes de pêche hauturière venues de pays lointains. Et
Péviction de ces dernières — mesure que l’on justifia par la nécessité
d'éviter la surexploitation à laquelle leur présence contribuait — fut faite
sans souci apparent des conséquences qui en résultaient pour certaines
régions côtières et certaines industries de ces derniers pays.

59. Mais l'important n'est pas là. Ce qu'il faut souligner c'est que ces
aspects concernant les activités de pêche, ainsi que d’autres relatifs aux
activités exercées en matière d'exploration des richesses potentielles en
hydrocarbures, en matière de recherche scientifique, d'organisation de la
défense commune, etc., peuvent donner lieu à l'examen de considérations
valables d’un caractère politique et économique. La Chambre est tenue par
son Statut et requise par les Parties non pas de décider ex aequo et bono,
mais d’asseoir le résultat à atteindre sur une base de droit. Et elle est
convaincue qu'aux fins d’une opération de délimitation telle que celle qui
lui est demandée, le droit international — comme elle le montrera par la
suite — se limite à prescrire en général l'application de critères équitables
qu’il ne définit pas, mais qui sont à déterminer essentiellement en fonction
des caractéristiques de la géographie proprement dite de la région. Ce ne
sera que lorsque la Chambre aura envisagé sur la base desdits critères
l'établissement d’une ligne de délimitation, qu’elle pourra et devra — et ceci
toujours en exécution d’une règle de droit — faire intervenir d’autres
critères susceptibles d’être pris aussi en considération, afin d’être sûre de
parvenir à un résultat équitable.

II

60. Le différend entre le Canada et les Etats-Unis d'Amérique, qui se
trouve maintenant soumis au Jugement de la Chambre, est d’origine
récente, bien que les Etats-Unis aient voulu faire remonter cette origine à
Pattitude des Parties lors des proclamations Truman de 1945. Par ces
proclamations, publiées le 28 septembre 1945, les Etats-Unis affirmaient

36
279 GOLFE DU MAINE (ARRÊT)

leur juridiction sur les ressources naturelles du plateau continental sous-
jacent à la haute mer contiguë à leurs côtes et annoncaient l'établissement
de zones de conservation pour la protection des pêches dans certaines
étendues de haute mer voisines des Etats-Unis. Les Etats-Unis insistent
sur le fait que ces proclamations furent communiquées au Canada avant
leur publication et que le Canada n’éleva pas d’objection à leur sujet,
ni sur le moment ni par la suite; et que les Etats-Unis précisèrent à
l’époque que selon eux le plateau continental s’étendait jusqu’à l’isobathe
des 100 brasses. La Chambre reviendra sur cette question aux para-
graphes 153 et suivants.

61. En réalité, ce différend se manifesta d’abord au sujet du plateau
continental de ce qui est actueliement l’aire de la délimitation, et ceci dès
les débuts de l’activité exploratrice menée de part et d’autre en vue de
déceler des ressources en hydrocarbures, particulièrement dans le sous-rol
de certaines parties du banc de Georges. La prospection des ressources en
hydrocarbures du plateau continental dans la région du golfe du Maine
débuta dans les années soixante. Les Etats-Unis ratifièrent en 1961 la
convention de Genéve de 1958 sur le plateau continental et y devinrent
partie quand elle entra en vigueur en 1964. Le Canada, aux prises avec des
difficultés d’ordre constitutionnel liées à son régime fédéral, ne ratifia la
convention qu'en 1970, de sorte qu’à l’époque où il délivra ses premiers
permis d’exploration le Canada n’était pas partie à cet instrument. Le
Gouvernement canadien assortit sa ratification d’une déclaration que les
Etats-Unis n’acceptérent pas mais qui n’empécha pas l’entrée en vigueur
de la convention entre les deux pays. En 1953, les Etats-Unis avaient
adopté Outer Continental Shelf Lands Act, texte de base régissant les
activités sur leur plateau continental mais, comme le banc de Georges était
le principal fond de pêche de la côte est, ce qui soulevait d’importants
problèmes de protection de l’environnement, la prospection ne progressa
que lentement et la mise en valeur fut différée. Les premiers permis amé-
ricains de recherches géophysiques dans ce secteur furent accordés en
1964. Du côté canadien, les premiers règlements autorisant les opérations
pétrolières et gazières en mer furent promulgués en 1960 (Règlements sur
le pétrole et le gaz du Canada), et en 1964 le Gouvernement canadien
commença à octroyer des permis d'exploration dans la région du golfe du
Maine. Le Canada précise qu’en attribuant ces permis, et vu l’absence de
toute délimitation du plateau continental convenue avec les Etats-Unis, il
s’est servi en pratique d’une ligne d’équidistance, en s'inspirant de l’ar-
ticle 6 de la convention de 1958 sur le plateau continental, dans la mesure
au moins où tout permis se prolongeant par-delà la ligne portait la mention
qu'il était délivré « sous réserve que les terres englobées dans l’étendue
quadrillée soient des terres du Canada ». Devant la Chambre, le Canada a
décrit la ligne de délimitation ainsi envisagée et qu’il estime avoir respectée
comme une ligne de « stricte équidistance ». Il n’y a pas lieu de se pro-
noncer pour le moment sur cette définition ; la Chambre y reviendra
lorsqu'elle prendra directement en considération les différentes méthodes
susceptibles en principe d’être utilisées aux fins de la délimitation.

37
280 GOLFE DU MAINE (ARRÊT) |

62. Les Parties se sont affrontées au sujet de la ligne que les Etats-
Unis ont utilisée en pratique comme limite en direction du Canada pour
la délivrance de permis dans ce secteur: le Canada soutient qu’une
ligne d’équidistance de facto était appliquée par le Bureau of Land Mana-
gement des Etats-Unis (ligne dite « BLM ») ou par les compagnies titu-
laires de permis américains (la « company median line » — ligne médiane
utilisée par les compagnies). Les Etats-Unis démentent que cette ligne
ait eu une valeur officielle quelconque ou qu’elle ait même existé. La
Chambre reviendra sur cette question à propos des arguments relatifs à
la pertinence de la conduite des Parties (section V, paragraphes 126 et
suivants).

63. En 1965, la délivrance de permis d’exploration canadiens entraîna
un échange de correspondance, à l’origine entre M. Hoffman, qui occupait
alors les fonctions d’Assistant Director for Lands and Minerals du Bureau
of Land Management au département de l’intérieur des Etats-Unis, et
M. Hunt, chef de la division des ressources au ministére du Nord canadien
et des ressources nationales du Canada. La correspondance commenga par
une demande d’information du Bureau of Land Management au sujet de la
localisation des permis de recherches pétrolières et gazières canadiens. Le
Canada s’appuie sur cette correspondance comme preuve ou indication
d’un acquiescement des Etats-Unis ou d’une forclusion ou d’un estoppel
opposable 4 ces derniers ; la Chambre cependant ne s’attachera pas a
examiner ces échanges à ce stade, ni à discuter la valeur qui leur a été
attribuée pendant le procès par le Canada et que les Etats-Unis ont con-
testée. La Chambre compte y revenir lorsqu’elle examinera l’état du droit
en vigueur entre les Parties. On ne saurait dire toutefois qu’un différend se
soit déjà cristallisé à ce moment entre les deux Etats.

64. Le 16 août 1966 l'ambassade des Etats-Unis à Ottawa demanda au
ministère canadien des mines et des relevés techniques des renseignements
sur les activités canadiennes d’exploration se déroulant sur la côte du
Pacifique et dans la région du golfe du Maine. Le 30 août 1966 le sous-
secrétaire du ministére des affaires extérieures du Canada répondit a cette
demande par un exposé général sur les pratiques et politiques canadiennes
et transmit une carte indiquant les zones pour lesquelles des permis cana-
diens avaient été délivrés, sans préciser si les titulaires de ces permis se
livraient déjà ou étaient sur le point de se livrer à des opérations dans ces
zones. Après certaines consultations et contacts diplomatiques qui eurent
lieu en 1966-1968, y compris l’envoi d’un aide-mémoire des Etats-Unis en
date du 10 mai 1968 suggérant l'ouverture de négociations ainsi que la
suspension temporaire des activités sur la moitié nord du banc de Georges,
les Etats-Unis présentèrent le 5 novembre 1969 une note diplomatique
demandant un moratoire sur les recherches et l'exploitation de minéraux
sur le banc. Cette note réservait formellement les droits des Etats-Unis et
spécifiait :

«tant qu’il n’aura pas été convenu de l'emplacement exact de la ligne
délimitant le plateau continental entre les Etats-Unis et le Canada

38
281 GOLFE DU MAINE (ARRÊT)

dans le golfe du Maine, les Etats-Unis ne pourront consentir à aucune
autorisation canadienne visant l'exploration ou l'exploitation des res-
sources naturelles du plateau continental du banc de Georges ».

Le ler décembre 1969 le Canada fit observer en réponse que les Etats-Unis
n’avaient jamais jusque-la protesté contre la délivrance de permis cana-
diens d’exploration pétroliére et gaziére. Tout en acceptant la proposition
d'une négociation sur la délimitation du plateau continental telle que
proposée par les Etats-Unis, le Canada rejetait la demande de moratoire.
La Chambre est d’avis que c’est à ce stade — c’est-à-dire après la note
diplomatique des Etats-Unis du 5 novembre 1969 refusant d’accepter
toute autorisation canadienne d’exploration ou d’exploitation des res-
sources naturelles du banc de Georges, et après la réponse du Canada du
ler décembre de la même année, où il refusait, entre autres, de donner son
accord à un quelconque moratoire — que l’existence du différend se trouve
clairement fixée. Il peut cependant être utile de noter une fois de plus qu’à
ce moment-là il ne s'agissait encore que d’un différend relatif au plateau
continental.

65. Le 21 février 1970 le Gouvernement des Etats-Unis fit publier dans
le Federal Register que les Etats-Unis avaient protesté contre des autori-
sations canadiennes portant sur le banc de Georges. Des négociations
officielles entre les Etats-Unis et le Canada, au sujet de la limite du plateau
continental, s’ouvrirent à Ottawa le 9 juillet 1970. Le Canada considérait
qu’il n’y avait pas de circonstances spéciales dans la région et que la limite
devait donc être la ligne d’équidistance envisagée par l’article 6 de la
convention de Genève sur le plateau continental de 1958 à laquelle il venait
de devenir partie. Il avait joint à sa ratification de cet instrument une
déclaration spécifiant que, de l’avis du Gouvernement canadien,

« l'existence d’un accident du relief tel qu’une dépression ou un
canyon dans une zone submergée ne doit pas être considérée comme
constituant une interruption du prolongement naturel ».

Les Etats-Unis élevèrent des objections formelles contre cette déclaration
le 16 juillet 1970. Au cours des négociations, les Etats-Unis affirmèrent que
la ligne d’équidistance était inéquitable en raison de l’existence de circons-
tances spéciales et que la frontière devait suivre le chenal Nord-Est. Aucun
des deux Etats n’autorisa de forages à cette époque, mais des compagnies
américaines pratiquèrent des levés sismiques sur le banc de Georges en
1968, 1969 et 1975.

66. Toute une correspondance diplomatique fut échangée en 1974. Le
18 janvier, les Etats-Unis avisèrent le Canada (entre autres) de l'adoption
d’une législation américaine sur le homard américain (Homarus america-
nus), fondée sur l’article 2, paragraphe 4, de la convention de Genève sur le
plateau continental de 1958 (concernant les ressources biologiques du
plateau) et firent savoir qu’il était désormais interdit aux ressortissants
étrangers de prendre du homard sur le plateau continental des Etats-Unis.

39
282 GOLFE DU MAINE (ARRÊT)

La limite spécifiée par les Etats-Unis aux fins de l'application de cette
législation était l’isobathe des 100 brasses du banc de Georges, appelée la
« ligne du homard » au cours de la présente instance. En septembre 1974,
cependant, et afin d'améliorer les perspectives de négociation, les Etats-
Unis informèrent le Canada qu’ils n’appliqueraient pas les prescriptions de
la loi sur le homard aux pêcheurs canadiens. La législation sur la protection
du homard resta en vigueur jusqu’au moment où elle fut remplacée par la
proclamation de la zone de pêche générale de 200 milles (paragraphe 68
ci-après). Le 17 septembre 1974 le Canada fit part officiellement aux
Etats-Unis de ses réserves à propos des activités d'exploration du plateau
continental auxquelles se livrait la compagnie Digicon au titre d’un per-
mis (n° OCS E-1-74) délivré par les Etats-Unis. Le département d’Etat,
en réponse, renvoya à sa note du 5 novembre 1969 et affirma que les zones
sur lesquelles portait le permis en question étaient sous juridiction amé-
ricaine.

67. Le 15 mai 1975 les Etats-Unis avisèrent le Canada de leur intention
de lancer un appel dit Call for Nominations — première étape vers l’oc-
troi de concessions pétrolières et gazières — pour des zones du banc de
Georges ; par note du 3 juin 1975, le Canada fit savoir qu’il ne pouvait
acquiescer à des actes des Etats-Unis visant à constituer un exercice de
juridiction sur une partie quelconque du plateau continental relevant de la
juridiction canadienne. En 1976, deux cent six lots de fonds marins du
banc de Georges furent sélectionnés en vue d’une « étude intensive » en
préparation du projet de bilan des effets sur l’environnement à établir
avant tout octroi de concession ; vingt-huit de ces lots se trouvaient sur la
partie nord-est du banc de Georges, dans la zone revendiquée comme
plateau continental canadien. Le Canada protesta le 2 février 1976 et, le
10 février de la même année, les Etats-Unis réitérerent que selon eux tous
les lots dont il s'agissait faisaient partie du plateau continental des Etats-
Unis ; les lots en litige n’en furent pas moins temporairement retirés de
Vadjudication prévue pour décembre 1976, de manière à ne pas gêner les
négociations ; les Etats-Unis ont expliqué que, dans un souci d’apaise-
ment, les concessions avaient été limitées aux parties du banc de Georges
qui n'étaient pas en litige. Simultanément, des négociations de caractère
exploratoire, entamées le 15 décembre 1975, se poursuivirent jusqu’en
1976 au sujet, d’une part, de la délimitation du plateau continental et des
arrangements coopératifs de pêche et, d’autre part, de la possibilité d’éta-
blir des zones de partage des ressources en hydrocarbures ; ces entretiens
n’apportèrent cependant aucun élément de solution au problème de la
frontière.

68. La situation était donc à peu près inchangée quand, fin 1976-début
1977, de nouveaux événements intervinrent et ajoutèrent à la dimension
« plateau continental » du différend une nouvelle dimension, relative aux
eaux et à leurs ressources biologiques. Au début de 1977, se prévalant du
consensus réalisé entre-temps à la troisième conférence des Nations Unies
sur le droit de la mer, les deux Etats procédèrent, à trois mois de distance, à
l'instauration d’une zone exclusive de pêche de 200 milles au large de leurs

40
283 GOLFE DU MAINE (ARRÊT)

côtes, les Etats-Unis le 13 avril 1976, par l'adoption du Fishery Conserva-
tion and Management Act, entré en vigueur le 19° mars 1977, et le Canada le
ler novembre par la promulgation d’un décret d'application de la loi sur la
mer territoriale et les zones de pêche, devant prendre effet le 1er janvier
1977. Le décret en question définissait les limites de la future zone cana-
dienne ; un avis paru au Federal Register des Etats-Unis le 4 no-
vembre 1976 spécifiait les limites de la zone de conservation des pêches
de 200 milles des Etats-Unis ainsi que du plateau continental dans les
régions bordant le Canada. Le différend, qui ne portait jusque-là que sur la
frontière à tracer pour le plateau continental, acquit ainsi une dimension
plus large en s'étendant désormais à la délimitation à établir pour la masse
d’eau surjacente. Les négociations entre les deux parties n’en deviendront
que plus ardues. Par la suite, le 10 mars 1983, au cours de la procédure, les
Etats-Unis devaient proclamer une zone économique exclusive, dont
l'étendue coïncide avec celle de la zone de pêche précédemment créée, mais
sans que ce fait évidemment puisse avoir pour conséquence de modifier les
termes du compromis.

69. A l’époque considérée, les négociations portaient surtout sur l’adop-
tion d’un régime de pêche intérimaire et elles aboutirent, le 24 février 1977,
à la signature d’un accord intérimaire réciproque de pêche qui fut provi-
soirement appliqué en attendant son entrée en vigueur, fixée en principe au
26 juillet 1977. L’accord prévoyait la préservation des « structures éta-
blies » de pêche au large des côtes est et ouest de chaque Etat, dans les
régions frontières et au-delà : sur la côte atlantique, la méthode utilisée
dans l'accord consistait à retenir les contingents établis en 1976 par la
Commission internationale des pêcheries de l’Atlantique du Nord-Ouest
(CIPAN), en tant que plafonds applicables aux privilèges de pêche trans-
frontière. L'accord vint à expiration à la fin de 1977, mais ses modalités
furent maintenues de facto en attendant les négociations sur son renou-
vellement ; les Parties se mirent d’accord pour le reconduire avec certaines
modifications mais, un certain nombre de différends sérieux ayant surgi au
cours de son application provisoire, le nouvel accord n’entra jamais en
vigueur. Le 2 juin 1978 son application provisoire fut suspendue et la pêche
transfrontière prit fin. Les deux Etats maintinrent cependant un régime
intérimaire de police excercée par l'Etat du pavillon dans les régions
frontières, qui s’inspirait des principes de Paccord de 1977, d’abord en
attendant l'entrée en vigueur d’un accord de pêche, prévue pour 1979
(paragraphe 75 ci-après), puis, quand cet accord ne prit pas effet, en
attendant la présente instance. Le 27 juillet 1977 les deux gouvernements
nommèrent des négociateurs spéciaux chargés de faire rapport sur les
principes d’un règlement d'ensemble des frontières maritimes et problèmes
connexes ; un rapport conjoint fut présenté en octobre 1977.

70. Ce qu’il importe de relever, c’est que, dans la double dimension qui
caractérisait le différend entre les deux Etats lorsqu'ils établirent l’un et
l’autre une zone exclusive de pêche, les Etats-Unis donnèrent surtout de
l'importance à l’aspect concernant la pêche, tandis que le Canada accor-
dait pendant longtemps la priorité à l’aspect originel, relatif au plateau

4]
284 GOLFE DU MAINE (ARRÊT)

continental. C’est donc dans cette double optique, et de la délimitation du
plateau continental, et surtout de intention nouvelle de créer une zone
exclusive de pêche de 200 milles, que les Etats-Unis prirent position en
publiant dans le Federal Register du 4 novembre 1976 les coordonnées
d’une ligne délimitant à la fois le plateau continental et les zones de pêche.
Cette ligne correspondait généralement à la ligne des plus grandes pro-
fondeurs : elle mettait un soin particulier à séparer, dans la zone intérieure
du golfe du Maine, les lieux de pêche de la partie nord-est et ceux de la
partie sud-est et, dans la zone extérieure, le banc de Brown du banc de
Georges. Contournant le bord extérieur de ce banc, elle atteignait donc le
talus de la marge continentale par le chenal Nord-Est. On voit clairement
de quelle idée dominante s’inspirait cette ligne des Etats-Unis.

71. Le Canada, par contre, qui avait rendu publiques, le 12 novembre
1976, les coordonnées d’une ligne, qualifiée par lui, comme on l’a vu, de
ligne de stricte equidistance, devant traduire graphiquement sa thése quant
à la délimitation du plateau continental dans la région, prit le 14 octobre
1977 la décision de modifier ladite ligne. Après la sentence du tribunal
arbitral sur la délimitation du plateau continental entre la France et le
Royaume-Uni, rendue le 30 juin 1977, c’est-à-dire pendant que se dérou-
laient les négociations mentionnées au paragraphe 69, le Canada annonça
que sa revendication de frontière serait revue en fonction de la portée
juridique qu’il attribuait à cette décision ; et la revision fut officiellement
notifiée au Gouvernement des Etats-Unis par note diplomatique du 3 no-
vembre 1977. Il était expliqué dans cette note que, de l’avis du Canada,
l'application des principes de droit énoncés et mis en lumière dans la
sentence arbitrale susvisée à la situation existant en fait dans la région du
golfe du Maine justifiait le tracé d’une ligne autre que la ligne d’équidis-
tance stricte, étant donné l'existence de « circonstances spéciales » au sens
de l’article 6 de la convention de Genève de 1958. Les circonstances dont il
s'agissait étaient la projection en mer de la péninsule exceptionnellement
longue du cap Cod ainsi que des îles de Nantucket et de Martha’s
Vineyard, ajoutée à l’avancée marquée du littoral des Etats-Unis au sud-est
de Boston ; la ligne de délimitation devait donc consister en une ligne
d’équidistance tracée sans tenir compte de ces saillants de la côte. Le
Canada indiquait néanmoins que, pendant les négociations alors en cours,
il s’abstiendrait de revendiquer publiquement les zones situées au-delà de
la ligne déjà publiée en 1976 ou d’y exercer sa jurisdiction.

72. Par note du 2 décembre 1977, le Gouvernement des Etats-Unis
rejeta la demande du Canada ; il renouvela son refus de l’ancienne ligne
canadienne, considérée par lui comme non conforme aux principes équi-
tables, en raison des circonstances spéciales propres à la région, affirmant
qu’une ligne répondant à ces principes devrait tenir compte de la confi-
guration côtière de la région et en particulier de l'effet de déformation
produit par la concavité du littoral des Etats-Unis et par la protubérance
de la péninsule de Nouvelle-Ecosse.

73. Les Etats-Unis, pour leur part, ne devaient proposer une correction
de leur ligne de 1976 qu’au début de la présente instance devant la

42
285 GOLFE DU MAINE (ARRÊT)

 

ETC ET

NAS RSS ee EE
Tor CANADA. 56

        
  
  

 

: Li pl 7 &
. ve a tye, à
_. Lae 5 smoesce

met L . ape
|. : © > fizabath

    

we Seal istand'

German *,

     
   

 

   

 

 

 

: Dee - Â Bank \ |
! na ‘
a az
al : : : 409 et
a “ . Ornece tare rd T
_ 1. Qoatpe Massachusetts |
T : 27 \eiovinceteun 7
on “Pies, —
DAT i aaa | \ 4
ao lew vo.
=. My RATE care \ 4
Le ND FR Î \ 6 \
7 4 i pele \ # ATLANTIC 7
je LS . antucket \ 4
ET MERS, “ordis \ à OCEAN
a stand e s in vo 4
ong
Fadaret °° 8 \ ais —
- 6° x 1
3 \.
— ros x. —
PA XN
7 st Dre « 7
La
r pe
: wat \ -
LON ne ae md À 1
- SLR
a 70° 68° 66° 84 4
| L L_ 1 | 1 L L i i | L Lo} L L | i pt L L | 4 i { i 4 | i i 4 L i f L i 4 L_ 1 is od i} Î i L L i i
CARTE N° 2

LIMITES DES ZONES DE PECHE ET DU PLATEAU CONTINENTAL
REVENDIQUEES PAR LES PARTIES, AU JER MARS 1977

(Voir paragraphes 68 a 70)

Ligne des Etats-Unis —-—-—-—-—-—-
Ligne du Canada ie

43
286 GOLFE DU MAINE (ARRÊT)

Chambre. A ce moment-là les Etats-Unis croiront eux aussi opportun de se
fonder, au départ, sur une méthode géométrique, celle de la perpendicu-
larité par rapport a la direction générale de la côte. Toutefois, comme on le
verra plus en détail par la suite, la ligne « perpendiculaire ajustée » alors
avancée n’en sera pas moins influencée de façon déterminante, dans les
ajustements qu’elle comportera et dans le cheminement assez compliqué
qui en découlera, par intention initiale de séparer les « régimes écolo-
giques » que les Etats-Unis tiennent à distinguer à propos des ressources
halieutiques de la région.

74. Le 25 janvier 1978 le Canada demanda que certains lots du banc de
Georges sur lesquels les Etats-Unis devaient mettre en vente des conces-
sions sur le plateau continental le 31 janvier 1978 fussent retirés de cette
adjudication ; ces lots se trouvaient au sud-ouest de la ligne d’équidistance
revendiquée à l’origine par le Canada, mais du côté canadien de la ligne
revisée du 3 novembre 1977, qui n’avait pas encore fait l’objet d’une
publication. Le 28 janvier 1978 le retrait des lots en question fut annoncé,
pour la raison qu’ils étaient situés « dans la zone qui, selon la revendica-
tion du Canada, devrait faire l’objet de négociations entre les Etats-Unis
et le Canada », mais les Etats-Unis précisèrent dans une note du 3 février
1978 qu’ils ne sauraient donner leur adhésion ni leur consentement à la
nouvelle position canadienne. Le 15 septembre 1978 le Canada rendit
publique sa revendication du 3 novembre 1977 en faisant paraître dans
la Gazette du Canada un projet de décret élargissant la zone de pêche
canadienne ; le texte définitif devait être promulgué le 25 janvier 1979. Par
note du 20 septembre 1978 les Etats-Unis réitérèrent que la nouvelle
prétention canadienne était sans fondement ; ils affirmaient dans cette
note que le banc de Georges constituait un prolongement naturel du ter-
ritoire des Etats-Unis, que, vu les circonstances spéciales de la région du
golfe du Maine, la ligne d’équidistance ne serait pas conforme aux prin-
cipes équitables et qu’il n’y avait aucune raison, en droit international,
d’écarter l'effet du cap Cod ou de l’île de Nantucket pour déterminer la
frontière maritime. Les Etats-Unis faisaient valoir en outre que l’élar-
gissement des prétentions canadiennes en cours de négociation était
contraire aux obligations que la convention de Genève de 1958 impose
aux Etats, et précisaient qu’ils continueraient à exercer la juridiction
en matière de pêche dans la zone nouvellement revendiquée par le
Canada.

75. Après que, le 15 octobre 1977, les deux négociateurs spéciaux eurent
présenté leur rapport conjoint (approuvé par les deux gouvernements le
21 octobre 1977), les négociations se poursuivirent, bien que lentement et
difficilement. En mars 1979 il fut convenu de soumettre en bloc à l’ap-
probation des Gouvernements du Canada et des Etats-Unis deux traités
liés l’un et l’autre : le traité visant à soumettre au règlement obligatoire le
différend relatif à la délimitation de la frontière maritime dans la région du
golfe du Maine, et l'accord sur les ressources halieutiques de la côte est ; ces
deux instruments furent signés le 29 mars 1979 ; les deux pays reconnais-
saient qu’il n’y avait pas lieu de continuer à échanger une correspondance

44
287 GOLFE DU MAINE (ARRÊT)

diplomatique sur le bien-fondé juridique des positions des deux gouver-
nements, compte tenu de la solution globale proposée.

76. Les deux traités étaient présentés comme interdépendants et devant
entrer en vigueur ensemble ; toutefois 1l ne fut pas possible de les ratifier
tous deux. Le 6 mars 1981 le président des Etats-Unis retira l’accord de
pêche, qui avait été soumis pour examen au Sénat des Etats-Unis, et des
propositions furent faites au Canada en vue de modifier le traité de
règlement de la frontière pour qu’il puisse entrer en vigueur à part. Le
Gouvernement des Etats-Unis donnait au Gouvernement du Canada
l’assurance que, si le traité de règlement de la frontière était ratifié, les
Etats-Unis s’abstiendraient de prendre des mesures de police contre les
bateaux de pêche canadiens se trouvant dans toutes les zones revendiquées
par le Canada tant que la frontière n’aurait pas fait l’objet d’une décision.
Les instruments de ratification du traité de règlement de la question
frontalière furent échangés le 20 novembre 1981 et, le 25 novembre 1981, le
compromis destiné à soumettre l’affaire à une chambre de la Cour fut
notifié au Greffe.

77. La définition en coordonnées géographiques de la ligne proposée
par chaque Partie fait partie intégrante de ses conclusions formelles (voir
les paragraphes 12 et 13 ci-dessus). La ligne canadienne, que le Canada
qualifie, comme la précédente, de ligne d’équidistance, consiste en une
ligne construite dans sa quasi-totalité à partir des points les plus proches
des lignes de base d’où est mesurée la largeur de la mer territoriale. Il s’agit,
en l'occurrence, uniquement d'îles, de rochers ou de hauts-fonds décou-
vrants. Une exception est faite cependant pour les points de base choisis
sur la côte du Massachusetts, qui ont été transférés de l’extrémité exté-
rieure de la péninsule du cap Cod et de l’île de Nantucket, considérable-
ment plus à l’ouest, à l'embouchure est du canal du cap Cod. La ligne ainsi
tracée est celle que le Canada a notifiée aux Etats-Unis le 3 novembre 1977
et a rendue publique dans la Gazette du Canada du 15 septembre 1978. La
ligne qui, d’après les Etats-Unis, constituerait une limite appropriée est
d’une construction un peu plus complexe, bien que sa justification soit
simple : elle est présentée comme consistant en une perpendiculaire à la
direction générale de la côte, tracée au point de départ convenu par les
Parties, cette perpendiculaire étant ensuite ajustée pour tenir compte des
circonstances pertinentes propres à la région, autrement dit pour éviter de
diviser des bancs de pêche. Elle diffère de la « ligne du chenal Nord-Est »
adoptée par les Etats-Unis le 4 novembre 1976 : d’après les Etats-Unis,
cette dernière suivait généralement la ligne de plus grande profondeur dans
le bassin du golfe du Maine et le chenal Nord-Est et se situait à distance
plus ou moins égale des isobathes de 100 brasses, à l’intérieur dudit bassin.
Toujours d’après ses auteurs, cette première ligne aurait été conforme à la
règle « équidistance/circonstances spéciales » énoncée par l’article 6 de la
convention de Genève de 1958 et aurait retenu, comme circonstances

45
288 GOLFE DU MAINE (ARRÊT)

spéciales, la configuration des côtes, la localisation de la frontière terrestre,
la position des bancs de pêche de la région et le chenal Nord-Est. En
revanche la perpendiculaire à la direction générale de la côte que les
Etats-Unis préconisent aujourd’hui a été substituée à la ligne de 1976,
d’abord parce que celle-ci était en deçà de ce qui, d’après les Etats-Unis,
doit leur revenir de droit ; ensuite en raison de l’évolution considérable du
droit entre 1976 et la date du dépôt des mémoires en l’affaire. En réponse à
une question d’un membre de la Chambre, les Etats-Unis ont en outre
appelé l'attention sur les explications données au sujet de la ligne dans des
mémoranda du département d’Etat de 1976-1977 et ont exposé que la ligne
du chenal Nord-Est, qui suivait la ligne des plus grands fonds depuis le
point terminal de la frontiére internationale jusqu’a Pocéan Atlantique,
tenait davantage compte des conditions géologiques et géomorpholo-
giques dans la région du golfe du Maine qu’il n’a semblé justifié apres
Parrét rendu par la Cour en 1982 dans l’affaire du Plateau continental
(Tunisie/Jamahiriya arabe libyenne),

78. En résumé, on peut dire que les deux lignes de délimitation succes-
sivement avancées par le Canada sont toutes deux des propositions établies
surtout en considération du plateau continental, même si elles se traduisent
par des lignes uniques qui sont censées s'appliquer aussi à la zone de pêche.
Les deux lignes de délimitation des Etats-Unis sont, par contre, des pro-
positions de lignes uniques procédant au départ de considérations diffé-
rentes, mais qui toutes deux attribuent une valeur essentielle au régime des
pêcheries. En tout cas, il est certain que la distance entre les positions
respectives des Parties, entre le moment où le différend est apparu dans
leurs relations et le moment où il a été soumis au jugement de la Chambre,
s’est singulièrement accrue. Aucun signe de rapprochement n’a été cons-
taté au cours de l’instance, si ce n’est un certain penchant dont les deux
Parties ont fait montre à souligner chacune les mérites de sa proposition
initiale et à mettre en évidence l’intention qui l'avait inspirée. Les conclu-
sions formulées par le Canada et par les Etats-Unis à la fin de la procédure
orale n’ont fait que confirmer les lignes respectivement présentées dans
leurs premières pièces écrites.

IV

79. L'article I, paragraphe 1, du compromis, comme il a été rappelé,
indique que : « La Chambre est priée de statuer [sur la question qui lui est
posée] conformément aux règles et principes du droit international applicables
en la matière entre les Parties. » (Les italiques sont de la Chambre.) Le
moment est donc venu de passer à examen du problème de la détermi-
nation des règles de droit qui, dans l’ordre juridique international, régis-
sent la matière en cause en la présente espèce. Quant à l’association des
termes « règles » et « principes », il ne s’agit, de l’avis de la Chambre, que
d’une expression double pour énoncer la même idée, car dans ce contexte
on entend manifestement par principes des principes de droit, donc aussi

46
289 GOLFE DU MAINE (ARRÊT)

 

FTTTTT

- CANADA

LS T'oanana LL

CANADA 56°

  
 

     

70° 68°

  

 

be
3 Seal lsland

- Cape a
< German Sable ~ q

Bank
\ 4
vetement \
ass

4

7 eee

{ Le va a 4
ù Lars Ni Nn
- ownage 2 SA Ey Ter NA TT 1
nn \
\

Ponte,

~ % ce] \
F 4 Ta \ Y ATLANTIC 7

  

À ad fantucket . a
a lock Vineyard eee \ gy OCEAN
sland s ‘
tong e \ ma 1
sland $ ‘ }
1° ot \ ; av—
&
_ G \ Lo 4
_ ‘oe |
Roe 7
L \ 4
¥ \
Fe re \ 4

 

 

 

CARTE N° 3

LIGNES DE DELIMITATION PROPOSEES PAR LES PARTIES
DEVANT LA CHAMBRE

(Voir paragraphes 71, 77 et 78)

Ligne des Etats-Unis —~~——-—-—-
Ligne du Canada nn

47
290 GOLFE DU MAINE (ARRÊT)

des règles du droit international pour lesquelles l'appellation de principes
peut être justifiée en raison de leur caractère plus général et plus fonda-
mental.

80. Une remarque préliminaire s'impose avant d’aborder le fond de la
question. Il paraît en effet essentiel de souligner avant tout la distinction à
faire entre ce qui constitue des principes et règles du droit international
régissant la matière et ce qui serait plutôt des critères équitables et des
méthodes pratiques susceptibles les uns et les autres d’être utilisés pour
faire en sorte qu’une situation déterminée soit concrètement réglée en
conformité avec les principes et règles en question.

81. Le droit international, et en disant cela il est logique que la Chambre
se réfère en premier lieu au droit international coutumier, ne peut, par sa
nature même, fournir dans une matière comme celle du présent arrêt que
quelques principes juridiques de base qui énoncent des directives à suivre
en vue d’un but essentiel. Il ne faut pas s’attendre à ce qu’il spécifie aussi les
critères équitables à appliquer et les méthodes pratiques et souvent tech-
niques à utiliser pour atteindre le but en question, critères et méthodes qui
restent tels même lorsqu'on les qualifie aussi, mais dans un autre sens, de
« principes ». La pratique, d’ailleurs, bien qu’encore peu abondante à
cause de la nouveauté relative de la matière, est là pour démontrer que
chaque cas concret est finalement différent des autres, qu’il est un unicum,
et que les critères les plus appropriés et la méthode ou la combinaison de
méthodes la plus apte à assurer un résultat conforme aux indications
données par le droit, ne peuvent le plus souvent être déterminés que par
rapport au cas d’espèce et aux caractéristiques spécifiques qu’il présente.
Les conditions pour la formation de principes et règles de nature coutu-
mière donnant des prescriptions précises sur des sujets comme ceux qui
viennent d’être mentionnés ne sauraient donc être réunies.

82. Dans le droit international conventionnel, en revanche, les choses
peuvent se présenter différemment, car rien n’empêche, par exemple, les
parties à une convention — soit bilatérale soit multilatérale — d’étendre la
réglementation qu’elles y prévoient à des aspects que le droit international
coutumier pourrait plus difficilement aborder. Mais alors la prudence doit
être de rigueur dans la lecture du texte de la convention. Tout d’abord il
faut garder présent à l’esprit, lors de l’examen de ce texte et parfois d’une
seule et même clause, la distinction sur l’importance de laquelle attention
vient d’être attirée entre des principes et règles de droit international que la
convention énoncerait et des critères et méthodes dont elle entendrait
prévoir l'application dans des circonstances déterminées.

83. Ces prémisses posées, il va de soi que, pour une chambre de la Cour,
le point de départ du raisonnement en la matière ne peut être que la
référence à l’article 38, paragraphe 1, du Statut de celle-ci. Aux fins que la
Chambre envisage au stade actuel de son raisonnement, à savoir la déter-
mination des principes et règles de droit international régissant en général
la matière des délimitations maritimes, il sera fait référence aux conven-
tions (lettre a) de Particle 38) et à la coutume internationale (lettre b)) à la
définition de laquelle les décisions judiciaires (lettre d)) émanant soit de la

48
291 GOLFE DU MAINE (ARRÊT)

Cour, soit de tribunaux arbitraux, ont jusqu'ici sensiblement contribué. En
ce qui concerne les conventions, ne peuvent entrer en ligne de compte que
les « conventions générales » et notamment les conventions de codification
du droit de la mer auxquelles les deux Etats seraient parties. I] en est ainsi
non pas seulement parce que, en dehors du compromis du 29 mars 1979, il
n’y a pas de conventions spéciales en vigueur entre les Parties au présent
différend et intéressant la matière, mais surtout parce que c’est dans les
conventions de codification que l’on peut déceler des principes et règles
généralement applicabies. C’est d’ailleurs sur la toile de fond du droit
international coutumier qu’il faut situer et interpréter les conventions de
cette nature.

84. Dans un ordre chronologique, la première convention multilatérale
à prendre en considération est donc la convention du 29 avril 1958 sur le
plateau continental, qui a été en son temps ratifiée par les deux Parties, et
dont ces dernières reconnaissent qu’elle est en vigueur entre elles. La
Chambre reviendra par la suite sur les conséquences de cette constatation
pour le cas d’espèce. L'objet de cette convention, comme son titre l’in-
dique, est uniquement le fond de la mer avec son sous-sol. La Chambre
relève qu’à l’époque aucun problème de détermination de limites concer-
nant les eaux surjacentes au plateau continental ne s’était encore présenté.
Elle fait d’ailleurs observer, à ce propos, que la convention des Nations
Unies sur le droit de la mer de 1982 elle-même, qui n’est pas actuellement
en vigueur et qui entend consacrer l'institution d’une zone économique
exclusive, ne prévoit pas encore l’idée d’une délimitation des deux objets
selon une ligne unique, dont le cas présent est le premier exemple.

85. Les dispositions pertinentes de la convention de 1958 sont les deux
premiers paragraphes de l’article 6, qui sont libellés ainsi :

«1. Dans le cas où un même plateau continental est adjacent au
territoire de deux ou plusieurs Etats dont les côtes se font face, la
délimitation du plateau continental entre ces Etats est déterminée par
accord entre ces Etats. A défaut d'accord, et à moins que des circons-
tances spéciales ne justifient une autre délimitation, celle-ci est cons-
tituée par la ligne médiane dont tous les points sont équidistants des
points les plus proches des lignes de base à partir desquelles est
mesurée la largeur de la mer territoriale de chacun de ces Etats.

2. Dans le cas où un même plateau continental est adjacent aux
territoires de deux Etats limitrophes, la délimitation du plateau con-
tinental est déterminée par accord entre ces Etats. A défaut d’accord,
et à moins que des circonstances spéciales ne justifient une autre
délimitation, celle-ci s’opére par application du principe de Péqui-
distance des points les plus proches des lignes de base à partir des-
quelles est mesurée la largeur de la mer territoriale de chacun de
ces Etats. »

86. La lecture de ces textes fait apparaître dans sa réalisation concrète
quelque chose dont la Chambre a envisagé la possibilité à titre d’hypothèse
théorique. En effet, les deux dispositions ici reproduites énoncent à la fois,

49
292 GOLFE DU MAINE (ARRÊT)

et ce qui est un principe de droit international régissant le problème de la
détermination des limites de plateau continental entre deux ou plusieurs
Etats, et ce qui, comme indiqué plus haut au paragraphe 80, se présente
plutôt comme un critère équitable accompagné d’une méthode pratique à
utiliser, dans certaines conditions, aux fins d'opérer la délimitation.

87. Le principe de droit international qui se trouve énoncé dans la
première phrase des deux dispositions est simple, mais il ne faut pas pour
autant en sous-estimer l'importance. Il ne faut pas y voir une pure « vérité
allant de soi ». Ce principe entend surtout prescrire par implication qu’une
délimitation du plateau continental qu’un Etat établirait par voie unila-
térale, sans se soucier des vues de l’autre ou des autres Etats concernés par
la délimitation, est inopposable à ces derniers en droit international. Le
même principe entraîne également l’application des règles connexes pré-
voyant l'obligation de négocier en vue de la réalisation d’un accord, et
de négocier de bonne foi, avec le propos réel de parvenir à un résultat
positif.

88. La seconde phrase des paragraphes 1 et 2 de l’article 6 de la con-
vention de 1958 prévoit, comme on vient de le dire, l’utilisation de critères
et méthodes déterminés pour tracer une délimitation dans les cas où il
aurait été impossible de parvenir à un accord. Une prise en considération
de leurs avantages et désavantages, ainsi que de leur valeur plus ou moins
contraignante dans le présent litige, ne s’impose pas au stade actuel du
raisonnement de la Chambre. Cette prise en considération trouvera sa
place plus loin, au moment où précisément l’on abordera le problème des
critères et méthodes à utiliser aux fins d’une délimitation.

89. Pour en rester pour le moment au problème posé ici, à savoir celui de
la détermination des principes et règles du droit international concernant
la matière de la délimitation de frontières maritimes, la conclusion qui
s'impose est aussi nette que simple : c’est celle qui met en évidence l’af-
firmation par la convention du principe déjà énoncé et illustré dans sa
substance et dans ses implications au paragraphe 87 ci-dessus et qui se
résume à ceci : toute délimitation doit se faire consensuellement entre les
Etats concernés, que ce soit par la conclusion d’un accord direct, ou
éventuellement par une voie de substitution, mais ayant toujours une base
consensuelle. A cela on peut à la rigueur ajouter, bien que la convention de
1958 n’en fasse pas mention, et en allant donc un peu loin dans l'inter-
prétation de son texte, que l’on peut estimer qu’une règle logiquement
sous-jacente au principe que l’on vient de rappeler demande que tout
accord ou toute autre solution équivalente se traduise par l’application de
critères équitables, à savoir de critères empruntés à l'équité, mais qui —
qu’on les qualifie de « principes » ou de « critères », comme la Chambre le
croit préférable pour.des raisons de clarté — ne sont pas eux-mêmes des
principes et règles de droit international.

90. Par contre, le principe de droit international — à savoir que la
délimitation doit s'effectuer par accord — qui, comme la Chambre Pa
souligné, est énoncé à l’article 6 de la convention, ainsi que, si l’on veut, la
règle qui lui est sous-jacente, sont des principes déjà clairement affirmés

50
293 GOLFE DU MAINE (ARRÊT)

par le droit international coutumier, des principes qui, à cause de cela, sont
certainement d'application générale, et valables à l'égard de tous les Etats
ainsi que par rapport à toutes sortes de délimitations maritimes.

91. Après cet examen de la portée de l’effort de codification de 1958 à
propos du problème considéré ici, il y a lieu d'évoquer la portée quant au
même problème de l’arrêt de la Cour du 20 février 1969 relatif au Plateau
continental de la mer du Nord. Cet arrêt, connu pour avoir donné au lien
entre linstitution juridique du plateau continental et le fait physique du
prolongement naturel du territoire une importance plus marquée que celle
qui lui a été accordée par la suite, représente néanmoins la décision judi-
ciaire qui a le plus contribué à la formation du droit coutumier en la
matière. De ce point de vue, ses acquis demeurent incontestés. En retraçant
l’évolution historique du droit international coutumier à ce sujet, cet arrêt
part de la prise en considération de la proclamation Truman du 28 sep-
tembre 1945, qui déclarait qu'entre les Etats-Unis et leurs voisins la déli-
mitation du plateau continental des Etats limitrophes devait s’opérer par
voie d'accord et « conformément à des principes équitables ». « De ces
deux notions », relève la Cour, « a procédé toute l’évolution historique
postérieure » (C.J. Recueil 1969, p. 33, par. 47). Evoquant ensuite les
travaux de la Commission du droit international, l'arrêt de 1969 relève que,
d’après la Commission, des notions telles que la proximité et ses corol-
laires, et d’autres prétendus principes avancés tantôt d’une part, tantôt
d'une autre, ne comportent pas de règles obligatoires de droit interna-
tional. Après quoi l’arrêt rappelle de nouveau, en s’y associant, le double
principe « que la délimitation doit être l’objet d’un accord entre les Etats
intéressés et que cet accord doit se réaliser selon des principes équitables »
(ibid., p. 46, par. 85). Il en déduit la double obligation pour ces Etats d’« en-
gager une négociation en vue de réaliser un accord » et d’« agir de telle
sorte que, dans le cas d’espéce et compte tenu de toutes les circonstances,
des principes équitables soient appliqués » (ibid., p. 47, par. 85), quelles que
soient les méthodes utilisées pour ce faire.

92. Plus tard, la décision du 30 juin 1977 du tribunal arbitral sur la
délimitation du plateau continental entre la France et le Royaume-Uni est
venue confirmer sur ce point les conclusions de la Cour dans les affaires du
Plateau continental de la mer du Nord et énoncer la règle générale du droit
international coutumier en la matière dans les termes suivants : « la limite
entre des Etats qui donnent sur le même plateau continental doit,
en l’absence d’accord, être déterminée selon des principes équitables »
(par. 70).

93. On peut évoquer ensuite l'arrêt de la Cour du 24 février 1982 relatif à
l'affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne). La
Cour, il convient de le rappeler, devait statuer sur la base d’un compromis
qui, en lui demandant de déterminer «les principes et règles de droit
international » applicables à la délimitation, précisait que la Cour tiendrait
compte « des principes équitables et des circonstances pertinentes propres

51
294 GOLFE DU MAINE (ARRÊT)

à la région, ainsi que des tendances récentes admises à la troisième con-
férence sur le droit de la mer » (compromis, art. 1, C.1.J. Recueil 1982, p.21,
par. 1). Se référant donc à l’arrêt précédent dans les affaires du Plateau
continental de la mer du Nord, ainsi qu’aux travaux et aux conclusions de
la troisième conférence, l’arrêt de 1982 souligne l'importance du « respect
des principes équitables dans le processus de délimitation » (ibid, p. 47,
par. 44).

94. En ce qui concerne enfin les travaux de la troisieme conférence des
Nations Unies sur le droit de la mer et le résultat final auquel elle a abouti,
la Chambre relève avant tout que la convention adoptée à la fin de la
conférence n’est pas encore entrée en vigueur et que divers Etats ne se
montrent guére enclins a la ratifier. Mais ceci n’enléve rien au fait du
consensus qui a été réuni sur des parties importantes de l'instrument et
n’empéche surtout pas de constater que certaines dispositions de la con-
vention relatives au plateau continental et à la zone économique exclusive,
qui Justement peuvent avoir un intérêt pour le cas d’espéce, n’ont pas
rencontré d’objections lors de leur adoption. Les Etats-Unis, en particu-
lier, ont proclamé en 1983, donc après l’entrée en vigueur du compromis,
une zone économique sur la base de la cinquième partie de la convention de
1982. Cette proclamation était accompagnée d’une déclaration du Prési-
dent, d’après laquelle la convention confirme de façon générale, en cette
matière, les règles de droit international existantes. Le Canada qui, à
l'heure actuelle, n’a pas fait de proclamation analogue, a lui aussi reconnu
de son côté la signification juridique de la nature et du but du nouveau
régime des 200 milles. Ces constatations concordantes méritent d’être
notées, même si le présent arrêt n’a pas pour objet de délimiter la zone
économique en tant que telle. De l’avis de la Chambre, les dispositions
dont il s’agit, bien que portant parfois la marque du compromis qui a
présidé à leur adoption, peuvent être considérées comme conformes
actuellement au droit international général en la matière.

95. A ce propos, il importe d'observer que les articles 74, paragraphe 1,
et 83, paragraphe 1, relatifs respectivement à la zone économique exclusive
et au plateau continental, donnent une définition identique de la règle de
droit international en matière de délimitation. Cette définition identique
est la suivante :

« La délimitation [de la zone économique exclusive] [du plateau
continental] entre Etats dont les côtes sont adjacentes ou se font face
est effectuée par voie d’accord conformément au droit international
tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
Justice, afin d'aboutir à une solution équitable. »

Elle se limite donc à exprimer l'exigence du règlement consensuel du
problème et à rappeler le devoir d'aboutir à une solution équitable. Bien
que le texte soit singulièrement succinct, il faut constater que par sa teneur
il ouvre la porte à la poursuite du développement résultant de la jurispru-
dence internationale en la matière.

52
295 GOLFE DU MAINE (ARRÊT)

96. Il importe également de noter que la symétrie des deux textes relatifs
à la délimitation du plateau continental et à celle de la zone économique
exclusive est très intéressante dans un cas comme la présente espèce, où il
s’agit de tracer une ligne unique de délimitation pour le lit de la mer et pour
la zone de pêche surjacente, laquelle est comprise dans la notion de zone
économique exclusive. L'identité du langage employé — limité, bien enten-
du, à la seule détermination des principes et règles pertinents du droit
international — est particulièrement significative.

Ba

97. La Chambre doit maintenant se demander comment apparait la
position respective des Parties au présent différend au regard des consta-
tations faites jusqu'ici.

98. Tout en soulignant que malheureusement les points de désaccord
entre elles étaient plus nombreux que les points d’accord, les Parties ont
tenu à déclarer, lorsqu’elles ont examiné les « règles et principes du droit
international » qui, selon elles, devaient régir la matière d’une délimitation
maritime, leur concordance de vues sur l'existence d’une « norme fonda-
mentale » du droit international. Cette norme doit, d’après elles, s’appli-
quer à toute délimitation et à fortiori au tracé d’une limite maritime unique
comme celle qui est recherchée dans la région du golfe du Maine.

99. D’après la définition qu’en a donnée le Canada, la norme fonda-
mentale en question affirme que ce tracé doit être

« déterminé selon le droit applicable, conformément à des principes
équitables, en tenant compte de toutes les circonstances pertinentes,
de manière à aboutir à un résultat équitable ».

D’après la définition donnée par les Etats-Unis d'Amérique, qui évoque
celles qui figuraient dans les arrêts de la Cour de 1969 et de 1982,

«la délimitation d’une frontière maritime unique nécessite l’appli-
cation de principes équitables, compte tenu des circonstances per-
tinentes propres à la région, de façon à aboutir à une solution
équitable ».

La divergence qui ressortirait de prime abord de l’absence, dans la défi-
nition des Etats-Unis, du membre de phrase « selon le droit applicable »,
tout en n'étant pas négligeable, est en fait apparue comme dénuée d’im-
portance au cours des exposés oraux, la Partie américaine ayant indiqué
explicitement qu’elle estimait aussi que la délimitation devait être faite sur
la base des principes et règles applicables du droit international.

100. La conclusion commune des Parties quant à la norme fondamen-
tale régissant d’après elles la matière d’une délimitation maritime semble
donc s’apparenter sensiblement à la conclusion qui a été tirée de l’analyse
de la jurisprudence internationale, et finalement aussi à celle à laquelle est
parvenue la troisième conférence sur le droit de la mer.

101. Mais la concordance de vues entre les Parties, au sujet de la

53
296 GOLFE DU MAINE (ARRÊT)

reconnaissance de l'existence en droit international d’une norme fonda-
mentale concernant les délimitations maritimes, ne va pas au-delà de cette
reconnaissance. Elle disparaît lorsque lesdites Parties s’attachent, chacune
de son côté, à rechercher si le droit international ne comporterait pas aussi
d’autres règles, accompagnées le cas échéant de corollaires, à appliquer
obligatoirement dans le même domaine. ;

102. Dans cette recherche, le Canada s’est spécialement appliqué à
déduire ces autres règles relatives à une délimitation maritime de la notion
d’adjacence géographique qui, d’aprés sa conviction, constitue le « fonde-
ment du titre » de Etat côtier à l’extension partielle de sa juridiction sur le
plateau continental et sur les eaux auxquelles il sert de lit.

103. Cette thèse appelle quelques commentaires. Pour autant que l’on
invoque la notion d’adjacence, la Chambre admet que, par rapport à la
généralité des cas, on puisse reconnaître à cette notion la vertu d'exprimer,
peut-être mieux que celle de prolongement naturel, le lien existant entre la
souveraineté de l'Etat et les droits souverains qui sont les siens sur les terres
submergées adjacentes. D'autre part, on peut reconnaître que cette notion
exprime aussi d’une manière correcte le lien existant entre la souveraineté
territoriale de l'Etat et les droits souverains qui sont les siens sur les eaux
qui recouvrent lesdites terres submergées. Mais il ne faut pas oublier que le
« titre juridique » sur certaines étendues maritimes ou sous-marines est
toujours et uniquement l’effet d’une opération juridique. I] en va de même
pour la limite jusqu’à laquelle ce titre s’étend. C’est d’une règle de droit que
cette limite découle, et non d’une quelconque vertu intrinsèque que pos-
séderait le fait purement physique. De l’avis de la Chambre, il est donc
correct de dire que le droit international attribue à l'Etat côtier un titre
juridique sur un plateau continental adjacent ou sur une zone maritime
adjacente à ses côtes ; il ne le serait pas de dire que le droit international
reconnaît le titre attribué à l'Etat par l’adjacence de ce plateau et de cette
zone, comme si le seul fait naturel de l’adjacence entrainait par lui-même
des conséquences juridiques.

104. On pourrait objecter à ces remarques qu’elles vont de soi et que
personne n’entend dire autre chose. I faut tout de même que cela soit
clairement exprimé pour que l’on se rende compte qu’il y a un saut logique
entre la reconnaissance des réalités juridiques, précises et circonscrites, que
l’on vient d'évoquer, et l’idée de construire là-dessus sans autre un pré-
tendu principe juridique d’ailleurs qualifié tantôt d’« adjacence », tantôt
de « proximité », tantôt et surtout de « distance », ce qui de surcroît n’est
pas la même chose. Car c’est d’un principe ainsi établi que le Canada
voudrait déduire l’existence en droit international coutumier de règles
concernant la délimitation entre des Etats dont les plateaux continentaux
ou les zones maritimes adjacentes se chevauchent. C’est par cette voie que
la Partie en question en arrive à affirmer la reconnaissance par le droit
international d’une règle qui déterminerait concrètement auquel des deux
Etats voisins, dont les prétentions s'opposent, il faudrait reconnaître une
prétention plus valable que celle de l’autre, aux fins de l’attribution de
certaines zones marines ou sous-marines. En vertu de cette règle, l'Etat

54
297 GOLFE DU MAINE (ARRÊT)

dont une partie quelconque des côtes se trouverait, par rapport auxdites
zones, à une distance moindre que celle des côtes de l’autre Etat, aurait
ipso jure droit à la reconnaissance des zones en question comme étant
siennes.

105. La Chambre ne commentera pas l’assertion qui est faite de l’exis-
tence d’une telle règle, vu le refus par la Cour, dans l’affaire du Plateau
continental de la mer du Nord, de

« postuler une règle fondamentale ou inhérente dont l’effet serait en
définitive d'interdire à tout Etat d'exercer, sauf par voie d’accord, ses
droits relatifs au plateau continental sur des zones plus proches de la
côte d’un autre Etat que de la sienne » (C.1.J. Recueil 1969, p. 30-31,
par. 42).

La Cour a alors tenu à souligner que les régions sous-marines relevant de
PEtat côtier n'étaient pas toujours les plus proches de ses côtes.

106. A propos de l’enchaînement par lequel la Partie intéressée est
arrivée à la conclusion indiquée ci-dessus, la Chambre se bornera à obser-
ver qu’il n’y a là finalement qu’un nouvel effort pour faire apparaître l’idée
non pas de la « distance », mais de l’« équidistance », comme étant sanc-
tionnée par le droit international coutumier lui-même, puisque son but est
d’affirmer que les étendues situées à une distance d’un Etat inférieure à
celle qui les sépare des côtes d’un autre Etat doivent automatiquement
relever du premier. C’est une tentative de plus pour faire de l’équidistance
une véritable règle de droit que le droit international coutumier aurait
exprimée, tout en la tempérant par la prise en compte de circonstances
spéciales, et donc autre chose que ce qu’elle est en réalité, à savoir une
méthode pratique utilisable aux fins de la délimitation.

107. Que celle-ci ait pu rendre des services indéniables par son appli-
cation dans bien des situations concrétes, qu’elle soit une méthode pra-
tique dont une convention comme celle de 1958 peut prévoir et rendre
obligatoire l’utilisation dans certaines conditions, personne ne saurait le
contester. Il n'empêche qu’une telle notion, telle que la jurisprudence
internationale l’a mise en évidence, n’est pas pour autant devenue une règle
du droit international général, une norme découlant logiquement d’un
principe juridiquement obligatoire du droit international coutumier et que
ce dernier ne l’a d’ailleurs pas non plus adoptée au simple titre d’une
méthode prioritaire ou préférable. La Chambre ne saurait mieux exprimer
sa pensée à ce sujet qu’en rappelant le commentaire fait par la Cour,
toujours dans son arrêt du 20 février 1969, à propos de la thèse analogue
avancée par le Danemark :

« A lire les documents de la Commission du droit international, qui
s’est occupée de la question de 1950 à 1956, rien n’indique qu'il soit
venu à l’esprit d'aucun de ses membres qu’elle dût adopter une règle
fondée sur l’équidistance pour le motif qu’une telle règle constituait
l'expression linéaire d’un principe de proximité inhérent à la concep-
tion fondamentale du plateau continental — d’après lequel toute

55
298 GOLFE DU MAINE (ARRÊT)

partie du plateau reléverait de l'Etat riverain le plus proche à l’ex-
clusion de tout autre Etat — et était en conséquence obligatoire en
droit international coutumier. Cette idée ne semble jamais avoir été
avancée. » (C.I.J. Recueil 1969, p. 33, par. 49.)

108. Les Etats-Unis, de leur côté, ne se sont pas bornés à contester la
valeur déterminante en droit international de tout principe d’adjacence, de
proximité ou de distance et de toute règle juridique que l’on voudrait en
déduire. Ils ont cherché un appui pour leurs thèses dans la distinction, dont
la Chambre a déjà eu l’occasion de relever le caractère à son avis inac-
ceptable en géographie autant qu’en droit, entre des côtes définies comme
« principales », du simple fait qu’elles suivraient la direction générale de la
céte du continent ou lui seraient paralléles, et des cdtes définies comme
« secondaires », uniquement parce qu’elles s’écarteraient de cette direc-
tion. En réponse à l’objection qui, par référence à une jurisprudence
précédente, a rappelé que l’égalité de toutes les côtes doit se mesurer « dans
le même plan», la Partie américaine a rétorqué que seules des côtes
« comparables » ont droit 4 un traitement comparable, et que toutes les
côtes ne sont pas comparables. Sur ces prémisses, que la Partie canadienne
a qualifiées de « construction ad hoc », les Etats-Unis ont donc cru pouvoir
établir le principe du caractère privilégié du rapport entre les côtes « prin-
cipales » et les zones maritimes et sous-marines situées frontalement
devant elles. Ce rapport privilégié devrait, quant à ses conséquences pra-
tiques, prendre le pas sur le rapport avec des côtes « secondaires », même
plus rapprochées. Les aires maritimes situées en face de la côte principale
devraient donc être réservées à celle-ci et non pas à la côte secondaire,
indépendamment de la proximité de cette dernière. L'idée de « proximité »
devrait ainsi céder le pas à celle de « prolongement naturel géographique »
des côtes principales, et d’« extension de la façade maritime » de PEtat
auquel elles appartiennent.

109. Le caractère à priori de ces prémisses et déductions paraît à la
Chambre tout aussi évident que les thèses de l’autre Partie. Dans les deux
cas il est possible d’affirmer que les efforts accomplis se sont traduits par
des affirmations de principe plutôt que par une démonstration convain-
cante de l’existence des règles qu’on avait espéré trouver établies par le
droit international.

110. Ces raisonnements faits de part et d’autre sont fondés sur une
prémisse erronée. L’erreur réside précisément dans le fait que l’on veut
repérer dans le droit international général une sorte de série de règles qui ne
s'y trouvent point. Cette remarque vise tout particulièrement certains
« principes » avancés par les Parties comme devant constituer des règles de
droit bien établies. On peut citer, à titre d'exemple, l’idée prônée par la
Partie canadienne selon laquelle une frontière maritime unique devrait
assurer le maintien des structures de pêche existantes, qui sont d’une im-
portance vitale pour les collectivités côtières dans la région considérée, ou
l’idée prônée par la Partie américaine qu’une telle frontière devrait per-
mettre d’assurer au mieux la conservation et la gestion des ressources bio-

56
299 GOLFE DU MAINE (ARRÊT)

logiques et réduire en même temps le potentiel de différends futurs entre
les Parties. On pourrait y ajouter les idées de « non-empiétement » sur les
côtes d’un autre Etat ou de « non-amputation » de la projection maritime
des côtes d’un autre Etat, et d’autres encore, avancées à tour de rôle par
les Parties, et qui peuvent constituer dans des circonstances déterminées
des critères équitables, mais à la condition qu’on ne veuille pas les ériger
en règles établies que le droit international coutumier aurait faites siennes.

111. I ne faut pas rechercher dans le droit international coutumier un
corps de règles détaillées. Ce droit comprend en réalité un ensemble
restreint de normes propres à assurer la coexistence et la coopération vitale
des membres de la communauté internationale, ensemble auquel s’ajoute
une série de règles coutumières dont la présence dans l’opinio juris des Etats
se prouve par voie d’induction en partant de l’analyse d’une pratique
suffisamment étoffée et convaincante, et non pas par voie de déduction en
partant d’idées préconstituées à priori. Il est donc vain, surtout dans une
matière nouvelle et encore peu consolidée comme celle qui est liée à
l'extension toute récente des revendications des Etats à des aires qui
constituaient hier encore des zones de haute mer, de vouloir puiser dans le
droit international coutumier un ensemble déjà tout formé de règles prêtes
à être appliquées à la solution de tous les problèmes de délimitation qui se
présentent. Mieux vaut s’attacher à la recherche d’une meilleure formu-
lation de la norme fondamentale, sur laquelle les Parties avaient d’ailleurs
eu la chance de se trouver d’accord, et dont un examen de la réalité des
rapports juridiques internationaux révèle l’existence dans la conviction
juridique non seulement des Parties au présent différend, mais de len-
semble des Etats.

112. La Chambre voudrait par conséquent conclure cette prise en
considération des règles du droit international régissant la matière dans
laquelle le différend américano-canadien se situe par un essai de reformu-
lation plus complet et à son avis plus précis de la norme fondamentale dont
il s’agit. A cette fin elle voudrait notamment s'inspirer aussi de la définition
des « véritables règles de droit en matière de délimitation des plateaux
continentaux limitrophes, c’est-à-dire de règles obligatoires pour les Etats
pour toute délimitation » donnée par la Cour dans son arrêt de 1969 sur le
Plateau continental de la mer du Nord(C.I.J. Recueil 1969, p. 46-47, par. 85).
L’on pourrait donc donner la définition suivante de ce que le droit inter-
national général prescrit dans toute délimitation maritime entre Etats
voisins :

1) Aucune délimitation maritime entre Etats dont les côtes sont adja-
centes ou se font face ne peut être effectuée unilatéralement par l’un de ces
Etats. Cette délimitation doit étre recherchée et réalisée au moyen d’un
accord faisant suite à une négociation menée de bonne foi et dans l’in-
tention réelle d’aboutir à un résultat positif. Au cas où, néanmoins, un tel
accord ne serait pas réalisable, la délimitation doit être effectuée en
recourant à une instance tierce dotée de la compétence nécessaire pour ce
faire.

57
300 GOLFE DU MAINE (ARRÊT)

2) Dans le premier cas comme dans le second, la délimitation doit être
réalisée par l'application de critères équitables et par l’utilisation de
méthodes pratiques aptes à assurer, compte tenu de la configuration géo-
graphique de la région et des autres circonstances pertinentes de lespèce,
un résultat équitable.

V

113. Il a été procédé jusqu'ici à la définition, sur la base de ce que font
ressortir les sources examinées, des principes et règles de droit internatio-
nal ou, plus exactement, de la norme fondamentale du droit international
coutumier régissant la matière de la délimitation maritime. Cette règle,
a-t-on vu, revient en définitive à prescrire que la délimitation, qu’elle se
fasse par accord direct ou par décision de tierce partie, doit reposer sur
l'application de critères équitables et sur lutilisation de méthodes pra-
tiques aptes à assurer un résultat équitable. La Chambre doit donc passer,
maintenant, à la prise en considération desdits critères équitables et des-
dites méthodes pratiques en principe applicables à l'opération de délimi-
tation.

114. Les conclusions auxquelles la Chambre est auparavant parvenue
l’ont amenée à constater que ce n’est pas dans le droit international général
coutumier qu’il faut rechercher d'éventuelles règles prescrivant spécifique-
ment l’application de tel ou tel critère équitable ou l’utilisation de telle ou
telle méthode pratique aux fins d’une délimitation comme celle qui est
requise dans le cas d’espèce. Le droit international coutumier, on l’a vu, se
borne à prescrire en général l'application de critères équitables et l’utili-
sation de méthodes pratiques propres à traduire concrètement ces cri-
tères. Il faut donc se reporter au droit international particulier pour voir
s’il y existe ou non, dans l’état du droit actuellement en vigueur entre les
Parties au présent procès, une quelconque règle de droit requérant spécifi-
quement des Parties, et par conséquent de la Chambre, l'application à la
délimitation recherchée de certains critères ou de certaines méthodes pra-
tiques déterminées.

115. Le point de départ de cette analyse peut une fois de plus être la
prise en considération de la convention de 1958 sur le plateau continental
et plus précisément de la deuxième phrase de chacun des paragraphes | et 2
de l’article 6 qui, comme il a pu être constaté, n’énonce pas comme la
première un principe ou une règle de droit international, mais prévoit
notamment l’utilisation d’une certaine méthode pratique pour l'exécution
concrète de l’opération de délimitation. Il s’agit, on l’a vu, de la méthode
qui emploie pour une délimitation de plateau continental une technique
qui est unique, mais qui se traduit par le tracé d’une ligne médiane dans les
zones maritimes comprises entre des côtes qui se font face et d’une ligne
d’équidistance latérale dans le cas où les côtes des deux Etats sont adja-
centes. Cette méthode s’inspire et découle d’un critère équitable déter-
miné : celui qui tient pour équitable, de prime abord du moins, une

58
301 GOLFE DU MAINE (ARRÊT)

division par parts égales des zones de chevauchement des plateaux conti-
nentaux des deux Etats en litige. La méthode en question n’est cependant
applicable qu’à la condition qu’il n’y ait pas dans le cas d’espèce de
circonstances spéciales qui rendraient ledit critère inéquitable, en faisant
apparaître le caractère déraisonnable d’une telle division et en imposant
donc le recours à une ou plusieurs méthodes différentes ou, tout au moins,
une correction adéquate du résultat que l’application de la première pro-
duirait.

116. Ces précisions étant données, le problème se pose ainsi de savoir si
le fait que, comme la Chambre l’a rappelé, la convention de 1958 sur le
plateau continental est en vigueur entre les Parties impose ou non l’utili-
sation, pour la délimitation dont il est question dans le cas d’espèce, de la
méthode mentionnée à l’article 6 de ladite convention et, par implication,
du critère qui se trouve à son origine.

117. Aucun doute n’a été manifesté, ni par l’une ni par l’autre des
Parties, quant au fait qu’elles se considèrent liées par la convention à
laquelle elles ont l’une et l’autre adhéré. Des problèmes tels que ceux qui
s'étaient posés dans le cas de la délimitation du plateau continental entre la
France et le Royaume-Uni à cause des réserves exprimées par le premier de
ces deux pays et que l’autre n’avait pas acceptées ne se posent pas dans le
cas présent. La déclaration faite par le Canada au moment de son adhésion
à la convention et qui a soulevé des objections de la part des Etats-Unis
n'est pas de nature à empêcher l’application de la convention à une
situation concrète concernant les deux Etats, et les Etats-Unis ne l’ont
d’ailleurs pas prétendu.

118. La Chambre est donc d’avis que, si une question de délimitation du
plateau continental, et du plateau continental seulement, s'était posée
entre les deux Etats, l'aspect contraignant de l’application de la méthode
prévue à l’article 6 de la convention ne ferait pas de doute, ceci, bien
entendu, toujours dans le respect de la condition prévoyant le recours à une
autre méthode ou combinaison de méthodes là où des circonstances spé-
ciales l’exigeraient.

119. Le présent procès n’a toutefois pas pour objet une délimitation
circonscrite au plateau continental, comme cela aurait pu être le cas s’il
s'était déroulé à un moment précédant l'adoption par les deux Parties
d’une zone de pêche exclusive et la survenance, par conséquent, de l’idée
d’une délimitation par ligne unique. Son objet actuel est précisément — et
les Parties n’ont pas manqué de le souligner l’une et l’autre avec insistance
— de tracer une ligne unique de délimitation, à l’effet tant du plateau
continental que de la zone de pêche surjacente. Il est douteux qu’une obli-
gation conventionnelle ne concernant expressément que la délimitation
du plateau continental soit susceptible d’être étendue, par une extension
qui dépasserait à l’évidence les limites imposées par les critères stricts qui
régissent l’interprétation des instruments conventionnels, à un domaine
visiblement plus vaste, indéniablement hétérogène et, par conséquent,
foncièrement différent. A cette considération d’ordre formel, mais impor-
tante, il faut ajouter celle, d’ordre plus substantiel, qu’une semblable

59
302 GOLFE DU MAINE (ARRÊT)

interprétation ferait en définitive de la masse d’eau maritime surjacente au
plateau continental un simple accessoire de ce plateau. Ce résultat serait
tout aussi inadmissible que le serait celui que produirait, à l’inverse, une
simple extension au plateau continental de l'application d’une méthode de
délimitation que l’on aurait adoptée par rapport à la seule « colonne
d’eau » et à ses ressources halieutiques.

120. A ce propos, la Chambre voudrait aussi remarquer que l’on ne
saurait prendre argument, à l'encontre de ce qui précède, du fait que la
méthode préconisée par l’article 6 de la convention sur le plateau conti-
nental est aussi prévue, dans des termes comparables, par l’article 12 et
Particle 24, paragraphe 3, de la convention de même date sur la mer
territoriale et la zone contiguë. Il est en effet impossible de considérer
comme similaires les situations de la mer territoriale et de la zone contiguë,
conçues comme soumises à la souveraineté de l'Etat riverain ou à l'exercice
de mesures de contrôle douanier et autres, destinées à prévenir des viola-
tions éventuelles de sa souveraineté territoriale. Rien de comparable donc
avec la réserve de droits exclusifs d’exploitation des ressources d’une
étendue maritime allant jusqu’à 200 milles ; rien, par conséquent, pouvant
justifier l’idée d’une extension à cette dernière de critères et méthodes de
délimitation expressément conçus pour l’étroite bande maritime établie
pour une tout autre finalité.

121. La Chambre ne saurait suivre, d’autre part, l'argumentation déve-
loppée par le Canada d’après laquelle, lors de la détermination d’une
délimitation par ligne unique, les dispositions de l’article 6 de la conven-
tion de 1958 s’appliqueraient directement, c’est-à-dire à titre convention-
nel, « au plateau continental comme étant l’un des éléments de la frontière
maritime unique », et aussi, mais en tant qu’« expression particulière d’une
norme générale », à la zone de pêche surjacente, comme à l’autre de ces
éléments.

122. Abstraction faite de la considération de fond figurant à la fin du
paragraphe 119 ci-dessus, la Chambre doit relever que l’assertion d’après
laquelle, même pour la délimitation d’une zone maritime de pêche exclu-
sive, « la méthode de l’équidistance doit être utilisée lorsqu'elle produit un
résultat équitable », c’est-à-dire tant que des circonstances spéciales n’en
exigent pas l’abandon, et ceci en vertu d’une norme générale de droit
international, ne s'appuie pas sur une base convaincante. Accepter cette
idée reviendrait à transformer la « règle combinée équidistance-circons-
tances spéciales » en une règle du droit international général, susceptible
sur ce plan d’applications multiples, alors que dans la coutume interna-
tionale il n’y a pas trace d’une telle transformation.

123. La Chambre doit relever, à ce sujet, que si la Partie canadienne a
correctement emprunté à la décision du tribunal arbitral pour la délimi-
tation du plateau continental entre la France et le Royaume-Uni l’expres-
sion amalgamant dans une définition synthétique l’ensemble d’idées dif-
férentes qui se rencontrent dans l’article 6 de la convention de 1958, ce
serait par contre solliciter la portée de la même décision que de lui attribuer
l’idée que la « règle combinant équidistance-circonstances spéciales » (dé-

60
303 GOLFE DU MAINE (ARRÊT)

cision arbitrale, par. 68) fût en passe de devenir une norme d’application
générale. Ce que la décision mentionnée a mis en évidence est que la règle
en question

« constitue l’expression particulière d’une norme générale suivant
laquelle la limite entre des Etats qui donnent sur le même plateau
continental doit, en l’absence d’accord, être déterminée selon des
principes équitables » (ibid, par. 70),

ce qui est autre chose. Au contraire, la constatation faite par le tribunal met
en évidence le plan différent sur lequel se situent les diverses règles dont il
s’agit : les dispositions de l’article 6 de la convention de 1958 sur le plan du
droit international particulier, et sur le plan du droit international général
la norme prescrivant application de principes ou, mieux, de critères
équitables, sans donner d'indications quant au choix à faire dans le cadre
de ces derniers, ni entre les méthodes pratiques par lesquelles ils devraient
se traduire. La Chambre considère que tel est l’état actuel du droit inter-
national coutumier.

124. En résumé, la Chambre estime qu’aucun raisonnement ne peut
légitimer la prétention de faire du contenu des dispositions figurant à
l'article 6 de la convention de 1958 une règle générale applicable en tant
que telle à toute délimitation maritime. Les dispositions conventionnelles
en question, comme l'arrêt de la Cour de 1969 l’a souligné, ne sauraient
avoir de valeur contraignante pour la délimitation, même du seul plateau
continental, entre des Etats non parties à la convention de 1958. D’une
manière analogue, elles ne sauraient avoir un tel caractère contraignant,
même entre Etats parties à la convention, aux fins d’une délimitation
maritime concernant un objet plus vaste que le seul plateau continental.

125. La Chambre ne peut donc que conclure, sous cet angle, que les
dispositions de l’article 6 de la convention de 1958 sur le plateau conti-
nental, tout en étant en vigueur entre les Parties, ne comportent pas pour
ces dernières, ni pour la Chambre, une obligation juridique de les appliquer
à la délimitation maritime unique qui fait l’objet du présent procès.

126. Parvenue à cette conclusion en ce qui concerne l'absence, entre les
Parties, d’une obligation juridique d’origine conventionnelle d’appliquer
des méthodes pratiques déterminées au tracé de la ligne unique de déli-
mitation de leurs zones maritimes respectives, la Chambre doit encore se
poser une question connexe. Elle doit examiner si, entre lesdites Parties,
d’autres facteurs ne seraient pas intervenus, qui auraient pu, indépendam-
ment de tout acte formel de création de règles ou d’instauration de rapports
de droit international particulier, être quand même à l’origine de l’exis-
tence d’une obligation de ce genre. Il s’agit ici de la question, que les parties
ont longuement débattue pendant le présent procès, de savoir si la conduite

61
304 GOLFE DU MAINE (ARRÊT)

qu’elles ont suivie pendant une période donnée de leurs rapports n'aurait
pas entraîné pour Pune d’elles un acquiescement à l'application à la déli-
mitation d’une méthode spécifique prônée par l’autre Partie, ou une for-
clusion quant à la possibilité de s’y opposer, ou encore de savoir si cette
conduite n’aurait pas eu pour effet d'instaurer autour d’une ligne corres-
pondant à une telle application un modus vivendi respecté en fait.

127. C’est le Canada qui a développé tout particulièrement la thèse
d’après laquelle la conduite des Etats-Unis aurait entraîné l’apparition,
sous l’une de ces diverses formes, d’une sorte de consentement de fond de
leur part à l'application de la méthode de l’équidistance, en ce qui concerne
surtout la délimitation à tracer dans le secteur du banc de Georges. C’est
donc par la prise en considération de cette thèse que la Chambre abordera
l'examen de cet aspect de la question.

128. D’après le Canada, donc, la conduite des Etats-Unis peut être prise
en considération à trois titres d’importance différente : premièrement, en
tant que preuve d’un véritable acquiescement de leur part à l’idée d’une
ligne médiane comme limite entre les juridictions maritimes respectives
et d’un estoppel qui en résulterait pour les Etats-Unis ; deuxièmement,
comme indice au moins de l'existence d’un modus vivendi ou d’une
limite de facto, que les deux Etats auraient laissé s’instaurer ; et enfin,
troisièmement, en tant que simple indice du type de délimitation que
les Parties elles-mêmes jugeraient équitable. Il est à remarquer que cette
thèse canadienne concernait, à l’époque de la conduite envisagée, le pla-
teau continental proprement dit et notamment celui du banc de Georges.
Les Etats-Unis, quant à eux, contestent fermement que leur conduite ait
pu avoir les conséquences juridiques ou autres que leur prête le Canada.

129. Dans les exposés canadiens, les termes acquiescement et estoppel
sont employés ensemble et pratiquement aux mêmes fins. Le Canada
définit de la manière suivante les règles relatives à l’acquiescement, con-
sidéré comme une reconnaissance de droits :

« Lorsque le gouvernement d’un Etat, partie à un différend, a
connaissance, directement ou par déduction, de la conduite de l’autre
partie ou d’une affirmation de droits de sa part, et qu’il s’abstient de
protester contre cette conduite ou cette affirmation, c’est que ce
gouvernement accepte tacitement la position juridique que traduit la
conduite de l’autre partie ou son affirmation de droits. » (Audience du
4 avril 1984, après-midi.)

Quant à l’estoppel, le Canada admet qu’en droit international cette « doc-
trine » continue d’évoluer. D’après lui, cependant, en la présente espèce
toutes les conditions permettant d’invoquer ce principe se trouveraient
réunies, même si l’on ne retenait que les plus strictes. Le Canada a dit en
plaidoirie que l’estoppel est « Valter ego de l’acquiescement ». Il a toutefois
ajouté que même si l’on devait retenir que les conditions pour la recon-
naissance d’une situation d’estoppel sont plus sévères que celles requises
pour un acquiescement — les Etats-Unis soutiennent en effet que la partie
qui voudrait invoquer cette forme de forclusion devrait se fonder sur le fait

62
305 GOLFE DU MAINE (ARRÊT)

que les déclarations ou la conduite de l’autre partie ont opéré soit à son
propre détriment, soit à l’avantage de l’autre — ce dernier critère devrait
être tenu pour satisfait en l’espèce.

130. La Chambre constate en tout cas que les notions d’acquiescement
et d’estoppel, quel que soit le statut que leur réserve le droit international,
découlent toutes deux des principes fondamentaux de la bonne foi et de
l'équité. Elles procèdent cependant de raisonnements juridiques différents,
l’acquiescement équivalant à une reconnaissance tacite manifestée par un
comportement unilatéral que l’autre partie peut interpréter comme un
consentement ; l’estoppel étant par contre lié à l’idée de forclusion. D’après
une certaine façon de voir la forciusion serait d’ailleurs l’aspect procédural
et estoppel Y aspect de fond du même principe. Sans vouloir entrer ici dans
un débat théorique dépassant les limites de ses préoccupations actuelles, la
Chambre se bornera à relever que, les mêmes faits étant pertinents aussi
bien pour lacquiescement que pour l’estoppel, sauf pour ce qui est de
l'existence d’un préjudice, elle peut considérer les deux notions comme des
aspects distincts d’une même institution.

131. Les faits pertinents peuvent être résumés comme suit. Le Canada
commença à délivrer en 1964, en deçà de ce qui était selon lui une ligne
médiane divisant le banc de Georges, des options à long terme (« permis »)
en vue de l’exploitation exclusive d'hydrocarbures. A partir de 1964 des
recherches sismiques furent entreprises sous l’autorité du Canada dans la
partie nord-est du banc. Le Canada allègue que la délivrance de permis
canadiens portant sur la partie nord-est du banc de Georges était connue
des autorités américaines. Le Gouvernement canadien avait du reste
publié des informations à ce sujet dans le Monthly Oil and Gas Report. Les
Etats-Unis répondent à cela que l’octroi de permis offshore en vertu de la
législation canadienne était un fait dépourvu de notoriété et qu’il ne
s'agissait que d’une activité administrative interne insusceptible d’être la
base d’un acquiescement ou d’un estoppel sur le plan international. Pour
qu’un effet quelconque ait pu se produire sur ce plan il aurait tout au moins
été indispensable qu’une communication diplomatique fût adressée par le
ministère des affaires extérieures du Canada au département d'Etat des
Etats-Unis.

132. D'après le Canada, cependant, les autorités des Etats-Unis avaient
eu connaissance des faits en question depuis le 197 avril 1965 au moins. A
cette date le Bureau of Land Management du département de l’intérieur
des Etats-Unis avait écrit au ministère du Nord canadien et des ressources
nationales pour s’enquérir de la position de deux permis offshore cana-
diens par rapport a la ligne médiane visée à l’article 6 de la convention de
Genève sur le plateau continental. Ce ministère lui avait fait parvenir en
réponse des documents sur la localisation des permis. Par lettre du 14 mai
1965, dite « lettre Hoffman », du nom de son signataire, le Bureau of Land
Management accusa réception des documents et évoqua entre autres la
question de la position exacte d’une ligne médiane, et le ministère du Nord
canadien répondit le 16 juin 1965 que la ligne médiane utilisée était
construite conformément à l’article 6 de la convention sur le plateau

63
306 GOLFE DU MAINE (ARRÊT)

continental. Vint ensuite une correspondance, diplomatique cette fois-ci,
entre l’ambassade des Etats-Unis à Ottawa et le ministère des affaires
extérieures du Canada, qui apporta certaines informations de détail. Une
lettre envoyée au nom du sous-secrétaire d’Etat aux affaires extérieures du
Canada, où la ligne médiane était expressément mentionnée, porte la date
du 30 août 1966, mais les Etats-Unis ne saisirent pas cette occasion pour
protester ou réserver leurs droits. Ils ne le feront que dans un aide-mémoire
du 5 novembre 1969 qui ne renvoie à aucune réserve précédemment
exprimée. Le Canada affirme en outre que la première mention dans la
correspondance diplomatique de la revendication américaine, avancée en
1976, d’une limite le long du chenal Nord-Est, remonte au 18 février
1977.

133. Les Etats-Unis opposent à ces faits que les auteurs de la corres-
pondance de 1965 étaient des fonctionnaires de rang moyen qui n'étaient
pas habilités à définir des limites internationales ni à prendre position au
nom de leurs gouvernements au sujet de revendications étrangères en la
matière. Les Etats-Unis contestent surtout que la «lettre Hoffman »
puisse être considérée comme comportant un acquiescement exprès ou
tacite aux prétentions canadiennes. Ainsi que M. Hoffman le spécifiait
dans sa lettre, il n’avait pas non plus le pouvoir d’engager les Etats-Unis au
sujet de la position d’une ligne médiane. L’aide-mémoire américain du
5 novembre 1969 renvoyait d’ailleurs expressément au précédent, daté du
19 mai 1968, dans lequel les Etats-Unis proposaient que les gouvernements
entament au plus tôt des négociations au sujet de la délimitation du plateau
continental dans le golfe du Maine et dans la région du détroit Juan de
Fuca. Ledit aide-mémoire ne disait rien d’une ligne médiane ni de tout
autre principe ou méthode de délimitation.

134. Selon les Etats-Unis le Canada n’a jamais fait de proclamation
officielle ni procédé à une autre publication pour faire connaître interna-
tionalement ses prétentions ; les Etats-Unis ne pouvaient donc pas en
déduire l'existence par cette voie indirecte. En 1964 le Canada n'avait
encore émis aucune revendication officielle sur le plateau continental en
vertu de sa propre législation. Bien au contraire il n’avait même pas pris
position officiellement à l'égard de la proclamation Truman et de ses
implications possibles pour le plateau continental du banc de Georges qui,
d’après les Etats-Unis, y était inclus dans sa totalité.

135. De son côté le Canada soutient que, dans la pratique suivie de 1964
à fin 1970, les Etats-Unis ne sont pas allés à l’encontre des thèses cana-
diennes et n’ont pas mis effectivement en application une limite fondée sur
le chenal Nord-Est. Les concessions octroyées par les autorités américaines
ne dépassaient pas en direction du nord une ligne médiane sur le banc de
Georges. Le Canada cite en outre l’aide-mémoire américain du 5 novembre
1969, dont il ressort que les Etats-Unis s'étaient abstenus d’autoriser
l'exploitation de matières minérales dans la partie nord du plateau conti-
nental du banc de Georges.

136. Les Etats-Unis font valoir en réponse qu'ils étaient alors en pré-

64
307 GOLFE DU MAINE (ARRÊT)

sence, sur le banc de Georges, d’une activité canadienne de recherches
sismiques d’importance mineure, ne comportant ni l’exécution de forages,
ni l’extraction de pétrole. Aucune mesure particulière ne s’imposait donc
de leur part. En outre, dès 1965, des permis d’exploration américains
avaient été accordés sur la partie nord-est du banc de Georges, au-delà
d’une ligne médiane, par exemple le permis EL/65 octroyé à Shell. L’aide-
mémoire déjà mentionné du 5 novembre 1969 s’opposait clairement au
programme canadien en ce qui concerne ie banc. Il y était spécifié que les
Etats-Unis

« ne pourront consentir à aucune autorisation canadienne visant l’ex-
ploration ou l’exploitation des ressources naturelles du plateau conti-
nental du banc de Georges ».

137. Les faits étant ceux qui ont été relatés, la Chambre n’estime pas
pouvoir en tirer la conclusion que les Etats-Unis auraient acquiescé à la
délimitation du plateau continental du banc de Georges au moyen d’une
ligne médiane, et ceci sans tirer argument, pour le moment, d’une part du
fait que le socle du banc de Georges n’est qu’une portion limitée du plateau
continental de l’aire de la délimitation, et d’autre part de ce que le plateau
continental n’est actuellement que l’un seulement des deux objets de la
délimitation que la Chambre est priée d’effectuer.

138. De l’avis de la Chambre il est peut-être vrai que l’attitude des
Etats-Unis en matière de limites maritimes avec le voisin canadien s’est
caractérisée jusqu’à la fin des années soixante par des incertitudes et par un
certain manque de cohérence. Cette remarque n’empêche pas toutefois de
constater que les faits allégués par le Canada ne permettent pas de conclure
que le Gouvernement des Etats-Unis aurait par là reconnu une fois pour
toutes la ligne médiane comme limite des juridictions sur le plateau conti-
nental ; ils ne permettent pas non plus de conclure que la simple absence de
réaction à la délivrance de permis d’exploration canadiens, de 1964 jusqu’à
Paide-mémoire du 5 novembre 1969, ait eu comme conséquence juridique
que les Etats-Unis ne pouvaient plus désormais revendiquer une limite
suivant le chenal Nord-Est, ni même comprenant toutes les zones au
sud-ouest de la « perpendiculaire ajustée ».

139. La Chambre estime que les termes de la « lettre Hoffman » ne
peuvent pas être opposés au Gouvernement des Etats-Unis. La réserve
exprimée par M. Hoffman, suivant laquelle il n’était pas habilité à engager
les Etats-Unis, ne concernait, il est vrai, que emplacement d’une ligne
médiane ; la ligne médiane en tant que méthode de délimitation ne parais-
sait pas être en cause, mais rien n'indique que cette méthode ait été adoptée
à l'échelon gouvernemental. M. Hoffman, comme son homologue cana-
dien d’ailleurs, agissait dans le cadre de ses attributions techniques, et il ne
paraissait pas avoir été averti de ce que la question de principe que pouvait
mettre en jeu l’objet de la correspondance n’était pas réglée, et que les
arrangements techniques qu’il devait adopter avec ses correspondants
canadiens ne devaient pas préjuger la position des Etats-Unis dans les
négociations ultérieures entre gouvernements. Mais cette situation, propre

65
308 GOLFE DU MAINE (ARRÊT)

à l'administration interne des Etats-Unis, ne permet pas au Canada de
s'appuyer sur le contenu d’une lettre d’un fonctionnaire du Bureau of Land
Management du département de l’intérieur, relative à un aspect technique,
comme s’il s'agissait d’une déclaration officielle du Gouvernement des
Etats-Unis sur les limites maritimes internationales de ce pays.

140. D’autre part, et sans vouloir nier qu’il y ait eu quelque imprudence
de la part des Etats-Unis à garder le silence après que le Canada eut
accordé les premiers permis d'exploration sur le banc de Georges, il paraît
tout au moins disproportionné de vouloir attribuer à ce silence, de courte
durée au surplus, des conséquences juridiques pouvant se concrétiser par
un estoppel.

141. A partir de 1965 les Etats-Unis, comme on l’a vu, ont accordé à leur
tour des permis d'exploration dans la partie nord-est du banc de Georges et
donc dans la zone réclamée par le Canada. Là encore il eût été prudent de
leur part de faire connaître officiellement ces activités à celui-ci. Cepen-
dant ce manque de communication ne permet certes pas de conclure que
les Etats-Unis ont par là donné au Canada l'impression qu'ils acceptaient
la thèse canadienne et qu’il en résultait des effets juridiques. L’attitude des
Etats-Unis à l’égard du Canada était une fois de plus peu claire, voire
équivoque, mais pas au point que le Canada soit fondé à invoquer la
doctrine de l’estoppel.

142. Certes, au moment ot le Canada, au niveau de son ministére des
affaires extérieures et de l’ambassade des Etats-Unis à Ottawa, a énoncé
clairement pour la première fois ses prétentions, il aurait pu s’attendre à
une réaction du département d’Etat des Etats-Unis. Les Etats-Unis recon-
naissent qu'ils étaient ainsi officiellement avisés des vues du Canada sur le
problème de la délimitation. Que la correspondance eût été échangée, non
pas entre le secrétaire d’Etat aux affaires étrangères lui-même et l’ambas-
sadeur des Etats-Unis lui-même, mais entre des fonctionnaires qui leur
étaient subordonnés, ne change rien au fait que la lettre émanait de
l'administration compétente pour la conduite des affaires étrangères du
Canada et était adressée à l'ambassade représentant le Gouvernement
des Etats-Unis. Avoir attendu le 10 mai 1968 pour suggérer par voie diplo-
matique l’ouverture de négociations, la question demeurant ouverte, puis
encore un an et demi, jusqu’à novembre 1969, pour indiquer clairement
qu'aucune autorisation canadienne d’exploration ou d'exploitation des
ressources naturelles du plateau continental du banc de Georges ne serait
reconnue, ce n'est pas s'être efforcé de tenir le Canada suffisamment au
courant de la politique des Etats-Unis. Il est même possible que le Canada
ait pu raisonnablement espérer que les Etats-Unis se rangeraient pour finir
à ses vues. Mais en tirer sur le plan juridique la conclusion que les Etats-
Unis avaient, par ce retard, tacitement acquiescé aux thèses canadiennes
ou qu’ils avaient perdu leurs droits, c’est aller au-delà des conditions
requises pour qu’on puisse parler, de l’avis de la Chambre, d’acquiesce-
ment ou d’estoppel.

143. Le Canada a invoqué divers précédents en faveur de ses thèses, et
en particulier certains arrêts de la Cour. Les Etats-Unis contestent que

66
309 GOLFE DU MAINE (ARRÊT)

cette jurisprudence et le raisonnement qui y est suivi renforcent les posi-
tions canadiennes. Sans vouloir entrer dans de trop grands détails à ce
sujet, la Chambre se bornera à relever le caractère peu concluant de ces
précédents pour la présente affaire.

144. En vue d’étayer l’argument selon lequel la conduite d’un Etat peut
engendrer des conséquences juridiques dans les rapports de cet Etat avec
d’autres, le Canada s’est prévalu en particulier de l’arrêt rendu en l'affaire
des Pécheries entre la Grande-Bretagne et la Norvège. La Cour y a certes
conclu que les autorités norvégiennes avaient appliqué leur système de
délimitation d'une façon suivie et constante de 1869 à la naissance du
différend, et que la tolérance générale à l’égard de cette pratique norvé-
gienne était un fait incontesté (C.J. Recueil 1951, p. 138). Elle a estimé
que cette tolérance générale, en liaison avec d’autres facteurs, permettait à
la Norvège d’opposer son système au Royaume-Uni (ibid, p. 139). La
Chambre considère que les éléments de fait et de droit dans l’affaire des
Pécheries et dans le litige actuel sont à l'évidence trop dissemblables pour
qu’on puisse tirer de leur comparaison des conséquences juridiques va-
lables pour la présente affaire. Ni la longue durée de la pratique norvé-
gienne (soixante-dix ans) ni les activités norvégiennes par lesquelles cette
pratique s'était manifestée ne permettent de déduire de l’arrêt de 1951 des
conclusions qui seraient pertinentes Ici.

145. C’est l'arrêt dans les affaires du Plateau continental de la mer du
Nord qui paraît avoir énoncé dans les termes les plus précis les conditions
permettant d’invoquer la doctrine de l’estoppel. Mais même en laissant de
côté l’élément du détriment ou préjudice causé par le changement d’atti-
tude d'un Etat, élément qui distingue l’estoppel au sens strict de l’acquies-
cement, ce dernier n’en suppose pas moins une acceptation claire et cons-
tante (voir C.J. Recueil 1969, p. 26). Dans l'affaire actuelle, la conduite
des Etats-Unis, vu son caractère incertain, ne remplit pas les conditions
exigées dans l’arrêt de 1969, que ce soit au sujet de l’estoppel ou de l’ac-
quiescement.

146. Dans l'affaire des Grisbadarna sur la délimitation de zones de
pêche entre la Norvège et la Suède la conduite des deux Etats a effecti-
vement joué un grand rôle. La pertinence de cette affaire en ce qui concerne
la présente espèce est toutefois discutable, attendu que les problèmes des
droits sur des espaces marins différaient à bien des égards de ce qu’ils sont
aujourd’hui. Le litige portait sur les eaux territoriales, alors que, dans la
présente affaire, il concerne de vastes étendues maritimes qui ne sont que
depuis peu soumises à la juridiction des Etats adjacents. Les différences
entre les deux affaires sont si grandes qu’on peut difficilement établir un
parallèle entre elles. Même si l’on voulait minimiser ces différences, une
comparaison entre le comportement de la Suède et de la Norvège et celui
des Parties en la présente espèce ne permet pas de conclure, même d’après
la jurisprudence des Grisbadarna, que la conduite des Etats-Unis ait été
suffisamment claire, cohérente et persistante pour constituer un acquies-
cement.

147. Les faits en l’affaire du Temple de Préah Vihéar diffèrent tellement

67
310 GOLFE DU MAINE (ARRÊT)

de ceux de la présente cause (voir C.1.J. Recueil 1962, p. 22, 23 et 32) que les
conclusions que l’on en a tirées lui sont — semble-t-il — inapplicables.
L’arrét dans l'affaire de la Sentence arbitrale rendue par le roi d’Espagne le
23 décembre 1906 n’est pas non plus un précédent valable. L’acquiesce-
ment y a joué un rôle, mais pour le lui reconnaître la Cour s’est fondée sur
des déclarations expresses du Nicaragua et sur un comportement qui s'était
prolongé fort longtemps, ce qui n’est pas le cas en la présente affaire.

148. Sur la base de l’ensemble des considérations exposées, la Chambre
tient que, dans le cas d’espèce, ne se trouvent pas réunies les conditions
d’un acquiescement de la part des Etats-Unis, qui, même à défaut d’autres
bases, aurait pour effet de rendre obligatoire, sur le plan des rapports
bilatéraux entre les Etats-Unis et le Canada, l'application de la ligne
médiane à la détermination des juridictions maritimes respectives de ces
deux Etats. Il en va de même en ce qui concerne l’éventualité d’un estoppel,
et ceci sans préjudice des problèmes que peut poser en général l'application
de cette notion en droit international

149. Indépendamment des arguments tirés de la conduite des Parties
pour établir l'existence d’un acquiescement ou d’un estoppel, le Canada a
aussi prié la Chambre de dire que la conduite des Parties prouvait tout au
moins l'existence d’une « frontière de modus vivendi » ou d’une « frontière
maritime de facto » fondée sur la coïncidence qui aurait existé entre l’an-
cienne ligne d’équidistance du Canada (ligne dite de stricte équidistance)
et la « ligne BLM » des Etats-Unis, coincidence qui aurait été respectée par
les deux Parties et par bon nombre de sociétés pétrolières de 1965 à 1972 au
moins. Le Canada avance cette conclusion en tirant parti du raisonnement
et des prononcés de la Cour en l'affaire du Plateau continental (Tunisie/
Jamahiriya arabe libyenne) (C.LJ. Recueil 1982, p. 83-85). Quant aux
Etats-Unis, non seulement ils contestent que leurs permis pétroliers et
gaziers aient respecté telle ou telle ligne particulière (voir ci-dessus l’ana-
lyse des faits relatifs à l’acquiescement et à l’estoppel) ; ils nient en outre
l'existence même de la « ligne BLM ».

150. Sans entrer dans ces divergences de détail, la Chambre relève qu’à
supposer même qu'une démarcation se soit en fait concrétisée entre les
zones pour lesquelles les Parties ont respectivement délivré des permis (le
Canada depuis 1964, les Etats-Unis depuis 1965), on ne saurait reconnaître
en cela une situation comparable à celle sur laquelle la Cour a fondé ses
conclusions dans l’affaire Tunisie/ Libye. Il est vrai qu’en cette affaire la
Cour a pris argument du fait constitué par la séparation des zones des
concessions pétrolières octroyées par les deux Etats en cause ; mais elle a
pris particulièrement en considération le comportement des Puissances
antérieurement responsables des affaires extérieures de la Tunisie, la
France, et de la Tripolitaine, l'Italie, dans lequel elle a reconnu l’existence
d’un modus vivendi, comportement que les deux Etats, devenus indépen-
dants, ont continué à respecter quand ils ont commencé à accorder des
concessions pétrolières.

151. La période de 1965 à 1972 « au moins », qui est d’après le Canada

68
311 GOLFE DU MAINE (ARRÊT)

celle pendant laquelle le modus vivendi se serait instauré, est d’autre part, de
l'avis de la Chambre, trop courte pour avoir pu produire un tel effet
juridique, à supposer même que les faits soient tels qu’ils ont été allégués.
Les efforts canadiens pour rallonger cette période en la rattachant à celle
qui l’a précédée se heurtent en outre aux objections qu’à son égard la
Chambre a déjà formulées au sujet de l’acquiescement et qui, évidemment,
vaudraient aussi pour le modus vivendi.

152. Le Canada invoque enfin la conduite des Parties à l’appui de son
argumentation d’après laquelle toutes deux auraient vu en fait dans l’uti-
lisation d’une ligne d’équidistance un aboutissement équitable du proces-
sus de délimitation. Cette argumentation se fonde, en définitive, sur les
faits déjà utilisés pour soutenir les thèses de l’acquiescement, de l’estoppel
et du modus vivendi. Il ne paraît pas à la Chambre que ces faits puissent
davantage étayer cette autre idée. Les Parties ont respectivement adopté
une position claire à l'égard de ce qui constituerait pour elles un équilibre
juste, ou équitable, entre leurs intérêts respectifs, et la Chambre ne peut
qu'en prendre note. Elle ne peut, en conclusion, que confirmer de nouveau
l'observation qu’elle a faite au sujet de l’invocation de la conduite des
parties aux fins précédemment examinées.

153. Pour finir, la Chambre ne saurait passer sous silence le fait que les
Etats-Unis, de leur côté, ont aussi invoqué la conduite du Canada par
rapport à leurs propres prétentions sur le plateau continental. Ils ont
souligné que, au moment de la proclamation Truman de 1945, le Canada
avait été informé, premièrement, de leur intention de réaliser la délimita-
tion du plateau continental par voie d'accord et conformément à des
principes équitables et, deuxièmement, de leur détermination de considé-
rer l’isobathe des 100 brasses — incluant le banc de Georges — comme
la limite de leur zone de plateau. Le Canada objecte que la procla-
mation Truman ne mentionnait pas l’isobathe des 100 brasses, mais les
Etats-Unis répondent à cela que cette isobathe était visée dans un com-
muniqué de presse du département d'Etat accompagnant la proclamation.
Un exemplaire de celle-ci, accompagné d’une note explicative, avait
été transmis au Canada pour observations environ cinq mois avant la
publication de la proclamation. Le Canada n’a pas réagi. Les Etats-Unis
n’en concluent pas que le Canada ait consenti à une limite le long de
Pisobathe des 100 brasses ; ils soutiennent néanmoins qu’il a admis la
nécessité d’une délimitation par accord conformément à des principes
équitables. Le Canada restait en outre averti, d’après les Etats-Unis, que
toute mesure unilatérale qu’il prendrait en deçà de la ligne des 100 brasses
serait inacceptable pour les Etats-Unis. Le Canada conteste cette
affirmation, faisant valoir qu’il n’avait pas été informé de la mention de
l'isobathe des 100 brasses, qui ne figurait pas dans la proclamation
elle-même, et que la note explicative reçue en même temps indiquait
seulement que les questions de délimitation pourraient être remises à plus
tard.

154. Quoi qu’il en soit, la Chambre rappelle que la première règle
concernant la délimitation d'espaces maritimes entre Etats voisins est que

69
312 GOLFE DU MAINE (ARRÊT)

cette délimitation doit s’opérer par voie d’accord et que, dans la mesure où
l'argument tiré par les Etats-Unis de l’absence d’une réaction canadienne à
la proclamation Truman aboutit à affirmer que la délimitation doit être
effectuée conformément à des principes équitables, la position américaine
sur ce point ne fait que renvoyer à la norme fondamentale invoquée en
l'espèce aussi bien par le Canada que par les Etats-Unis. Cette remarque ne
modifie d’ailleurs en rien la constatation faite auparavant sur Pimpossi-
bilité de conclure de la conduite des Parties à l'existence dans leurs rap-
ports bilatéraux d’une obligation juridique qui s’imposerait à elles, quant à
l'utilisation d’une méthode particulière pour la délimitation de leurs juri-
dictions maritimes respectives.

155. A la suite de Panalyse en deux étapes successives qu’elle a faite
dans les paragraphes qui précèdent, la Chambre est maintenant en mesure
de donner une réponse définitive à la question posée au paragraphe 114
ci-dessus. Elle vient justement de constater que, dans l’état du droit régis-
sant les rapports entre les Parties au présent procès, celles-ci ne sont pas
obligées, en vertu d’une règle conventionnelle ou autrement établie, d’ap-
pliquer certains critères ou d’utiliser certaines méthodes déterminées pour
tracer entre elles une limite maritime unique valant à la fois pour le plateau
continental et la zone maritime de pêche exclusive, comme c’est le cas en
l’espèce. Par conséquent, la Chambre n’est pas non plus tenue par une telle
obligation.

156. La Chambre pourra donc prendre en considération pour com-
mencer, sans que son approche soit influencée par des préférences à
priori, les critères, et surtout les méthodes pratiques théoriquement sus-
ceptibles d’être appliquées à la détermination du tracé de la délimitation
maritime unique américano-canadienne dans le golfe du Maine et dans
l'aire extérieure adjacente. Il lui appartiendra ensuite de choisir, dans
cet éventail de possibilités, les critères qui à son jugement apparaîtront
comme les plus équitables par rapport à la tâche à remplir dans le présent
procès, ainsi que la méthode ou la combinaison de méthodes pratiques
dont l’application permettra le mieux de traduire ces critères dans le
concret.

157. Les critères équitables susceptibles d’être pris en considération aux
fins d’une délimitation maritime internationale n’ont pas été l’objet d’une
définition systématique, d’ailleurs difficile à donner à priori à cause de leur
adaptabilité très variable à des situations concrètes différentes. Les efforts
de codification n’ont pas touché à ce sujet. Mais ces critères ont été
mentionnés dans les arguments présentés par les parties à des procès sur la
détermination de limites de plateau continental, ainsi que dans les déci-
sions judiciaires ou arbitrales prises à l’issue de ces procès. On peut rap-
peler entre autres celui exprimé par la formule classique que la terre

70
313 GOLFE DU MAINE (ARRÊT)

domine la mer ; celui prônant, dans les cas où des circonstances spéciales
n’en requièrent pas la correction, la division par parts égales des zones de
chevauchement entre les zones maritimes et sous-marines relevant respec-
tivement des côtes d’Etats voisins ; celui recommandant, dans la mesure
du possible, le non-empiétement de la projection en mer de la côte d’un
Etat sur des étendues trop proches de la côte d’un autre Etat ; celui tendant
à éviter, autant que possible, un effet d’amputation de la projection mari-
time de la côte ou d’une partie de la côte de l’un des Etats concernés ; celui
visant à tirer, dans certaines conditions, les conséquences appropriées
d'éventuelles inégalités dans extension des côtes de deux Etats dans la
même aire de délimitation.

158. A propos de ces critères et d’autres critères possibles, la Chambre
n’estime pas qu’il soit utile de procéder dans l’abstrait à une énumération
plus ou moins complète de ceux qui sont en théorie concevables, ni à une
évaluation, toujours dans l’abstrait, de leur caractère plus ou moins équi-
table. Comme la Chambre l’a souligné à plusieurs reprises, ce n’est que par
rapport aux circonstances de chaque espèce que leur aspect équitable ou
inéquitable peut se révéler et il n’est nullement exclu que, d’un cas à l’autre,
on parvienne, au sujet d’un même critère, à des conclusions différentes
sinon opposées. Ce qu'il faut par contre retenir c’est le fait, sur lequel la
Chambre a insisté, que les critères en question ne sont pas eux-mêmes des
règles de droit et donc d'application obligatoire dans les différentes situa-
tions, mais des critères « équitables », voire « raisonnables », et que ce que
le droit international demande c’est de s'inspirer, dans chaque cas, du
critère ou de l'équilibre entre critères différents apparaissant comme celui
qui convient le mieux à la situation concrète.

159. En ce qui concerne les méthodes pratiques utilisables pour effec-
tuer matériellement la délimitation, on sait que celles-ci, à la différence des
critères équitables dont la délimitation doit s'inspirer, ont fait l’objet de
certaines analyses à priori. On peut rappeler ici les observations faites dans
Parrét de la Cour dans les affaires du Plateau continental de la mer du Nord à
propos des travaux portant sur ce sujet de la Commission du droit inter-
national et de la consultation demandée par celle-ci à un comité d’experts
(C.LJ. Recueil 1969, p. 35, par. 53). Dans ces travaux, il avait été fait
mention entre autres de la méthode du tracé, selon les cas, d’une ligne
d’équidistance latérale ou d’une ligne médiane, méthode finalement rete-
nue par la Commission, puis par la convention de 1958, comme applicable,
à condition toutefois que des circonstances spéciales ne justifient pas le
recours à une méthode différente. Mais, comme la Cour l’a aussi rappelé,
dans les travaux en question il était fait état parallèlement d’autres mé-
thodes possibles : celle du tracé d’une ligne perpendiculaire à la côte ou à
la direction générale de la côte ; celle du tracé d’une limite prolongeant la
direction d’une ligne déjà existante de partage des eaux territoriales, ou la
direction du dernier segment de la frontière terrestre, ou la direction
globale de cette frontière. Et cette énumération n’avait aucun caractère
exhaustif. On retrouve d’ailleurs ces différentes méthodes, et d’autres
aussi, utilisées tour à tour dans différentes délimitations effectuées par

71
314 GOLFE DU MAINE (ARRÊT)

accord direct entre Etats voisins ; et à ce sujet des considérations d’ordre
statistique ne sauraient être un indice ni de la nature plus ou moins
appropriée de l’une ou de lPautre desdites méthodes ni d’une tendance
quelconque en faveur de celle-ci que révélerait le droit international cou-
tumier.

160. La Chambre estime toutefois devoir répéter à propos de ces
méthodes pratiques l’observation déjà formulée à propos des critères
équitables dont l'application concrète devrait se traduire par l’utilisation
desdites méthodes. A ce sujet aussi des comparaisons dans l’abstrait
seraient très rarement susceptibles d'aboutir à des résultats utiles. Tout ce
que l’on peut faire en général c’est une observation relative aux consé-
quences possibles de l’évolution rapide qui s’est produite quant à ce qui est
l’objet même d’une délimitation maritime. Les méthodes prises en consi-
dération dans un passé qui est encore relativement récent — sous cet aspect
les idées vieillissent très vite — étaient peu nombreuses et procédaient
d’inspirations très voisines. Ce choix limité se justifiait lorsqu'il s'agissait
d'appliquer ces méthodes sur de petites distances, par exemple sur la
longueur des frontières entre les mers territoriales d'Etats limitrophes.
Mais le même choix peut paraître moins justifié quand il s’agit d’établir des
tracés portant sur des centaines de milles marins et destinés non pas à
délimiter la juridiction sur les eaux immédiatement attenantes à la côte,
mais à partager en fait les richesses minérales potentielles de plateaux
continentaux s'étendant jusqu’à la marge continentale ou les ressources
biologiques d'espaces maritimes et océaniques aux proportions jamais
envisagées auparavant. Il est évident que la préférence accordée à une
méthode déterminée pour tracer une délimitation sur une très courte
distance à partir des côtes peut ne plus avoir sa raison d’être lorsque la
délimitation doit s'étendre très loin de son point de départ et lorsqu'il faut
tenir compte de facteurs différents.

161. On pourrait ajouter qu’en fait, jusqu’à Papparition du différend
actuel, le problème d’une délimitation, pour ainsi dire de « longue dis-
tance », ne s'était posé devant une instance judiciaire ou arbitrale inter-
nationale qu’en ce qui concerne le plateau continental. C’est la première
fois aujourd’hui qu’une délimitation est recherchée par la voie d’une
demande, adressée à une chambre de la Cour, de tracer une ligne unique,
valable à la fois pour le plateau continental et pour les eaux dont il forme le
lit. Or, il n’est pas exclu que, sur le plan théorique déjà, une méthode puisse
paraître préférable pour la délimitation du plateau continental, tandis
qu’une autre le serait pour la délimitation des zones de pêche exclusives ou
des zones économiques exclusives. On se rappellera que, pendant les
audiences du présent procès, il a été demandé aux Parties de dire, au cas où
une méthode déterminée ou une combinaison de méthodes paraîtrait
appropriée pour la délimitation du plateau continental et une autre pour
celle des zones de pêche exclusives, quels seraient à leur avis les motifs
juridiques que l’on pourrait invoquer en faveur de l’une plutôt que de
l’autre pour la détermination d’une ligne unique. Dans leur réponse les
Etats-Unis ont indiqué que dans ce cas aucun motif juridique ne paraissait

72
315 GOLFE DU MAINE (ARRÊT)

pouvoir être invoqué à priori pour donner la préférence à une méthode
plutôt qu’à une autre, et que les principes applicables et les circonstances
pertinentes devaient être pris comme un tout. Selon les Etats-Unis les
circonstances relatives à l'efficacité fonctionnelle d’une limite portant à la
fois sur la colonne d’eau et sur le fond de la mer devraient se voir attribuer
un plus grand poids que celles qui ne concernent qu’un de ces éléments. Le
Canada a dit qu’à son avis la préférence à accorder à une méthode plutôt
qu’à une autre devrait dépendre du degré de pertinence qu’il convient
d'attribuer à un facteur donné pour le tracé, soit de toute la frontière, soit
d’une de ses parties. Il a précisé qu’en l’espèce ce degré peut varier pour
chacun des deux secteurs à considérer : celui du golfe du Maine propre-
ment dit, délimité par la ligne de fermeture cap de Sable-Nantucket, et
celui de l'extérieur qui comprend le banc de Georges. Il en a conclu que la
préférence donnée à une méthode plutôt qu’à une autre devrait être dictée
par les circonstances pertinentes propres à chacun de ces deux sec-
teurs.

162. En effet, la considération essentielle est une fois de plus qu'aucune
des méthodes dont il peut être question n’a en elle-même de vertus intrin-
sèques qui permettraient dans l’abstrait de donner la préférence à l’une
plutôt qu’à une autre. De certaines méthodes on peut tout au plus dire
qu’elles sont d'application plus facile et que, à cause de leur fonctionne-
ment quasi mécanique, elles risquent moins de laisser subsister des doutes
et d'entraîner des contestations. Cela explique, dans une certaine mesure,
que l’on ait eu plus souvent recours à elles, ou que dans nombre de cas on
les ait prises en considération en priorité par rapport à d’autres. Mais en
toute hypothèse il n’y a pas de méthode qui porte en soi la marque d’une
plus grande justice ni d’une plus grande utilité pratique.

163. La Chambre estime donc qu’il n’y a pas d’une part des méthodes
appropriées en soi, et d’autre part des méthodes non appropriées ou moins
appropriées. Le caractère plus ou moins approprié d’une méthode ou d’une
autre ne peut être apprécié que par rapport aux situations concrètes dans
lesquelles on les utilise et le jugement porté dans une situation peut se
trouver entièrement inversé dans une autre. Il n’y a pas non plus une
méthode dont on puisse dire absolument qu’elle doit être prise en consi-
dération en priorité, une méthode par l’application de laquelle toute opé-
ration de délimitation devrait pouvoir commencer, quitte à en corriger les
effets ou même à l’écarter ensuite en faveur d’une autre si lesdits effets se
révélaient carrément insatisfaisants par rapport à la situation existant en
l'espèce. Dans chaque cas concret, les circonstances peuvent au départ
faire apparaître une certaine méthode comme mieux appropriée ; mais il
faut toujours se réserver la possibilité d’y renoncer en faveur d’une autre
méthode si cela se justifiait par la suite. Il faut surtout être disposé à
adopter une combinaison de méthodes distinctes, toutes les fois que l’on
constaterait que cela serait requis par la différence des circonstances qui
peuvent se révéler pertinentes dans les différentes phases de l’opération et
par rapport aux différents segments de la ligne.

73
316 GOLFE DU MAINE (ARRÊT)
VI

164. Tout en gardant présentes à l’esprit les considérations exposées à la
section précédente, la Chambre se propose maintenant de se livrer, avant
de se consacrer à la phase conclusive de sa tâche, à un examen des critères
et des méthodes respectivement proposés par les Parties pour être appli-
qués à la délimitation et à une analyse comparative des quatre lignes par
lesquelles cette application de leur part s’est traduite.

165. L'examen fait plus haut de l’origine et du développement du dif-
férend qui oppose les Parties a mis en évidence que lorsque ce différend a
définitivement pris sa double dimension actuelle, les deux Parties se sont
attachées à préciser et à rendre publiques leurs revendications respectives.
Pour les étayer, elles ont proposé l'application de critères et l’utilisation de
méthodes pratiques profondément dissemblables. A la suite de quoi cha-
cune des Parties a pour sa part successivement proposé deux lignes de
délimitation construites d’après des méthodes totalement ou partiellement
différentes et ceci bien que les Parties, dans leur nouveau choix, aient fait
preuve de continuité par rapport à leur approche précédente.

166. La Chambre rappellera donc d’abord que les Etats-Unis, dont elle
a eu l’occasion de mettre en évidence l’intérêt tout spécial pour l'aspect
« marin » ou « pêcheries » de l’objet du différend, ont initialement pro-
posé, en 1976, l'application d’un critère dont il est apparu, surtout d’après
les explications récentes de cette Partie, qu’il visait à donner valeur déter-
minante, aux fins de la délimitation, à des facteurs naturels, à savoir les
aspects géomorphologiques et en fait surtout écologiques de la région. La
méthode proposée par cette Partie pour la traduction pratique de ce critère
revenait donc à adopter un tracé qui correspondait approximativement à la
ligne des plus grandes profondeurs. Le but principal ainsi poursuivi était
de garder intacte l’unité de chacun des divers écosystèmes qui, d’après cette
Partie, se laissent clairement distinguer dans l’ensemble de l’aire de
délimitation. La ligne résultant de l’utilisation de cette méthode restait, le
long de son parcours, plus ou moins à distance égale des isobathes des
100 brasses. Elle avançait en direction d’abord sud-sud-ouest puis sud-
sud-est dans la partie interne du golfe en laissant sur sa gauche le banc
German sur le plateau Scotian au Canada et sur sa droite le bassin du golfe
du Maine aux Etats-Unis. Parvenue à la ligne de fermeture du golfe dans le
bassin de Georges, elle s’incurvait pour suivre le chenal Fundian puis
le chenal Nord-Est jusqu’à la marge continentale.

167. En soulignant encore, en plaidoirie, les mérites qu’à leur avis il
aurait fallu reconnaître à cette ligne, les Etats-Unis ont aussi cru pouvoir
réitérer qu’elle était conforme aux dispositions de l’article 6 de la conven-
tion de 1958. Ce faisant, ils ont évidemment mis l’accent non pas tellement
sur une adhésion de leur part à la méthode mentionnée dans ledit article,
mais surtout sur l'importance à donner, dans le cas présent, au correctif de
cette méthode également prévu par cette disposition et exigé selon eux
en l’espèce par les circonstances spéciales de la région. De l’avis de la
Chambre, ce rappel de la convention de 1958 paraît être davantage un

74
317 GOLFE DU MAINE (ARRÊT)

témoignage formel d'hommage adressé à un instrument reconnu comme
étant toujours en vigueur entre les Parties qu’une manifestation de l’in-
tention d’en appliquer la substance. Dans sa réalité, la ligne de 1976
n’était pas inspirée par l’idée d’une délimitation concernant avant tout
le plateau continental, seul objet de l’article 6, ni d’ailleurs par l’idée
d’une délimitation résultant d’une quelconque méthode géométrique,
mais par l’objectif d’une répartition des ressources halieutiques d’après
un critère « naturel ».

168. Quant à ce critère, prôné à l’origine par les Etats-Unis et auquel
cette Partie se révèle, dans une certaine mesure, encore attachée, la pos-
sibilité d’en faire application et surtout une application aussi exclusive à la
présente délimitation appelle de sérieuses réserves. Ce disant, la Chambre
fait abstraction de toute considération sur le caractère peu sûr de la
répartition des ressources halieutiques de la région d’après les écosystèmes
distincts repérés par les experts américains, et des réserves que peut appeler
la thèse de la gestion par un seul Etat comme justifiant l'attribution à une
seule Partie des ressources du banc de Georges. Reste le fait fondamental
que le critère dont s’inspirait la ligne américaine de 1976 était par trop axé
sur une seule face du problème actuel pour pouvoir être considéré comme
équitable par rapport aux caractéristiques de l’espèce. Ce critère aurait pu
trouver une justification aux fins d’une délimitation ne concernant que des
zones exclusives de pêche, mais moins aux fins d’une délimitation « uni-
que », dans l’objet de laquelle le plateau continental et surtout les res-
sources de son sous-sol entrent aussi pour une part très importante. Lors
d'une telle délimitation il n’est pas à la rigueur exclu que le choix d’un cri-
tère et d’une méthode pratique visiblement appropriés pour la délimitation
des pêcheries puisse se recommander pour la détermination d’un segment
donné de la ligne, là où il apparaîtrait que, dans la zone délimitée par ce
segment, le plateau continental ne présenterait pas d’intérêt déterminant.
Mais l'aspect exceptionnel d’une telle solution ne saurait être nié et il est
évident que l’on ne pourrait pas utiliser, pour la détermination du tracé
global d’une ligne de délimitation unique concernant à la fois, comme c’est
le cas en l’espèce, deux importants objets distincts, un critère et une
méthode qui conviendraient pour la délimitation de l’un et non pas de
l'autre.

169. La nouvelle ligne, mise en avant avec le dépôt, en septembre 1982,
du mémoire des Etats-Unis, paraît, surtout à première vue, procéder d’une
conception nettement différente. Cette conception se situe dans un con-
texte plus récent, dont font partie les nouvelles et importantes décisions
arbitrales et judiciaires de 1977 et de 1982 en matière de délimitation du
plateau continental, plus d'importantes délimitations réalisées par voie
d’accord, comme celle de la limite maritime franco-espagnole dans le golfe
de Gascogne et, finalement, l'adoption, par la troisième conférence des
Nations Unies sur le droit de la mer, de la nouvelle convention de codi-
fication qui couvre, en l’amplifiant, le domaine ayant fait l’objet des
conventions de 1958 et s’éloigne sensiblement de celles-ci dans le contenu
des articles pertinents.

75
318 GOLFE DU MAINE (ARRÊT)

170. Un effort a manifestement été fait par les Etats-Unis pour remé-
dier à l’omission antérieure d’autres aspects géographiques importants en
adoptant une nouvelle façon d’aborder le problème, que la Partie adverse a
critiqué comme étant de la macrogéographie. Les Etats-Unis ont ainsi fixé
leur position finale sur l’idée centrale de la direction générale de la côte, sur
laquelle ils ont fondé une série de constatations et de distinctions que l’on
peut résumer comme suit :

a) reconnaissance de la priorité à donner, à tous égards, à la prise en
considération de la direction générale sud-ouest/nord-est de la côte
orientale du continent américain ;

b) distinction — déjà mentionnée plus haut — entre « côtes principales » et
« côtes secondaires », selon qu’elles suivent la direction générale de la
côte ou au contraire s’en écartent ;

c) classification, en particulier, de la côte de la Nouvelle-Ecosse donnant
sur Atlantique parmi les côtes « principales » et de la côte de la même
péninsule donnant sur le golfe du Maine — comme, d’ailleurs, de la côte
du Massachusetts sur le même golfe — parmi les côtes « secondaires » :

d) constatation que la côte du Maine donnant sur le golfe suit une direc-
tion correspondant à la « direction générale » et est donc une côte
« principale » ; que, d’ailleurs, la même direction caractérise également
le banc de Georges, situé au large en face de la côte du Maine.

Le critère équitable qui doit présider à la délimitation de la frontière
maritime unique dans la région devient ainsi celui de la projection ou
extension frontale de la façade côtière principale, que les Etats-Unis
identifient avec celui du prolongement naturel au sens non pas géologique
ou géomorphologique mais « au sens géographique ». Comme critères
équitables additionnels les Etats-Unis avancent, on l’a aussi indiqué, ceux
du non-empiétement, de la non-amputation et de la proportionnalité.

171. S’inspirant donc de cet ensemble de critères, dont celui de la
projection frontale de la façade côtière principale, désormais prépondé-
rant, les Etats-Unis proposent comme méthode pour la détermination du
tracé de la ligne de délimitation celle d’une ligne à direction générale
verticale, perpendiculaire à la direction générale de la côte. Cette perpen-
diculaire, pour rester dans la logique du système, devrait être tracée à partir
du point terminal de la frontière internationale, et être ainsi perpendicu-
laire à la ligne horizontale continue formée par les côtes estimées princi-
pales du Maine et du Nouveau-Brunswick. Toutefois cela est irréalisable
en pratique, car la perpendiculaire tracée à partir de ce point traverserait
l’île de Grand-Manan et surtout la péninsule de la Nouvelle-Ecosse, l’am-
putant d’une partie de son territoire. Au demeurant, s’ils voulaient adopter
une ligne semblable, les Etats-Unis se trouveraient en contradiction avec la
clause explicite du compromis qui veut que le point de départ de la ligne de
délimitation à tracer soit un point prédéterminé, situé à environ 39 milles
marins du point terminal de la frontière internationale. Dans ces condi-
tions, les Etats-Unis se déclarent prêts à accepter un premier ajustement de

76
319 GOLFE DU MAINE (ARRÊT)

la ligne tracée au départ en conformité avec le critère théoriquement choisi
— un premier ajustement rendu nécessaire, disent-ils, pour s’adapter aux
circonstances pertinentes de la région. Ils acceptent donc que la ligne
verticale perpendiculaire à la côte soit tracée à partir du point A.

172. Mais d’autres ajustements se révèlent aussi indispensables afin de
tenir compte d’une autre circonstance pertinente, et plus précisément de
celle qui avait inspiré de façon dominante la première proposition de tracé
avancée par les Etats-Unis en 1976, à savoir le respect complet de l’unité
des écosystèmes ou régimes écologiques que l’on distingue dans l’aire de la
délimitation. Deux déplacements supplémentaires de la perpendiculaire
partant maintenant du point A sont donc proposés. Leur but est de faire en
sorte que la juridiction sur les deux bancs de pêche existant sur le plateau
Scotian, le banc German et le banc de Brown, soit entièrement réservée au
Canada, et qu’ainsi s’affirme et se confirme le principe de l'attribution à un
seul Etat de la gestion des ressources halieutiques des principaux bancs de
la région. Les prémisses sont ainsi posées pour la reconnaissance parallèle
aux Etats-Unis de la juridiction exclusive sur le banc de Georges. On peut
d’ailleurs remarquer que la nouvelle ligne ne suit plus, comme la précé-
dente, le thalweg du chenal Nord-Est, mais se situe au voisinage de son
bord nord-oriental.

173. Il en résulte ainsi le tracé en double escalier qui caractérise la
proposition actuellement soutenue par les Etats-Unis aux fins de la déli-
mitation de la frontière maritime unique avec le Canada. Plutôt qu’une
application de la méthode de la « perpendiculaire ajustée », ainsi qu’on
voudrait la définir, cette proposition représente en fait une solution de
compromis entre deux méthodes foncièrement différentes : celle, géomé-
trique, de la perpendiculaire à la direction générale de la côte et celle,
écologique si l’on veut, du respect de Punité et de la répartition sur cette
base, entre les deux Etats voisins, des écosystèmes que l’on croit pouvoir
distinguer dans l’aire de la délimitation.

174. La Chambre a déjà eu l’occasion de manifester sa pensée à propos
du critère qui, quelle que soit la présentation qu’on lui ait donnée, est certes
essentiellement écologique ou, si l’on préfère, écogéographique. Mais, en
ce qui concerne le critère et la méthode plus récemment mis en avant et
destinés à se combiner en quelque sorte avec le premier, la remarque à faire
est tout autre. Etant donné le critère de l'influence prédominante a accor-
der, aux fins d’une délimitation maritime, aux littoraux qui, dans l’aire à
délimiter, suivent la direction générale de la côte continentale, et la
méthode qui en résulte de Putilisation, au départ du moins, de la perpen-
diculaire à la direction générale de la côte, le cas d’espèce apparaît à la
Chambre comme l'illustration évidente du bien-fondé de la remarque faite
au début, à savoir que les mérites et les défauts d’un critère et d’une
méthode donnés ne peuvent être mesurés et jugés dans l’abstrait, mais
uniquement par rapport à leur application à une situation concrète.

175. Pour ne s’arrêter ici qu’à des considérations relatives à la méthode,
celle de la perpendiculaire à une côte le long de laquelle se touchent les
territoires de deux Etats et celle, qui n’en est finalement qu’une variation,

77
320 GOLFE DU MAINE (ARRÊT)

de la perpendiculaire à la direction générale de la côte sont, on s’en
souviendra, deux des quatre méthodes à propos desquelles la Commission
du droit international avait demandé au comité d’experts de se prononcer.
La méthode de la perpendiculaire est vraisemblablement la méthode la
plus ancienne qui soit venue à l’esprit dès le moment où des problèmes de
délimitation de la mer territoriale entre Etats limitrophes se sont posés. La
même méthode s’est révélée utilement, quoique partiellement, applicable
aussi à la délimitation du plateau continental dans des accords bilaté-
Taux.

176. La condition presque sine qua non de l’utilisation d’une telle
méthode dans un cas concret serait que la délimitation à tracer en l’oc-
currence concerne deux pays dont les territoires se suivent, sur une certaine
longueur du moins, le long d’une côte plus ou moins rectiligne. Le cas en
quelque sorte idéal serait celui où le tracé de la ligne laisserait d’un côté et
de l’autre deux angles de 90°. Par contre, on peut difficilement imaginer un
cas se prêtant moins à l’application de cette méthode de délimitation que
celui du golfe du Maine, où le point de départ de la ligne à tracer se situe
juste dans l’un des angles du rectangle dans lequel la délimitation doit être
établie. Et Pon ne remédie pas à cette situation en introduisant comme
critère la notion abstraite de la « direction générale » de la côte, utilisable si
l’on veut comme correctif lorsque la direction réelle de la côte où aboutit la
frontière terrestre ne s’écarte qu’insensiblement de cette direction « géné-
rale ». En fait, l’on ne voit pas comment la méthode de la perpendiculaire à
la direction générale de la côte d’un continent pourrait être appliquée à une
portion, limitée mais tout de même considérable, de cette côte, où la
configuration géographique réelle dévie si nettement d’une telle direction
générale.

177. Dans ces conditions, une argumentation consistant à négliger jus-
qu’à l’existence de côtes pourtant bien réelles, à les faire oublier à cause de
leur caractère prétendument « secondaire », ne peut pas pallier les diffi-
cultés insurmontables venant de l’application forcée d’un critère et d’une
méthode qui ne sont pas du tout appropriés vu la configuration géogra-
phique réelle de la zone. Ce ne sont pas non plus les déplacements apportés
à posteriori à la perpendiculaire pour en faire une ligne de délimitation
exclusivement maritime et pour la rendre plus compatible avec l'écologie
qui peuvent rendre ce critère et cette méthode moins nettement inadaptés
au cas d’espèce. En un mot, la méthode de la délimitation par la perpen-
diculaire à la côte ou à la direction générale de la côte pourrait éventuel-
lement entrer en considération là où les circonstances pertinentes se pré-
teraient à son adoption mais non pas là où ces circonstances lui imposent
tant d’ajustements qu’ils en défigurent totalement la caractère.

.*

178. La Chambre passe maintenant à l’examen des lignes successive-
ment proposées, fin 1976 et fin 1977, à peu d'intervalle donc l’une de
Pautre, par le Canada. Elle estime pouvoir les prendre en considération

78
321 GOLFE DU MAINE (ARRÊT)

ensemble, car ces deux lignes s’inspirent pour l’essentiel du même critère et
entendent l’une comme l’autre apparaître comme le résultat de Papplica-
tion d’une même méthode. Ce critère, auquel il a déjà été fait allusion
auparavant, a été défini comme étant celui de la division par parts égales
des zones contestées, et cette méthode est celle qu’on désigne globalement
par le terme d’équidistance.

179. Il y aurait lieu de se demander au préalable si, de même que l’on a
eu raison d’exprimer des réserves quant à l’application à la détermination
d’une ligne de délimitation unique d’un critère et d’une méthode mani-
festement appropriés pour la seule partie aquatique de l’objet complexe de
la délimitation, l’on ne devrait pas exprimer aussi un doute quant à l’ap-
plication à la détermination de cette ligne unique d’un critère et surtout
dune méthode qui avaient été conçus pour s'appliquer à la seule partie
terrestre de l’objet de la délimitation. Mais la Chambre peut laisser de côté
cet aspect, sur lequel elle aura la possibilité de s'exprimer dans un autre
contexte (paragraphe 202 ci-après).

180. La Chambre a déjà eu l’occasion, aux paragraphes 121 et suivants,
de mettre en évidence l’inacceptabilité de la thèse développée par le Ca-
nada, d’après laquelle l'application à la délimitation Etats-Unis/Canada
de la méthode de l’équidistance serait obligatoire. Ce caractère obligatoire
découlerait, on l’a vu, pour la partie de cette délimitation qui concerne le
plateau continental, de énoncé de l’article 6 de ja convention de 1958, et,
pour ce qui a trait à la zone de pêche surjacente, d’une prétendue règle
pratiquement identique du droit international coutumier qui imposerait
d'appliquer la même méthode à toute délimitation maritime, pour autant
que des circonstances spéciales ne justifient pas le recours à une méthode
différente. La Chambre ne reviendra donc pas là-dessus, si ce n’est pour
préciser que si, à son avis, c’est sur la base d’une fausse prémisse que le
Canada s’est successivement attaché à tracer deux lignes différentes, qua-
lifiées l’une de ligne d’équidistance stricte et l’autre de ligne d’équidistance
corrigée, cette constatation n’implique certes pas que le Canada aurait dû
s'abstenir d'utiliser une méthode semblable pour tracer la ligne de déli-
mitation qu’il entendait proposer. Il ne faut pas confondre l’absence d’une
obligation de faire avec une obligation de ne pas faire. Personne ne saurait
contester à l’une ou à l’autre Partie le droit de proposer la libre adoption
de la méthode ou des méthodes qu’elle estime être les mieux appropriées
pour la délimitation de la frontière maritime unique faisant l’objet du
présent procès. Cette Partie devra seulement respecter deux conditions :
a) montrer que lutilisation de la méthode choisie, tout en n'étant nul-
lement obligatoire, se recommande spécialement par son équité et par son
adaptabilité aux circonstances de l’espèce ; b) s’assurer que l’application
concrètement proposée de cette méthode tient dûment compte desdites
circonstances et est en plus correctement exécutée.

181. Cela étant posé, l’application que le Canada a estimé pouvoir faire
au cas concret de la méthode choisie doit être examinée de plus près. Il a été
dit que, dans le premier tracé de la ligne de délimitation qu’il estimait
convenir au cas d'espèce, le Canada avait manifesté l’intention de s’en tenir

79
322 GOLFE DU MAINE (ARRÊT)

à une ligne qu’il définissait comme ligne d’équidistance stricte. Un an après
il a cependant modifié sa position à cause de la possibilité, entrevue entre
temps, de tenir compte de certaines circonstances spéciales et de modifier
en conséquence Ia ligne présentée auparavant.

182. Toutefois, au lieu de prendre en considération d’autres circons-
tances spéciales éventuellement présentes dans l’aire de la délimitation, et
qui auraient pu, avec peut-être plus de fondement, suggérer l’opportunité,
voire la nécessité, de corriger la ligne d’origine en la déplaçant dans la
direction de la côte de la Nouvelle-Ecosse, la Partie en question n’a tenu
compte que d’une circonstance spéciale susceptible de jouer en sa faveur et
de lui permettre de déplacer encore la ligne dans la direction de la côte
opposée du Massachusetts. La circonstance spéciale ayant un caractère
déterminant était, aux yeux du Canada, la saillie formée par l’île de Nan-
tucket et surtout par la péninsule du cap Cod. Pour établir le tracé de sa
ligne d’équidistance corrigée, le Canada s’est donc cru autorisé à supprimer
ces prétendues anomalies géographiques et à substituer, comme point de
base occidental pour le calcul de l’équidistance, le canal du cap Cod à la
côte extérieure de la péninsule portant le même nom. La même Partie ne
s'est pas par contre crue obligée de déplacer en même temps le point de
base oriental pour le calcul de la même ligne de l’île Seal à la côte de la
Nouvelle-Ecosse. L'effet du déplacement effectué sur la ligne de partage
du banc de Georges n’a pas besoin d’être souligné : il est important, ce qui
ne veut pas dire qu’il soit justifié.

183. Mais ce ne sont pas là les seules réserves que sous cet aspect
l'examen de la ligne proposée par le Canada peut suggérer. De l’avis de la
Chambre, en effet, il ne suffirait pas de revenir d’une ligne d’équidistance
corrigée à une ligne d’équidistance stricte, comme celle qui avait été pro-
posée à l’origine par la même Partie, pour que ia suggestion canadienne se
rèvèle automatiquement appropriée à la configuration géographique des
lieux, ni même pour qu’elle constitue une application correcte de la
méthode que le Canada s’est montré soucieux d'emprunter au texte de
Particle 6 de la convention de 1958.

184. Une première remarque vient immédiatement à l'esprit. En décri-
vant, ci-dessus, la configuration du golfe du Maine et les caractéristiques
du rectangle allongé qui traduit cette configuration sous une forme géo-
métrique simplifiée, l'attention a été attirée sur le fait que, de ce rectangle,
seul le petit côté droit, par rapport à l'observateur qui regarde du dehors,
est formé par une côte canadienne, tandis que le petit côté gauche et la
totalité du grand côté qui relie les deux autres sont formés par des côtes des
Etats-Unis. Et si l’on passe des figures géométriques à la réalité géogra-
phique, l’on ne peut pas non plus manquer de relever que la longueur des
côtes appartenant aux Etats-Unis, mesurée sur le périmètre du golfe, est
considérablement supérieure à celle des côtes appartenant au Canada, et
cela même si l’on inclut dans le calcul de ce périmètre une partie des côtes
de la baie de Fundy. Il y a dans cette différence de longueur une circons-
tance spéciale qui pèse d’un certain poids et qui, de l’avis de la Chambre,
appelle une correction de la ligne d’équidistance ou de toute autre ligne.

80
323 GOLFE DU MAINE (ARRÊT)

Dans plusieurs cas concrets, la longueur respective des côtes des deux
parties dans la zone à délimiter a été prise en considération comme raison
de corriger une ligne résultant fondamentalement de l’application d’une
méthode donnée. Tantôt il s'agissait d’un cas réglé par voie d’accord (par
exemple celui de ja limite du plateau franco-espagnol dans le golfe de
Gascogne), tantôt d’un cas soumis à décision judiciaire (par exemple celui
de la délimitation du plateau continental tuniso-libyen). Or, par compa-
raison avec ces différents cas, dans la présente espèce la différence de
longueur des côtes des deux Etats comprises dans l'aire de la délimitation
est particulièrement notable.

185. En faisant cette remarque, la Chambre reste consciente du fait que
la prise en considération de l'extension des côtes respectives des Parties
intéressées ne constitue en soi ni un critère dont on puisse directement
s'inspirer aux fins d’une délimitation, ni une méthode utilisable pour
effectuer en pratique cette délimitation. La Chambre reconnaît que, en
avançant cette idée, on énonce surtout un moyen de vérifier si une déli-
mitation provisoirement établie en faisant d’abord appel à d’autres critères
et par l’utilisation d’une méthode n’ayant rien à faire avec ladite idée
apparaît ou non comme satisfaisante par rapport à certaines caractéris-
tiques géographiques du cas concret et s’il est ou non raisonnable d’ap-
porter des corrections en conséquence. La pensée de la Chambre à ce sujet
peut se résumer par la remarque qu’une délimitation maritime ne saurait
certainement pas être établie en procédant directement à une divison de
la zone en contestation, proportionnellement à l'extension respective des
côtes des parties de l’aire concernée, mais qu’une disproportion substan-
tielle par rapport à cette extension, qui résulterait d’une délimitation établie
sur une base différente, représenterait non moins certainement une cir-
constance appelant une correction adéquate. La nécessité de tenir compte
de cet aspect représente, de l’avis de la Chambre, un motif de correction
valable et même prioritaire par rapport à d’autres motifs sur lesquels les
Etats-Unis ont beaucoup insisté dans le contexte de leurs critiques de la
thèse canadienne et de la proposition de délimitation par laquelle elle
s’est traduite, même si la Chambre ne saurait non plus exclure le fonde-
ment de ces derniers motifs, aussi radicalement du moins que l’a fait le
Canada.

186. Il est néanmoins d’autres objections qu’appelle, de l’avis de la
Chambre, la ligne de délimitation proposée par le Canada. A ce propos,
une observation préliminaire doit être faite. Les paragraphes 1 et 2 de l’ar-
ticle 6 de la convention de 1958 sur le plateau continental envisagent deux
hypothèses distinctes. Comme la Chambre l’a déjà relevé à la section V,
paragraphe 115 ci-dessus, ceci ne veut pas dire que le critère de base de la
répartition par parts égales dont ces dispositions s’inspirent ne soit pas
unique, et que la méthode par laquelle ledit critère est appliqué ne se tra-
duise pas par l'emploi de la même technique. La distinction entre les deux
hypothèses considérées est due à la différence qui existe entre les situa-
tions géographiques auxquelles les deux dispositions se rapportent respec-
tivement. Pour le cas d’une délimitation entre deux côtes adjacentes,

81
324 GOLFE DU MAINE (ARRÊT)

Papplication de ladite technique aboutira à une ligne d’équidistance laté-
rale, tandis que, pour le cas où les deux côtes se font face, l'application de la
même technique se traduira par une ligne médiane.

187. Les rédacteurs du texte de 1958 eurent raison d’y formuler avec
précision la distinction à faire entre deux situations différentes. De son
côté, la jurisprudence internationale a efficacement contribué depuis à
clarifier la distinction qui doit être faite entre les situations auxquelles la
méthode en question peut s’appliquer. Tout en relevant que la méthode
utilisée procédait d’une même inspiration, cette jurisprudence, et dans son
cadre la décision du tribunal arbitral sur la délimitation du plateau conti-
nental entre la France et le Royaume-Uni, a insisté sur ce point. Se référant
à une remarque faite dans l’arrêt de la Cour de 1969 à propos d’une
caractéristique de la méthode de l’équidistance, le tribunal a constaté que
cette caractéristique de ladite méthode soulignait la « différence essen-
tielle, en ce qui concerne la délimitation du plateau continental, entre la
situation géographique des Etats « qui se font face » et celle des Etats
« limitrophes » (décision arbitrale, par. 86). Plus loin, et dans l'exposé final
de sa théorie, le même tribunal a conclu :

« De plus, pour établir si la méthode de l’équidistance permet
d’aboutir à une solution équitable, il faut tenir compte de la dif-
férence qui existe entre une limite « latérale » entre Etats « limi-
trophes » et une limite « médiane » entre Etats « se faisant face »
(ibid., par. 97).

Il va de soi d’autre part — mais c’est un point à souligner tout particuliè-
rement vu son intérêt par rapport à la présente espèce — que, comme la
jurisprudence qui vient d’être évoquée, à quoi il faut ajouter l’arrêt de
la Cour en l'affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne), n’a pas manqué de le mettre en évidence, les côtes de deux
Etats peuvent être à certains endroits des côtes adjacentes et à d’autres des
côtes se faisant face. Dans cette dernière hypothèse, cependant, des diffi-
cultés surtout pratiques peuvent se produire, car il faut s'attacher tout
particulièrement à éviter que l'effet du rapport partiel d’adjacence
finisse par dominer sur celui du rapport partiel d'opposition frontale et
vice versa. Des ajustements pourront apparaître nécessaires à cet effet,
voire, à la rigueur, le recours à une méthode différente, car dans cer-
tains cas un changement radical du rapport réciproque entre les côtes des
deux Etats concernés peut constituer une de ces circonstances spéciales
que l’article 6 lui-même prévoit comme raison de recourir à une méthode
de délimitation autre que celle indiquée à titre prioritaire par la disposi-
tion en question.

188. A la lumière des considérations qui précèdent, on peut se rendre
compte de l’importance du fait que le Canada semble avoir négligé l'effet
du changement dans la position respective des côtes des Etats-Unis et
du Canada qui se produit à un moment donné à l’intérieur même du golfe.
De la description de l’aire de la délimitation donnée à la section II, para-
graphe 32, il ressort que dans la partie la plus intérieure du golfe du Maine

82
325 GOLFE DU MAINE (ARRÊT)

la ligne droite qui suit la côte du Maine du cap Elizabeth au point termi-
nal de la frontière internationale, et la ligne également droite qui fait de
même pour la côte de la Nouvelle-Ecosse et la prolonge au-dessus des eaux
et de l’île de Grand-Manan jusqu’au même point terminal, se rencontrent
à angle presque droit. Il était donc normal de considérer en cet endroit
les côtes des deux Etats comme des côtes « adjacentes », entre lesquelles
l’idée de tracer une ligne d’équidistance latérale était parfaitement conce-
vable, le problème étant toutefois de savoir jusqu'où cette ligne devrait
aller.

189. Or, en présentant ses propositions quant à la délimitation, le
Canada a omis de tenir compte du fait qu’à mesure que l’on s'éloigne du
point terminal de la frontière internationale et que l’on se rapproche de
l'ouverture du golfe la situation géographique change du tout au tout par
rapport à celle décrite au paragraphe précédent. Le rapport d’adjacence
latérale à angle quasiment droit entre une partie des côtes de la Nouvelle-
Ecosse, et surtout entre leur prolongement au-dessus de l'ouverture de la
baie de Fundy et de l’île de Grand-Manan, d’une part, et les côtes du Maine
de l’autre, fait place à un rapport d'opposition frontale entre le restant des
côtes de la Nouvelle-Ecosse et celles du Massachusetts qui se dressent
maintenant devant elles. Ce nouveau rapport marque de façon caractéris-
tique la situation objective dans le cadre de laquelle la délimitation doit se
poursuivre. En outre il a été mis en évidence, dans la description des
caractéristiques géographiques de l’aire de la délimitation, que la relation
entre les lignes que l’on peut tracer, du côté des Etats-Unis entre le coude
du cap Cod et le cap Ann, et du côté du Canada entre le cap de Sable et l’île
Brier, est une relation d’un quasi-parallélisme marqué. Dans ces condi-
tions, même celui qui voudrait établir une ligne de délimitation sur la base
de la méthode de l’équidistance serait contraint de le faire en tenant
compte du changement intervenu dans la géographie des lieux, ce que le
Canada n’a pas fait là où cela s’imposait. Il fallait en tout cas éviter de
prolonger jusqu’à la sortie du golfe une ligne diagonale dominée par l'effet
unique du rapport Maine-Nouvelle-Ecosse, même là où le rapport Mas-
sachusetts-Nouvelle-Ecosse aurait dû devenir le rapport dominant.

VII

190. Les considérations développées à la section V à propos des critères
équitables et des méthodes pratiques applicables dans l’abstrait à une
délimitation maritime et l'examen critique fait à la section VI des critères et
méthodes concrètement proposés par les Parties pour leur application à la
délimitation requise dans le cas d’espèce vont maintenant servir de guide à
la Chambre pour aborder sa tâche consistant à procéder à cette délimita-
tion. La conclusion à laquelle la Chambre est arrivée montre clairement
qu'elle doit se consacrer à cette étape finale du mandat à elle confié
et formuler sa propre solution indépendamment des propositions des
Parties.

83
326 GOLFE DU MAINE (ARRÊT)

191. Cela étant, il va de soi que la Chambre doit demeurer consciente de
l'obligation qu’elle a de se conformer à la norme fondamentale fournie par
le droit international général en la matière. En cette phase finale du
processus d'élaboration de la décision, la Chambre doit donc parvenir à
déterminer concrètement la ligne de délimitation qu’elle est requise de
tracer, a) en se basant à cette fin sur les critères qui lui apparaissent les plus
aptes à révéler leur caractère équitable par rapport aux circonstances
pertinentes du cas d’espèce, et b) en utilisant, pour traduire concrètement
ces critères, la méthode ou la combinaison de méthodes pratiques jugée par
elle la mieux appropriée en l’espèce, le tout en vue de parvenir, dans
lesdites circonstances, à un résultat équitable.

192. En ce qui concerne donc, en premier lieu, le choix des critères sur
lesquels la Chambre doit fonder sa décision, tout ce qui précède concorde
pour lui recommander d’exclure purement et simplement l'application de
critères qui, tout en pouvant apparaître en eux-mêmes comme équitables,
ne seraient plus adaptés à la délimitation de l’un comme de l’autre des deux
objets pour lesquels la délimitation est demandée par le compromis conclu
par les Parties. A ce sujet, la Chambre tient à souligner à nouveau la
responsabilité qui lui incombe du fait que la délimitation qu’elle est requise
d'accomplir est, pour la première fois dans la pratique judiciaire et arbi-
trale internationale, une délimitation par ligne unique de deux éléments
différents. Ce fait représente une particularité jusqu'ici inédite, qui carac-
térise ce cas et le différencie de ceux qui ont fait l’objet de décisions
précédentes. Bien sûr, cette constatation n’entraîne nullement que les
critères qui furent appliqués dans de telles décisions doivent, de ce seul fait,
être exclus de toute application à la présente espèce ; autrement dit le fait
que les critères en question se soient alors révélés équitables et appropriés
pour la délimitation du plateau continental ne signifie pas qu’ils doivent
automatiquement l’être aussi en ce qui concerne une délimitation simul-
tanée du plateau continental et de la zone de pêche surjacente. L’adapta-
bilité desdits critères à cette opération essentiellement différente doit avant
tout être vérifiée par rapport aux exigences spécifiques de celle-ci.

193. En d’autres termes, dans le fait que la délimitation a un double
objet, il y a déjà une particularité du cas d'espèce qui doit être prise en
considération avant même de passer à l’examen de l’incidence possible
d’autres circonstances sur le choix des critères à appliquer. Il en découle
donc qu’abstraction faite de ce qui a pu avoir été retenu dans des affaires
précédentes il conviendrait d’exclure lapplication, dans un cas comme
celui-ci, d’un quelconque critère qui apparaîtrait typiquement et exclusi-
vement lié aux caractéristiques propres d’une seule des deux réalités natu-
relles à délimiter ensemble. La Chambre a déjà relevé, à propos des critères
de délimitation proposés par les Parties, la difficulté, sinon l'impossibilité,
d'adopter, pour une délimitation à double effet, un critère qui se révélait à
l'analyse objective comme essentiellement écologique. Elle avait ainsi
qualifié le critère initialement proposé par les Etats-Unis, qui consistait à
se fonder principalement sur une correspondance de la délimitation à
tracer avec la séparation naturelle des divers écosystèmes formés par la

84
327 GOLFE DU MAINE (ARRÊT)

faune aquatique de l’aire de la délimitation. Un critère de ce genre, comme
la Chambre l’a alors observé, pourrait difficilement être adapté aussi à une
délimitation qui, en plus d’une division de la masse d’eau, devrait paral-
lèlement opérer une division du plateau continental sous-jacent, pour
lequel le critère en question ne saurait être approprié. A l'opposé, on peut
observer que, dans une situation concrète où l’on relèverait, dans le plateau
continental, des caractéristiques géologiques distinctives, qui pourraient
être spécialement déterminantes pour une division de ce plateau et des
ressources de son sous-sol, il n’y aurait vraisemblablement pas de raison
d'étendre l'effet des caractéristiques en question à une division de la masse
d’eau suracente, pour laquelle elles ne seraient guère pertinentes. Et ce ne
sont là que des exemples parmi tant d’autres. |

194. En réalité, une délimitation par ligne unique, comme celle qui doit
être réalisée dans le cas d’espèce, à savoir une délimitation valant à la fois
pour le plateau continental et la colonne d’eau surjacente, ne saurait être
effectuée que par l'application d’un critère ou d’une combinaison de cri-
tères qui ne favorise pas l’un de ces deux objets au détriment de l’autre et
soit en même temps susceptible de convenir également à une division de
chacun d’eux. A ce propos, il est d’ailleurs à prévoir que, avec l'adoption
progressive, par la plupart des Etats maritimes, d’une zone économique
exclusive et, par conséquent, avec la généralisation de la demande d’une
délimitation unique, évitant autant qu’il est possible les inconvénients
inhérents à une pluralité de délimitations distinctes, la préférence ira
désormais, inévitablement, à des critères se prêtant mieux, par leur carac-
tère plus neutre, à une délimitation polyvalente.

195. Mais, pour en revenir aux préoccupations actuelles de la
Chambre, c’est donc vers une application au cas présent de critères rele-
vant surtout de la géographie qu’elle estime devoir s'orienter. Et il est évi-
dent que, par géographie, il faut entendre ici essentiellement la géographie
des côtes, qui comporte avant tout un aspect physique, auquel s’ajoute, à
titre complémentaire, un aspect politique. Dans ce cadre, son choix de
base ne peut que se porter sur le critère à propos duquel l’équité est de
longue date considérée comme un caractère rejoignant la simplicité : à
savoir le critère qui consiste à viser en principe — en tenant compte des
circonstances spéciales de l’espèce — à une division par parts égales des
zones de convergence et de chevauchement des projections marines des
côtes des Etats entre lesquels la délimitation est recherchée.

196. Toutefois, le choix de ce critère de base ne se révèle pas toujours
être réellement équitable lorsqu'il est appliqué à titre absolument exclusif à
une situation concrète déterminée. La multiplicité et la diversité des situa-
tions géographiques exigent fréquemment des adaptations, des assouplis-
sements dudit critère pour qu’il soit rendu vraiment équitable, non pas
dans l’abstrait, mais par rapport aux exigences variables d’une réalité
multiforme. Pour s’en tenir au cas faisant l’objet du présent procès, c'est
un fait que les Parties, et l’une d'elles en particulier, ont avec insistance,
et à laide de comparaisons avec des situations prises en considé-

85
328 GOLFE DU MAINE (ARRÊT)

ration dans des affaires précédentes, mis l’accent sur l'importance attri-
buée par elles à tels ou tels autres aspects concrets de la situation géogra-
phique en la présente espèce. La Chambre, quant à elle, ne peut que
reconnaître, dans une certaine mesure, que les préoccupations qui se sont
ainsi exprimées ne sont pas entièrement dépourvues de fondement. La
Chambre n’entend pas entrer ici dans des considérations de détail, mais en
général elle constate déjà que, dans la présente affaire, la situation due à la
géographie physique et politique de l’aire de la délimitation ne réunit pas
les conditions idéales pour une application intégrale et exclusive du critère
mentionné à la fin du paragraphe précédent. Des corrections doivent être
apportées à certains effets de son application qui pourraient être dérai-
sonnables, et l'intervention concurrente de critères complémentaires peut
donc apparaître indispensable. Ayant présentes à l’esprit les caractéris-
tiques spéciales de la zone, la Chambre a notamment en vue le critère
complémentaire qui consiste 4 donner du poids, dans de justes propor-
tions, à une différence non négligeable, à l’intérieur de l’aire de la délimi-
tation, entre les longueurs des côtes respectives des pays intéressés. De
même, elle a en vue le critère, complémentaire aussi, qui tient pour équi-
table la correction partielle d’un effet de l’application du critère de base
qui aboutirait à amputer une côte ou une partie de côte de sa projection
adéquate dans les étendues maritimes à diviser, ou encore le critère, tou-
jours complémentaire, qui repose sur la nécessité d’attribuer un effet, fût-il
limité, à la présence d’un accident géographique, tels une île ou un groupe
de petites îles au large d’une côte, lorsque l’application rigide du critère de
base pourrait amener, soit à leur donner un plein effet, soit à ne leur en
donner aucun.

197. Aussi Ja Chambre estime-t-elle devoir maintenant confirmer défi-
nitivement son choix, consistant à partir du critère déjà mentionné de la
division, en principe par parts égales, des zones de convergence et de
chevauchement des projections maritimes des côtes des Etats impliqués
dans la délimitation, critère dont le caractère équitable est inhérent à son
simple énoncé. Mais de l’avis de la Chambre l’adoption de ce point de
départ doit être combinée avec celle, parallèle et partielle, des critères
complémentaires appropriés, pour autant que cette combinaison se révèle
vraiment imposée par les circonstances pertinentes de la zone concernée et
se tienne dans les limites réelles d’une telle exigence. C’est par cette voie
que la Chambre entend réaliser, en l’espèce, l'application la plus correcte
de la règle fondamentale du droit international en la matière, qui requiert
que toute délimitation maritime entre Etats soit faite d’après des critères
équitables et apparaissant concrètement comme tels par rapport aux
aspects particuliers de l'espèce considérée.

198. Le caractère équitable des critères adoptés en fonction des circons-
tances du cas spécifique va ressortir de façon plus convaincante, et on
pourrait presque dire plus tangible, lorsque du choix préalable des critères
équitables à appliquer l’on passe à la phase suivante : celle consistant à

86
329 GOLFE DU MAINE (ARRÊT)

refléter lesdits critères dans un tracé de délimitation déterminé grâce à
l'utilisation de méthodes pratiques appropriées.

199. En ce qui concerne ces méthodes pratiques, on peut dire tout
d’abord que, vu les critères équitables sur lesquels la Chambre estime
devoir se fonder dans le cas soumis à son jugement, leur choix se trouve
tout indiqué. Ces méthodes doivent être des instruments aptes à traduire en
pratique ces critéres-la et non pas des critères qui en différeraient fonciè-
rement. Tout comme les critères à l'application effective desquels les
méthodes pratiques se rattachent s’appuient fondamentalement sur la
géographie, les méthodes en question ne peuvent être, elles aussi, que des
méthodes qui se prêtent à être utilisées sur la toile de fond de la géographie.
Et, tout comme les critères dont on s'inspire, les méthodes employées pour
les mettre en œuvre doivent, dans le cas d’espèce, convenir aussi bien à la
délimitation des fonds marins et de leur sous-sol qu’à celle des eaux
surjacentes et de leurs ressources halieutiques. Elles ne peuvent donc être,
en définitive, que des méthodes géométriques.

200. Cette constatation ne doit toutefois pas amener à la conclusion,
excessive, que les méthodes pratiques susceptibles d’être utilisées en
l'espèce doivent nécessairement s’identifier à la méthode adoptée par l’ar-
ticle 6 de la convention de 1958 et que la Chambre, sans y être aucune-
ment obligée — et elle l’a déjà souligné —, n’aurait en fait qu’à utiliser cette
méthode, quitte à en corriger certains effets là où des circonstances spé-
ciales l’exigeraient. Il y a en réalité d’autres méthodes encore, plus ou
moins différentes bien qu’elles procèdent au fond d’une même inspiration,
qui peuvent se révéler également appropriées et même nettement préfé-
rables, vu qu’il s’agit de délimiter non pas seulement un plateau continen-
tal comme la convention de 1958 le prévoyait, maïs aussi la masse d’eau
surjacente. Il ne faut pas non plus oublier que, dans le tracé global d’une
longue ligne de délimitation, des méthodes diverses, encore qu’apparen-
tées, peuvent successivement apparaître mieux appropriées pour les divers
segments.

201. Ace sujet, la Chambre tient surtout à souligner qu'il ne faut pas se
laisser trop facilement séduire par les apparences de perfection que l’on
reconnaitrait à priori, aux fins d’une division par parts égales d’une zone
contestée, à une ligne tracée en suivant rigoureusement les canons de la
géométrie, à savoir à une ligne construite de manière telle que tous ses
points se trouvent à égale distance des points les plus avancés des côtes des
parties intéressées par la délimitation. Dans un passage pertinent de l’arrêt
de 1969 relatif aux affaires du Plateau continental de la mer du Nord(CIT.
Recueil 1969, p. 36, par. 57), la Cour a fait ressortir que, pour déterminer le
tracé d’une ligne de délimitation destinée à « diviser également l’espace
dont il s’agit » entre deux côtes, il n’y a pas lieu de tenir compte des « îlots,
des rochers, ou des légers saillants de la côte, dont on peut éliminer l'effet
exagéré de déviation par d’autres moyens ». S’en rapportant à cette remar-
que, la Chambre tient pour sa part à relever les inconvénients que peut
engendrer une méthode consistant précisément à retenir comme points de
base, pour le tracé d’une ligne recherchant une division à égalité d’un

87
330 GOLFE DU MAINE (ARRÊT)

certain espace, de toutes petites îles, des rochers inhabités, des hauts-fonds,
situés parfois à une distance considérable de la terre ferme. Rien n’em-
pêche d'attribuer à l’un de ces accidents géographiques ayant quelque im-
portance l'effet de correction limité qui peut équitablement lui revenir,
mais ceci est autre chose que de faire d’une série de ces accidents mineurs la
base même de la détermination de la ligne de division, autre chose que de
transformer ceux-ci en une succession de points d’appui pour la construc-
tion géométrique du tracé entier. Il est fort douteux qu’une ligne construite
de la sorte puisse, dans maintes situations concrètes, constituer une ligne
donnant réellement effet au critère de la division par parts égales de
l'espace dont il s’agit, surtout lorsque ce n’est pas seulement un espace
terrestre sous-marin qui est à diviser mais en outre un espace proprement
maritime, pour lequel le résultat peut se révéler encore plus contestable.

202. Il faut ajouter qu’une ligne qui, à cause des raffinements de la
méthode technique utilisée pour déterminer son tracé, se trouverait avoir
un cheminement compliqué, parfois zigzaguant, formé d'une succession de
segments aux orientations changeantes, pourrait à la rigueur être accep-
table comme limite divisant uniquement le fond terrestre de la mer, c’est-
à-dire comme limite à respecter aux fins de la prospection et de l’exploi-
tation des ressources situées en des endroits déterminés du sous-sol. Mais il
semble beaucoup moins justifié d'adopter une telle ligne comme limite
appropriée de zones maritimes de pêche, à savoir de zones dont les res-
sources exploitables ne sont pas, pour la plupart, des ressources fixées au
sol. L'exploitation des richesses halieutiques de la mer demande l’existence
de limites claires et constantes, n’obligeant pas ceux qui se consacrent à
cette activité à des vérifications continues de leur position par rapport au
tracé compliqué de la ligne à respecter.

203. En définitive, tout comme les critères à appliquer à la délimitation,
les méthodes à utiliser pour traduire en pratique ces critères ne peuvent pas
ne pas être influencées par les caractéristiques et les exigences propres
d’une délimitation par ligne unique du plateau continental et de la colonne
d’eau surjacente qui, loin d’être une véritable colonne aux contours définis,
est en réalité une masse liquide mouvante, constituant l'habitat d’une
faune mouvante. Une exigence élémentaire de simplification est donc
indéniablement requise pour tracer une ligne de délimitation dans un tel
milieu.

204. Le bien-fondé des remarques faites jusqu’ict apparaîtra avec en-
core plus d’évidence si l’on passe maintenant d’une considération abs-
traite à un choix concret et à une mise en pratique des méthodes que la
Chambre estime approprié d'utiliser dans le cas soumis à son jugement,
pour donner ainsi une application réelle aux critères équitables dont elle a
décidé de s'inspirer.

205. A propos de ce choix et de cette utilisation, une remarque d’en-
semble doit être faite. Une ligne de délimitation à tracer dans une aire
déterminée est fonction de la configuration des cétes. Or, la configuration
des côtes du golfe du Maine, de laquelle dépend, et dans sa totalité, la
délimitation à réaliser entre des zones maritimes et sous-marines des deux

88
331 GOLFE DU MAINE (ARRÊT)

pays, est telle qu’eile exclut que la ligne à tracer puisse être une ligne à
direction fondamentalement unique, et ceci non pas seulement sur toute la
distance entre le point de départ et le triangle d’aboutissement, mais déjà
pour la partie comprise entre le point de départ et la ligne de fermeture du
golfe.

206. La Chambre s’est déjà penchée sur cet aspect à la section VI,
paragraphes 188 et 189, lorsqu’elle a commenté la ligne de délimitation
proposée par le Canada. Elle a alors marqué son désaccord précisément à
propos du fait que la Partie en question avait proposé une délimitation qui
négligeait de tenir compte de la réalité du changement de situation que l’on
relève, à une hauteur donnée, dans la géographie dudit golfe. Vu l’impor-
tance de l’aspect en question, la Chambre estime opportun de résumer ici
son point de vue en réitérant l’observation que c’est seulement dans le
secteur nord-est du golfe que le rapport dominant entre les côtes des
Etats-Unis et du Canada est celui d’adjacence latérale d’une partie des
côtes du Maine et d’une partie de celles de la Nouvelle-Ecosse. Par contre,
dans le secteur plus proche de la ligne de fermeture du golfe, le rapport
dominant est celui d'opposition frontale entre les parties des côtes se
faisant face de la Nouvelle-Ecosse et du Massachusetts. Dans le premier
secteur, donc, c’est la géographie même qui impose que, quelle que soit la
méthode pratique que l’on choisisse d’utiliser, la ligne de délimitation soit
une ligne de délimitation latérale. Dans le second, c’est encore la géogra-
phie qui prescrit que la ligne de division soit plutôt une ligne de délimi-
tation médiane — stricte ou corrigée, c’est ce qui reste à établir — entre côtes
se faisant face, et c’est toujours la géographie qui exige que cette ligne, vu le
parallélisme presque parfait des deux côtes ici opposées, suive aussi une
direction pratiquement parallèle à celle de ces dernières.

207. Pour la Chambre il est donc évident que, entre le point A et la ligne
Nantucket-cap de Sable, considérée comme ligne de fermeture du golfe, le
tracé de la ligne de délimitation ne peut pas être une ligne à direction
unique. Une ligne ainsi conçue ne pourrait avoir pour effet que de négliger,
ou bien la côte de la Nouvelle-Ecosse donnant sur le golfe, ou bien la côte
du Massachusetts. Les deux effets seraient à rejeter. La Chambre est donc
d'avis que la conclusion que la géographie impose est que la partie de la
ligne de délimitation à tracer à l’intérieur des limites du golfe du Maine
proprement dit doit être une ligne en deux segments, quitte à rechercher le
point pivot le plus approprié pour la rencontre de ces deux segments.

208. C’est donc sur la base de cette conclusion que la Chambre va
maintenant s'attacher à la détermination successive des deux segments de
la partie de la ligne comprise entre le point A et la ligne de fermeture du
golfe. Suivra ensuite la détermination du troisième segment, à tracer entre
cette même ligne et le triangle d’arrivée.

209. Le premier de ces deux segments est donc celui du secteur le plus
intérieur du golfe, le plus rapproché du point terminal de la frontière inter-
nationale. La Chambre est convaincue que ce secteur constitue l’espace
le mieux approprié pour procéder autant que possible, aucune circons-
tance spéciale ne s’y opposant, à une division en parts égales de la zone de

89
332 GOLFE DU MAINE (ARRÊT)

chevauchement créée par la superposition latérale des projections mari-
times des côtes des deux Etats.

210. Comme elle l’a laissé entendre dans ses observations sur la ligne
proposée par le Canada, la Chambre a des objections quant à l'opportunité
et à la possibilité même d'utiliser, ne fût-ce que dans ce secteur, la méthode
technique consistant à tracer entre les deux côtes adjacentes une ligne
d'équidistance latérale telle qu’elle est définie par la géométrie et par les
termes du paragraphe 2 de l’article 6 de la convention de 1958 sur le plateau
continental, et ceci pour une double raison. En premier lieu, la Chambre
doit relever qu’une ligne tracée suivant les indications données par cette
disposition (« l’équidistance des points les plus proches des lignes de base à
partir desquelles est mesurée la largeur de la mer territoriale de chacun de
ces Etats ») risque en fait d’être une bonne illustration des défauts inhé-
rents à une certaine manière d'interpréter et de mettre en pratique la
méthode ici considérée qui ont été mis en évidence au paragraphe 201
ci-dessus. Ce que l’on risquerait, ce serait en effet d’aboutir à adoption
d’une ligne qui trouverait tous ses points de base sur quelques rochers
isolés parfois très éloignés de la côte ou sur quelques hauts-fonds, exac-
tement le type d’accident géographique mineur dont, comme la Cour et la
Chambre l’ont souligné, il convient de faire abstraction si l’on veut qu’une
ligne de délimitation aboutisse autant que possible à une division par parts
égales des zones de chevauchement des projections maritimes respectives
des côtes des deux pays.

211. En deuxième lieu — et c’est là la raison principale des objections de
la Chambre à ce sujet — la détermination dans le secteur dont il s’agit du
tracé d’une ligne d’équidistance latérale, et ceci quels que soient les points
de base à partir desquels il serait établi, présente la difficulté due à l’in-
certitude qui persiste au sujet de la souveraineté sur l’île Machias Seal, et au
choix fait par les Parties du point À comme point de départ obligatoire de
la ligne de délimitation. Le point A n’a été pris en considération aux fins du
compromis qu’à titre d’intersection accidentelle des lignes qui traduisaient
alors graphiquement les revendications respectives des deux Parties. Il
n’est donc pas, comme il devrait l’être pour constituer un point d’équi-
distance, établi à partir de deux points de base dont l’un appartiendrait
sans conteste aux Etats-Unis et l’autre sans conteste au Canada. Et il est
également certain que le point A n’est pas un point qui puisse se trouver
situé sur le parcours d’une ligne d’équidistance qui serait tracée par la
Chambre, ni être le point de départ d’une ligne de cette nature.

212. La Chambre est donc d’avis que, pour ces raisons, et d’ailleurs pour
mieux assurer l'application réelle du critère dont elle a tout motif de
s'inspirer, il faut renoncer à l’idée d'utiliser ici la méthode technique de
l’équidistance. La Chambre estime devoir donner la préférence a une
méthode qui, tout en procédant de la même inspiration, évite les difficultés
d'application qui ont été signalées et soit en même temps apte à produire le
résultat recherché. La prémisse nécessaire de l'opération consiste, de l’avis
de la Chambre, à prendre acte du fait que le point de départ de la ligne de
délimitation à tracer et, donc, de son premier segment, doit être le point A

90
333 GOLFE DU MAINE (ARRÊT)

et non pas un autre point, quelle qu’en puisse être la justification. Cette
précision faite, la méthode pratique à appliquer doit être, d’après la
Chambre, une méthode géométrique, se fondant sur le respect de la situa-
tion géographique des côtes entre lesquelles la délimitation doit être tracée,
et apte en même temps à assurer un effet conforme au critère de division
des espaces contestés plusieurs fois invoqué.

213. Pour mettre en pratique ce qui vient d’être exposé, il apparaît donc
justifié de tracer, à partir du point A, deux lignes respectivement perpen-
diculaires aux deux lignes côtières fondamentales qui entrent ici en con-
sidération, à savoir la ligne allant du cap Elizabeth au point terminal de la
frontière internationale et la ligne allant de ce même point au cap de Sable.
Ces deux perpendiculaires forment entre elles, au point À, d’un côté un
angle aigu d’environ 82° et de l’autre un angle obtus d'environ 278°. C’est
la bissectrice de ce second angle que la Chambre estime devoir retenir pour
le tracé du premier segment de la ligne de délimitation. La méthode
pratique ainsi utilisée réunit, de l’avis de la Chambre, l'avantage de la
simplicité et de la clarté à celui de produire, dans le cas concret, un effet qui
est vraisemblablement le plus proche possible de celui d’une division par
parts égales de la première zone à délimiter. Et, de l’avis de la Chambre, par
rapport au secteur considéré, l'application de ce critère ne devrait pas
prêter à de sérieuses objections.

214. La Chambre a donc fixé la direction du premier des deux segments
de la ligne de délimitation à tracer à l’intérieur du golfe du Maine à partir
du point de départ fixé par les Parties. Quant à son point d’arrivée, il sera
automatiquement déterminé par la jonction de la ligne sur laquelle ce
segment se trouve avec celle où va se situer le segment ultérieur. C’est donc
à l'établissement de ce deuxième segment, le plus court peut-être, mais à
coup sûr le segment central et le plus déterminant de l’ensemble de la ligne
de délimitation, que la Chambre va maintenant se consacrer.

215. A cette fin, la Chambre estime, en raison des considérations déjà
exposées, qu'il convient d’arrêter d’abord son choix sur une méthode
pratique appropriée, à utiliser pour établir provisoirement une délimita-
tion de base, puis de prendre en considération les correctifs que les cir-
constances spéciales de l’espèce pourront rendre indispensable de lui
apporter. Il s’agira donc d’une opération en deux étapes.

216. La première concerne le choix et l’application concrète de la
méthode pratique à utiliser aux fins indiquées. A ce sujet, la Chambre a
exprimé à plusieurs reprises sa conviction que le choix de la méthode à
utiliser est essentiellement fonction de la géographie. Dans ce contexte, il
lui suffit de rappeler la nécessité, sur laquelle elle a beaucoup insisté, de
reconnaître tout son poids à la relation — nettement différente par rapport
à celle qui existait entre la côte de la Nouvelle-Ecosse et la côte du Maine —
en présence de laquelle la Chambre se trouve maintenant, entre les côtes
qui donnent sur le golfe du Maine, du Massachusetts d’une part et de la
Nouvelle-Ecosse d’autre part. Plus spécifiquement, la Chambre tient à

91
334 GOLFE DU MAINE (ARRÊT)

souligner une fois de plus le quasi-parallélisme entre la ligne qui, sur la côte
du Massachusetts, unit le cap Ann au coude du cap Cod, et la ligne qui, sur
la Côte de la Nouvelle-Ecosse, unit l’île Brier au cap de Sable. Pour utiliser
à nouveau une terminologie consacrée par les textes et par la jurisprudence,
aucun doute ne peut exister, d’après la Chambre, quant au fait qu’à la
hauteur indiquée les côtes des deux Etats se font face. Leur relation ici n’est
pas ce rapport d’adjacence latérale qui a été à la base de la détermination
du premier segment de la ligne de délimitation ; elle est devenue un rapport
d’ opposition frontale. Or, dans une telle situation géographique, le résultat
de l’utilisation de toute méthode d’inspiration géométrique, quelle qu’elle
soit, y compris celle énoncée au paragraphe | de l’article 6 de la convention
de 1958, ne peut se traduire dans les faits que par une ligne de délimitation
médiane. Et concrètement cette ligne ne pourra être qu’une ligne approxi-
mativement parallèle aux lignes approximativement parallèles des deux
côtes opposées.

217. La deuxième étape exige peut-être un examen plus approfondi.
Adopter simplement et à titre définitif la ligne médiane proprement dite
serait chose facile et pourrait de prime abord paraître très plausible à la
lumière du critère équitable, si largement prôné par la Chambre, de la
division, autant que possible par parts égales, des zones de chevauchement
des projections maritimes des côtes des deux Etats. On ne saurait en effet
imaginer de meilleure occasion, pour l'application de ce critère, que l’exis-
tence de deux côtes opposées et pratiquement parallèles, entre lesquelles il
s’agit d'établir à mi-chemin une ligne de délimitation médiane. Toutefois
ce serait s’en tenir à un aspect bien superficiel des choses. Une telle solution
serait absolument légitime dans l'hypothèse où la frontière internationale
entre les Etats-Unis et le Canada aboutirait au beau milieu de la côte qui
borde le fond du golfe, dans la baie Penobscot par exemple, et où, par
conséquent, le point de départ de la ligne se trouverait devant cette baie et
pratiquement en face du milieu de la distance qui sépare les côtes du
Massachusetts et de la Nouvelle-Ecosse. On pourrait alors dire que le
prolongement de la ligne médiane tracée entre ces côtes jusqu’au point où
cette ligne rejoindrait la côte du fond du golfe représenterait en définitive
la ligne de délimitation parfaite entre les zones maritimes respectives des
deux pays dans le golfe.

218. Mais la réalité géographique est fort différente de l'hypothèse
formulée. Le fond du golfe est entièrement occupé par la côte continue du
Maine, d’un Etat membre des Etats-Unis donc, et la frontière internatio-
nale avec le Canada aboutit beaucoup plus au nord-est, dans le chenal
Grand-Manan, à l’angle du rectangle qui représente géométriquement
la forme du golfe proprement dit. Dans ces conditions, de l’avis de la
Chambre, on ne saurait négliger la circonstance, d’une importance indé-
niable dans le cas présent, qu'il existe une différence de longueur entre les
côtes des deux Etats voisins donnant sur l’aire de la délimitation. Ne pas
reconnaître cette réalité serait nier l’évidence. La Chambre réaffirme donc
la nécessité d'apporter une correction à la ligne médiane initialement
tracée, correction limitée, mais tenant dûment compte de la situation

92
335 GOLFE DU MAINE (ARRÊT)

réelle. A la section VI, paragraphe 157, la Chambre a reconnu en principe
le caractère équitable du critère permettant de tirer les conséquences
appropriées d'éventuelles inégalités dans l’extension des côtes respectives
des deux Etats donnant sur l’aire de la délimitation. Comme la Chambre l’a
expressément souligné il n’est nullement dans son intention de faire de
l’idée de la proportionnalité, même limitée à l’aspect de la longueur des
côtes, un critère ou une méthode autonome de délimitation. Mais cette
précision n'empêche point de justifier le recours à un critère complémen-
taire qui ne répond qu’à la nécessité de corriger d’une manière adéquate,
sur la base des inégalités constatées, les conséquences inappropriées de
l'application d’un critère principal différent.

219. Le critère complémentaire en question n’est d’ailleurs pas le seul
qui puisse aider équitablement à la poursuite d’une telle finalité. Les
Etats-Unis se sont efforcés tout spécialement de faire prévaloir leur thèse
de la nécessité de rejeter, en l’espèce, l’applicabilité de tout critère et de
toute méthode susceptible — comme l’équidistance notamment — de pro-
duire un effet d’amputation d’une côte ou d’une partie de côte de la
projection maritime à laquelle elle aurait droit. La Chambre ne saurait
suivre l’argumentation des Etats-Unis que dans une certaine mesure. Elle
ne peut le faire en ce qui concerne le parallèle que les Etats-Unis ont
cherché à établir entre les effets préjudiciables qu’à leur avis produirait
pour eux en l’espéce une application hypothétique de ia méthode de
Péquidistance, à cause de la « concavité » de leur côte, et ceux qu’une telle
application aurait produits pour la République fédérale d'Allemagne à
cause de la concavité de la côte allemande, si la Cour n’avait pas adopté une
autre solution en 1969. En réalité, de l’avis de la Chambre, il existe des
différences sensibles entre les deux situations mais, quoi qu’il en soit, les
faits de la présente espèce doivent être considérés en eux-mêmes.

220. Cela dit la Chambre ne saurait suivre de Canada dans son refus de
reconnaître toute consistance aux préoccupations manifestées par les
Etats-Unis. Même une division suivant une ligne médiane — et de ce fait
plus acceptable qu’une division suivant une ligne d’équidistance latérale là
où elle n'aurait pas de raison d’être — risquerait de produire, si on ne lui
apportait aucune correction, un effet déraisonnable. Elle attribuerait en
effet au Canada, du fait de la seule présence dans le golfe de la côte de la
Nouvelle-Écosse, exactement la même projection maritime globale dans
laire de la délimitation que ce pays obtiendrait si toute la partie droite de la
côte du Maine appartenait au Canada au lieu d’appartenir aux Etats-Unis.
En soulignant ce fait, la Chambre n’entend pas en tirer ici des consé-
quences directes, car elle ne se propose évidemment pas de multiplier par
deux, sur la base d’un nouveau critère, la correction qu’elle estime déjà
devoir apporter à la ligne médiane en raison de la différence constatée
dans l’extension respective des côtes des deux pays. Mais sa conviction
de la nécessité d’effectuer ladite correction s’en trouve encore renforcée.

221. Revenant donc à cette tâche spécifique de correction, la Chambre
relève que, d’après les informations techniques dont elle dispose, la lon-

93
336 GOLFE DU MAINE (ARRÊT)

gueur totale des côtes des Etats-Unis dans le golfe, mesurée le long des
façades côtières du coude du cap Cod au cap Ann, du cap Ann au cap
Elizabeth et de celui-ci au point terminal de la frontière internationale, est
d'environ 284 milles marins. La longueur totale des côtes canadiennes,
mesurée d’une manière analogue le long des façades côtières du point
terminal de la frontière internationale au point sur la côte du Nouveau-
Brunswick où il n’y a plus, dans la baie, d’étendues maritimes dépassant les
12 milles à partir de la laisse de basse mer (45° 16’ 31” de latitude nord et
65° 41’ 01” de longitude ouest), puis de ce point au point correspondant sur
la côte de la Nouvelle-Ecosse (44° 53’ 49” de latitude nord et 65° 22’ 47” de
longitude ouest}, et ensuite de ce point à l’île Brier et de l’île Brier au cap de
Sable, est d’environ 206 milles marins. A ce propos, la Chambre tient à
souligner que le fait que les rives se faisant face de la baie de Fundy sont
toutes deux canadiennes ne saurait constituer une raison, ni de mécon-
naître que la baie fait partie du golfe du Maine, ni de ne prendre en
considération qu’une seule de ces rives aux fins du calcul de la longueur des
côtes canadiennes dans l’aire de la délimitation. Rien en effet ne saurait
justifier l’idée que, pour qu’une baie relativement importante ouvrant sur
un golfe plus étendu puisse être considérée comme faisant partie de celui-
ci, il faudrait que ses rives n’appartiennent pas au même Etat. La Chambre
rappelle en outre que dans l’arrêt de 1982 en l’affaire du Plateau continental
(Tunisie/Jamahiriya arabe libyenne) la Cour a inclus dans le calcul de la
longueur des côtes de la Tunisie dans l’aire de la délimitation la totalité des
façades côtières de la Tunisie sur cette aire, y compris celles du golfe de
Gabès, sans en être empêchée par le fait que les côtes du golfe sont
entièrement tunisiennes.

222. La proportion entre les longueurs des façades côtières des Etats-
Unis et du Canada dans le golfe du Maine, telles que définies au para-
graphe précédent, est ainsi de 1,38 à 1. De l’avis de la Chambre, cette
proportion devrait entrer en ligne de compte pour déterminer la position
du deuxième segment de la ligne de délimitation. La Chambre estime que
la méthode appropriée à cette fin devrait consister à appliquer la propor-
tion finalement retenue à une ligne tracée à travers le golfe entre les points
où les côtes de la Nouvelle-Ecosse et du Massachusetts sont les plus
proches l’une de l’autre, c’est-à-dire entre un point situé près de l’extrémité
nord-est du cap Cod, par 42° 00’ 31” de latitude nord et 70° 01’ 36” de
longitude ouest, et la pointe Chebogue, Nouvelle-Ecosse (43° 43’ 57” de
latitude nord et 66° 07’ 18” de longitude ouest). Selon la Chambre il
conviendrait par conséquent de déplacer la ligne médiane tracée initiale-
ment entre les lignes opposées et quasi parallèles mentionnées au para-
graphe 216 ci-dessus qui relient, sur la côte du Massachusetts, le coude du
cap Cod au cap Ann, et, sur la côte de la Nouvelle-Ecosse, le cap de Sable à
Vile Brier, jusqu’à un point divisant la ligne cap Cod-pointe Chebogue dans
ladite proportion. Toutefois, si la Chambre a employé ici le conditionnel,
c’est qu’il existe encore un aspect mineur qui pourrait avoir quelque inci-
dence sur le calcul. Il s’agit de la présence, au large de la Nouvelle-Ecosse,
de Vile Seal. La Chambre considère que, en raison de ses dimensions et

94
337 GOLFE DU MAINE (ARRÊT)

surtout de sa position géographique, cette île (avec le petit îlot qui l’avoi-
sine, Mud Island) ne saurait être négligée aux fins envisagées ici. D’après
les renseignements dont la Chambre dispose, l’île Seal est longue d’environ
2 milles et demi, atteint une élévation d’environ 50 pieds au-dessus du
niveau de la mer, et est habitée à longueur d’année. Fait encore plus
pertinent : en raison de sa situation au large du cap de Sable, à quelque
9 milles seulement à l’intérieur de la ligne de fermeture du golfe, l’île oc-
cupe une position clé à l'entrée de celui-ci. Estimant toutefois qu'il serait
excessif de considérer la ligne côtière de la Nouvelle-Ecosse comme
déplacée vers le sud-ouest de la totalité de la distance séparant l’île Seal
de ladite côte, la Chambre juge approprié de donner à cette île un demi-
effet, de telle sorte que, ainsi qu’il est expliqué dans le rapport de l’expert
technique annexé au présent arrêt, la proportion à appliquer pour déter-
miner la position de la ligne médiane corrigée se trouve finalement rame-
née de 1,38 à 1 à 1,32 (environ) à 1. Et puisqu'il ne s’agit ici que d’ajuster la
proportion par référence à laquelie la position de la ligne médiane corrigée
sera fixée, l’effet attribué à l’île n’entraîne qu’une légère translation de cette
ligne, sans modification de son inclinaison ; ses conséquences pratiques
sont donc limitées.

223. Le tracé de ce segment central de la ligne correspondra donc, sur
toute sa longueur, à la ligne médiane corrigée ainsi établie. Ledit segment
ira du point où cette ligne croise, à l’intérieur du golfe, la bissectrice tracée à
partir du point A et formant le premier segment, au point où cette médiane
corrigée atteint la ligne de fermeture du golfe plusieurs fois mentionnée. Il
est à remarquer que le lieu de jonction entre le premier et le deuxième
segment de la ligne de délimitation, à savoir le point pivot où cette ligne
prend sa nouvelle direction, se trouve plus ou moins à la même hauteur que
la pointe Chebogue, qui marque, sur la côte de la Nouvelle-Ecosse, le
passage de la partie de cette côte qui se trouvait plutôt dans un rapport
d’adjacence avec la côte du Maine à la partie de la même côte qui se trouve
plutôt dans un rapport d’opposition frontale avec la côte du Massachu-
setts.

224. Reste maintenant à déterminer le tracé du troisième segment de la
ligne de délimitation, portion la plus longue du cheminement entier de
cette ligne. Il s’agit du segment qui concerne la partie de l’aire de la
délimitation se trouvant à l’extérieur du golfe du Maine et en face de ce
dernier. Il paraît toutefois évident qu’en principe la détermination du tracé
du segment en question est fonction de celui des deux segments précédents
de la ligne, ceux que l’on vient de décrire à l’intérieur du golfe et dont le
cheminement dépendait si évidemment de l’orientation des côtes des Par-
ties qui donnent sur les eaux du golfe. En fait, la portion de la ligne à
déterminer maintenant doit se situer, sur toute sa longueur, en plein océan.
Du point de vue géographique, il n’y a aucun point de référence, en dehors
des côtes mêmes du golfe, qui puisse servir de base à l'exécution de
l'opération finale requise. Dans ces conditions, il paraît clair qu'aucune
méthode pratique ne saurait être prise en considération à cette fin, hors,
une fois encore, une méthode géométrique. Dans le cadre des méthodes de

95
338 GOLFE DU MAINE (ARRÊT)

ce type, la mieux appropriée est celle qui se recommande avant tout par sa
simplicité, et qui consiste en l’espèce à tracer une perpendiculaire à la ligne
de fermeture du golfe.

225. A vrai dire, la ligne dont l’azimut serait ainsi déterminé présente
dans le cas d’espéce une série d’avantages. La direction de la ligne de
fermeture du golfe, avec laquelle Ia ligne en question formerait donc un
angle de 90°, correspond d’assez près à la direction de la côte du fond du
golfe, et l’on se rappellera que les Etats-Unis avaient proposé, comme base
de départ pour la deuxième ligne de délimitation avancée par eux, une
perpendiculaire à la direction de cette côte. Quant au Canada, il est à
relever que la ligne d’équidistance stricte que cette Partie avait prônée à
l’origine — c’est-à-dire avant de se rabattre sur la proposition d’une nou-
velle ligne d’équidistance corrigée utilisant comme point de base le canal
du cap Cod — aurait nécessairement été commandée pour finir par les deux
points de base les plus avancés de l'extrémité sud-est de l’île de Nantucket
d’un côté et du cap de Sable de l’autre. Le dernier segment de cette ligne
aurait ainsi coincidé exactement avec une perpendiculaire à la ligne de
fermeture du golfe. De façon plus générale d’ailleurs, il est à noter que
l'agent adjoint du Canada a déclaré, à l'audience du 4 avril 1984,
matin :

« Dans le secteur extérieur, vers le large, la ligne est en gros per-
pendiculaire à la ligne de fermeture du golfe, aux côtes du Maine et du
Nouveau-Brunswick dans le fond du golfe, et à la direction générale
moyenne des côtes atlantiques de la Nouvelle-Ecosse, du Massachu-
setts et du Rhode Island de part et d’autre du golfe. »

L'orientation du dernier segment de la ligne proposée par la Chambre
est donc pratiquement la méme que ceile que les deux Parties impriment
a la derniére portion des lignes respectivement envisagées par elles. On
n’aperçoit en conséquence nulle raison d’adopter une orientation diffé-
rente.

226. Le choix de la Chambre allant dans le sens qui a été indiqué, il reste
néanmoins à résoudre l'essentiel, à savoir la détermination du point exact,
sur la ligne de fermeture du golfe, à partir duquel la perpendiculaire à cette
ligne doit se diriger vers le large. Si toutefois l’on estime nécessaire de s’en
tenir encore à la géographie, toutes les considérations déjà exposées à
propos de la détermination du tracé du dernier segment de la ligne con-
cordent pour faire coïncider ce nouveau choix avec le point même où la
ligne médiane corrigée rencontrait la ligne de fermeture du golfe. C’est en
effet en ayant toujours présent à l’esprit la détermination du dernier
segment de la ligne de délimitation que la Chambre s’est attachée avec tant
d’attention à établir le tracé des segments précédents. Il serait impensable
que, dans la partie de l’aire de la délimitation qui se trouve en dehors et en
face du golfe, la ligne de division ne suive ni ne continue celle tracée à
l’intérieur du golfe, en fonction des caractéristiques particulières des côtes
de celui-ci. Si l’on cherchait une illustration typique de la signification de
Vadage «la terre domine la mer », c’est ici qu’on la trouverait.

96
339 GOLFE DU MAINE (ARRÊT)

227. En partant du point indiqué au paragraphe précédent, le segment
considéré de la ligne de délimitation traverse le banc de Georges entre des
points sur l’isobathe des 100 brasses dont les coordonnées sont les sui-
vantes :

42° 118 Nord 67° 11{0 Ouest
41° 10/1 Nord 66° 17,9 Ouest

La Chambre reviendra à la section VIII ci-après (paragraphes 238 et
suivants) sur les conséquences de ce tracé en ce qui concerne la division des
ressources et des richesses minérales du banc.

228. Quant au point d’arrivée de ce dernier segment de la ligne de
délimitation, point d’arrivée qui doit se trouver à l’intérieur du triangle fixé
par le compromis des Parties, le critère déterminant doit être, de l’avis de la
Chambre, la reconnaissance du fait que la délimitation à tracer doit diviser
équitablement les zones de chevauchement des projections maritimes des
côtes des deux pays voisins. Ce point d’arrivée coïncidera donc avec le
dernier point de chevauchement des zones de 200 milles respectivement
revendiquées par les deux Etats, et établies à partir de points de base
appropriés sur leurs côtes, auquel la perpendiculaire en question abou-
tira.

229. Pour conclure, en considérant le point À comme un point fixe et en
appelant point B le point de jonction du premier et du deuxième segment
ainsi qu’ils ont été définis, point C le point de jonction du deuxième et du
troisième segment sur la ligne de fermeture du golfe, et point D le point où
le troisième segment atteint, vers le large, le dernier lieu de chevauchement
des revendications des deux Parties situé sur son cheminement, la ligne de
délimitation des juridictions maritimes du Canada et des Etats-Unis fixée
par la Chambre sera celle comprise entre les points A, B, C et D.

VIII

230. La règle fondamentale du droit international général régissant la
matière des délimitations maritimes, règle qui a servi à la Chambre de point
de départ du raisonnement suivi jusqu'ici, exige que la ligne de délimitation
soit établie en appliquant à cette opération des critères équitables, et ceci
en vue de parvenir à un résultat équitable. C’est en ayant précisément
recouru à un critère de base dont le caractère équitable est généralement
admis et sanctionné par l'autorité de la Cour, en faisant aussi intervenir, là
où la nécessité s’en présentait, des critères complémentaires également
équitables, et enfin en traduisant concrètement ces critères par les
méthodes jugées les plus appropriées à cette fin, que la Chambre est
parvenue à tracer la ligne de délimitation que les Parties lui ont demandée.
La dernière tâche qu'il lui reste à accomplir avant d’arréter définitive-
ment sa conclusion consiste à vérifier si le résultat ainsi obtenu peut être

97
340 GOLFE DU MAINE (ARRÊT)

considéré comme étant en lui-même équitable, à la lumiére de toutes les
circonstances pouvant entrer en ligne de compte pour cette conclusion.

231. En fait, cette vérification ne s’impose pas absolument pour les deux
premiers segments de la ligne. A l’intérieur du golfe, à savoir au-dessus de
la ligne de fermeture de ce dernier, le caractère équitable ou non du résultat
de l’opération de délimitation que l’on y a exécutée pourrait difficilement
être apprécié par rapport à des paramètres autres que ceux, dominants,
fournis par la géographie physique et politique des lieux. Ce sont préci-
sément ces paramètres qui ont servi de guide à la Chambre dans la déter-
mination des parties de la ligne destinées à produire leur effet dans cette
portion de l’aire de la délimitation. Et il convient de souligner que les
Parties ne visaient pas particulièrement les ressources halieutiques de cette
portion de l’aire de la délimitation lorsqu’elles ont évoqué l’importance en
général desdites ressources pour leur économie ; et elles n’ont pas fait état
de prospections effectuées dans ces espaces en vue de la recherche et de
Pexploitation d'hydrocarbures.

232. La question peut par contre se poser différemment en ce qui
concerne le troisième segment de la ligne, qui doit produire son effet dans
la partie de l’aire de la délimitation située en dehors du golfe et loin de ses
côtes et qui, il y a peu de temps encore, était de la haute mer. Aux fins ici
considérées, on ne doit pas perdre de vue que ce dernier segment de la ligne
est celui qui présente le plus d’intérét pour les Parties 4 cause de la présence
dans cette zone du banc de Georges. Celui-ci est le véritable objet du
différend qui oppose les Etats-Unis au Canada dans la présente affaire,
l'enjeu principal du procès, et ceci en ce qui concerne les ressources
potentielles du sous-sol, et surtout les pêcheries d’une importance écono-
mique dominante. Il est donc compréhensible que l’on se demande si, en

“plus des éléments fournis par la géographie du golfe proprement dit, il n’est
pas d’autres facteurs dont il faudrait tenir compte. D’autres circonstances
pourraient en effet paraître susceptibles d’êtres prises en considération ici
pour juger du caractère équitable ou non du résultat produit par cette
portion de la ligne de délimitation qui est destinée à diviser entre les deux
pays voisins les richesses des eaux du banc et celles de son plateau. Ces
autres circonstances se trouvent résumées par ce que les Parties ont pré-
senté comme des données fournies par la géographie humaine et écono-
mique : circonstances donc qui, de l’avis de la Chambre, ne peuvent pas
entrer en considération en tant que critères à appliquer à l’opération de
délimitation elle-même, mais dont justement on peut se servir, comme cela
a été indiqué à la section II, paragraphe 59, pour juger du caractère
équitable de la délimitation établie à l’origine sur la base de critères
empruntés à la géographie physique et politique.

233. Pour les Etats-Unis, la considération principale est ici la présence
historique de l’homme sur les lieux contestés. En l’espèce, le facteur décisif
est à leurs yeux l’activité exercée par les Etats-Unis et par leurs ressor-
tissants, depuis leur accès à l'indépendance et même avant cela, activité
dont ils disent avoir eu pratiquement l'exclusivité pendant la plus grande
partie de cette longue période. Leur raisonnement est simple et se rappro-

98
341 GOLFE DU MAINE (ARRÊT)

cherait quelque peu d’une invocation de droits historiques, bien que cette
expression n'ait pas été utilisée. Cette présence humaine constante s’est
traduite avant tout par des activités de pêche, de conservation et de ges-
tion des pêcheries, mais elle a aussi comporté d’autres activités maritimes,
concernant l’aide à la navigation, les secours, la recherche, la défense,
etc. Toutes ces activités, qui, d’après cette Partie, dépassent de loin, en
durée et en importance, celles plus récentes et plus limitées du Canada
et des Canadiens, doivent selon elle représenter une circonstance perti-
nente principale aux fins d’une solution équitable en matière de délimi-
tation.

234. C’est d’autre part le Canada qui, pendant le procès, a le plus insisté
sur importance, à son avis décisive, des aspects socio-économiques. Mais,
d’après cette Partie, il ne s’agit pas de faire valoir des droits historiques
pouvant entrer en compétition avec les droits dont se réclament en fait les
Etats-Unis. Pour le Canada, ce n’est que la période récente qui peut entrer
en ligne de compte, à savoir la période qui se rapproche de celle où les deux
Etats ont finalement décidé de procéder chacun à la création d’une zone
exclusive de pêche, et qui même s’est poursuivie ultérieurement. Deux
aspects surtout lui paraissent devoir retenir l’attention : la distribution des
réserves halieutiques dans les diverses parties de la région, et les pratiques
de pêche respectivement établies et suivies par les deux Parties. Comme il a
déjà été rappelé à la section IV, paragraphe 110, ce pays a cherché à ériger
en « principe » équitable déterminant aux fins de la délimitation l’idée
qu’une frontière maritime unique devrait assurer le maintien des structures
de pêche existantes, qui sont selon lui d’une importance vitale pour les
collectivités côtières dans la région considérée. Le but que l’opération de
délimitation devrait poursuivre serait en d’autres termes de ne porter
aucune atteinte au développement économique et social des centres habi-
tés de la Nouvelle-Ecosse, développement qui a pu être réalisé grace à la
contribution que lui a apportée le produit des pêcheries canadiennes éta-
blies, dans les derniers quinze ans surtout, sur le banc de Georges.

235. La Chambre ne saurait s'associer à ces positions des Parties. Au
regard de celle des Etats-Unis, elle ne peut que confirmer sa décision de ne
pas attribuer un quelconque poids déterminant, aux fins de la délimitation
qui lui est confiée, à l’ancienneté et à la constance des activités de pêche
exercées par le passé dans la zone de l’aire de la délimitation située au-delà
de Ia ligne de fermeture du golfe. Jusqu’a une époque très récente, comme
la Chambre l’a rappelé, les espaces maritimes dont il s’agit étaient des
espaces de haute mer, ouverts librement aux activités de pêche, non seu-
lement des Etats-Unis et du Canada, mais aussi des autres pays, et les
ressortissants de ces derniers venaient nombreux pêcher dans ces eaux. La
Chambre n’a évidemment pas de difficulté à admettre que les Etats-Unis,
pays côtier, aient su, à cette époque de libre concurrence, créer, à un certain
moment et à certains endroits, une condition de primauté de fait à l’avan-
tage de leurs pêcheries, quelle qu’en ait pu être la durée. Mais, après la
création des zones de pêche exclusives de 200 milles par les Etats côtiers, la

99
342 GOLFE DU MAINE (ARRÊT)

situation a radicalement changé. Les Etats tiers et leurs ressortissants se
sont trouvés privés de tout droit d’accés aux espaces maritimes compris
dans lesdites zones et de tout avantage qu’ils avaient pu y acquérir. Quant
aux Etats-Unis, la condition de simple primauté de fait qu’ils avaient pu
s'assurer sur les lieux s’est transformée en une situation de monopole de
droit dans la mesure où les lieux en question sont juridiquement devenus
parties de leur propre zone de pêche exciusive. Au cas par contre où ces
mêmes lieux seraient devenus parties de la zone exclusive de pêche de l'Etat
voisin, cette condition de primauté aurait aujourd’hui perdu toute valeur.
Il est évident que toute situation privilégiée qui aurait pu exister aupara-
vant en faveur des Etats-Unis n’est pas en soi une raison valable pour que
ceux-ci puissent prétendre aujourd’hui inclure dans leur propre zone
exclusive de pêche une zone qui, en droit, serait devenue partie de la zone
exclusive de pêche du Canada.

236. On ne saurait en tout cas concevoir l’opération de délimitation
comme avant pour but de maintenir une situation de ce genre, ou même de
la rétablir au cas où, avec le temps, elle se serait atténuée. Ces considéra-
tions peuvent être répétées, pour une part, en ce qui concerne la position du
Canada, même s’il paraît indéniable que, sous certains aspects, le déve-
loppement pris par les pêcheries de ce pays a un caractère d’actualité plus
marqué.et si son incidence socio-économique pour les collectivités hu-
maines de certains comtés de la Nouvelle-Ecosse paraît évidente. Il n’en
demeure pas moins que le Canada, comme les Etats-Unis, a choisi la voie
consistant à se réserver une zone de pêche exclusive au lieu de celle d’une
exploitation compétitive dans des espaces ouverts à la participation de
tous. Cette mesure peut engendrer des inconvénients à côté de ses avan-
tages indéniables. Mais rien ne dit évidemment que la délimitation, en
droit, que la Chambre est maintenant appelée à effectuer dans les zones de
chevauchement qui sont apparues entre les zones exclusives de pêche
instituées de part et d'autre, doive assurer à chacune des Parties un accès
aux ressources halieutiques de la région égal à celui dont elle jouissait
auparavant de facto. Rien ne dit non plus qu’elle doive assurer à une Partie,
dans certaines zones, une compensation équivalente pour ce qu’elle per-
drait dans d’autres zones.

237. Il est donc évident, aux yeux de la Chambre, que Pampleur res-
pective de ces activités humaines liées à la pêche — ou à la navigation, à
la défense, ou d’ailleurs à la recherche et à l'exploitation d'hydrocarbures
— ne saurait entrer en considération en tant que circonstance pertinente
ou, si l’on préfère, en tant que critère équitable à appliquer à la détermi-
nation de la ligne de délimitation. Le scrupule que la Chambre estime
justifié d’avoir est celui de s’assurer que le résultat global, bien qu’issu de
l'application de critères équitables et de l’utilisation de méthodes appro-
priées destinées à les traduire concrètement, ne se révèle pas d’une
manière inattendue comme radicalement inéquitable, c'est-à-dire comme
susceptible d’entraîner des répercussions catastrophiques pour la sub-
sistance et le développement économique des populations des pays in-
téressés.

100
343 GOLFE DU MAINE (ARRÊT)

238. Heureusement, aucun danger de cette nature n’est à craindre, dans
le cas présent, à cause du choix que la Chambre à fait de la ligne de
délimitation et, en particulier, de son troisième et dernier segment. Celui-ci
traverse la zone des eaux surjacentes au banc de Georges à une distance de
son extrême pointe vers le chenal Nord-Est qui laisse du côté canadien la
plus grande partie du rebord et la pointe nord du banc, où se trouvent les
zones de plus forte concentration des espèces sédentaires — pétoncles
notamment — exploitées par les pêcheurs canadiens. En fait, d’après les
informations fournies par le Canada, pendant la période 1972-1976, c’est-
à-dire avant la mise en vigueur, par les deux pays voisins, de leurs zones de
pêche exclusives, la majeure partie des débarquements de pétoncles ont été
le fait de pêcheurs canadiens ; les prises canadiennes provenaient surtout
des zones du « rebord et de la pointe nord » du banc de Georges, et celles
des Etats-Unis provenaient surtout de la région du Grand chenal Sud. La
totalité ou presque des zones de prises canadiennes importantes demeurent
ainsi assurées au Canada, et l’on sait Pimportance que celui-ci attribue
précisément au produit de ces pêcheries pour l’économie de la Nouvelle-
Ecosse et de ses ports. D’autre part les zones des pêcheries des mêmes
espèces sédentaires exploitées par les Etats-Unis, qui sont surtout concen-
trées dans le voisinage du Grand chenal Sud, se trouvent entièrement de
l’autre côté de la ligne de division. En ce qui concerne la pêche au homard
les pêcheries du Canada sont largement concentrées dans le canyon Cor-
sair, du côté nord-est de la ligne, tandis que les pêcheries des Etats-Unis
pour la même espèce sont plutôt concentrées du côté sud-ouest. Pour les
autres pêcheries, et notamment les pêcheries mobiles, le calcul est moins
facile et nécessairement moins précis. Mais dans l’ensemble l'examen des
statistiques — parfois difficilement comparables — conduit la Chambre à
conclure que, à la rigueur, seule une mesure qui aurait consisté à attribuer à
une Partie la totalité du banc de Georges aurait pu entraîner de sérieuses
répercussions économiques pour l’autre Partie.

239. En ce qui concerne l’autre aspect important à considérer sous le
même angle, on peut relever que la ligne de délimitation tracée par la
Chambre divise les principales zones de recherches de richesses minérales
du sous-sol, en laissant de part et d’autre de vastes espaces dans lesquels
des recherches ont été entreprises par le passé, qui pourraient être reprises
dans la mesure où les Parties le souhaiteraient.

240. La Chambre, d’autre part, estime qu’il n’y a pas lieu de surestimer
les inconvénients que peut présenter la division du banc de Georges et des
ressources de ses eaux et de son sous-sol résultant de la ligne de délimi-
tation qu’elle a tracée conformément au droit et aux critères équitables
dont le droit prévoit l'application. Elle ne saurait voir une source inévitable
et insurmontable de litiges dans le fait qu’une gestion unique des pêcheries
établies sur ce banc et l’attribution à un seul pays de la tâche de leur
conservation, dont les Etats-Unis auraient souhaité la réalisation, ne se
trouvent pas consacrées par la décision intervenue. Elle ne saurait pas
davantage penser que des incidents dus à des erreurs de navigation et à

101
344 GOLFE DU MAINE (ARRÊT)

d'éventuelles infractions qui se produiraient à la suite de l’établissement de
la ligne de délimitation ne puissent être réglés directement et d’une manière
adéquate. Le Canada et les Etats-Unis ont à leur actif une trop longue
tradition de coopération amicale et fructueuse dans le domaine maritime et
dans tant d’autres pour que l’on ait à redouter une interruption de cette
coopération, qui se révèle maintenant d’autant plus nécessaire, et cela non
seulement dans le domaine des pêcheries, mais aussi dans celui des res-
sources en hydrocarbures. Unissant une fois de plus leurs efforts, les
Parties seront certainement à même de surmonter les difficultés éven-
tuelles et d’adopter les mesures opportunes pour un développement béné-
fique de leurs activités dans les importants domaines concernés.

241. En résumé, la Chambre trouve, dans les constatations qu’elle vient
de faire, une confirmation de sa conviction de l’absence totale, dans le cas
d'espèce, des conditions de nature vraiment exceptionnelle qui pourraient
justifier une quelconque correction de la ligne de délimitation qu’elle a
tracée. La Chambre peut donc conclure en toute sécurité que la délimita-
tion effectuée dans le respect des principes et règles de droit régissant la
matière, en appliquant donc des critères équitables et en utilisant les
méthodes appropriées, a en outre produit un résultat d'ensemble équi-
table.

242. Conformément à l’article If, paragraphe 2, du compromis, le trace
de la limite est défini ci-après, dans le dispositif du présent arrêt, en termes
de lignes géodésiques reliant les coordonnées géographiques de points. De
plus, et à seules fins d'illustration, comme le prévoit ledit paragraphe du
compromis, le tracé de la limite a été indiqué sur un exemplaire de la carte
n° 4003 du service hydrographique du Canada et sur un exemplaire de la
carte n° 13006 de la United States National Ocean Survey, fournis par
chacune des Parties respectivement!. Un rapport explicatif rédigé par
l'expert technique est annexé à l'arrêt. Conformément à l’article IV du
compromis les coordonnées géographiques des points sont établies en
fonction de la station origine de la triangulation nord-américaine de
1927.

! On trouvera un exemplaire de ces cartes, en noir et blanc et en format réduit pour en
faciliter la manipulation, dans une pochette se trouvant à la fin du présent fascicule ou à
la fin du volume C.J. Recueil 1984 selon le cas. Pour plus de clarté, la ligne de
délimitation est indiquée en rouge sur ces cartes. /Note du Greffe.]

102
345 GOLFE DU MAINE (ARRÊT)

243. Par ces motifs,

LA CHAMBRE,

par quatre voix contre une,

Décide

Que le tracé de la frontière maritime unique divisant le plateau conti-
nental et les zones de pêche exclusives du Canada et des Etats-Unis
d'Amérique dans la zone spécifiée dans le compromis conclu le 29 mars

1979 entre ces deux Etats est défini par des lignes géodésiques reliant les
points dont les coordonnées sont indiquées ci-après :

Latitude nord Longitude ouest
A 44° 11° 12” 67° 16’ 46”
B 42° 53’ 14” 67° 44 35”
C 42° 31’ 08” 67° 28’ 05”
D 40° 27’ 05” 65° 41’ 59”

POUR : M. Ago, président ; MM. Mosler et Schwebel, juges ; M. Cohen, juge
ad hoc ;

CONTRE : M. Gros, juge.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le douze octobre mil neuf cent quatre-vingt-quatre, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement du Canada et
au Gouvernement des Etats-Unis d’ Amérique.

Le président de la Chambre,
(Signé) Roberto AGo.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

M. SCHWEBEL, juge, joint à l’arrêt exposé de son opinion indivi-
duelle.

M. Gros, juge, joint à l’arrêt l'exposé de son opinion dissidente.

(Paraphé) R.A.
{Paraphé) S.T.B.

103
DE00b |

346 GOLFE DU MAINE (ARRÊT)

 

 

 

 

   
 
 

 

CANADA

 

ATLANTIC COAST/COTE DE L'ATLANTIQUE

CAPE BRETON TO/À CAPE COD ___

Sen 175,000 HBPOON fete À
NEW BRUNSWICK # y

 

Projenen -Matcalot

 

 

 

 

 

 

 

y NOUVEAU-BRUNSWICK

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

LIGNE DE DELIMITATION TRACEE PAR LA CHAMBRE

104

 

 

 
347 GULF OF MAINE (TECHNICAL REPORT)

Delimitation of the Maritime Boundary
in the Gulf of Maine Area

TECHNICAL REPORT

PRESENTED TO THE CHAMBER OF THE COURT BY COMMANDER PETER

BRYAN BEAZLEY, O.B.E., F.R.I.C.S., R.N. (RETD.), THE TECHNICAL EXPERT

APPOINTED, PURSUANT TO ARTICLE II, PARAGRAPH 3, OF THE SPECIAL
AGREEMENT, BY THE ORDER OF THE CHAMBER DATED 30 MARCH 1984

1. To conform to Article IT (2) and Article IV (b) of the Special Agree-
ment, and to achieve consistency between the delimitation line and the
method of its construction, all lines are taken to be geodetic lines.

2. For practical application of the methods described in the Judgment
for determination of the first two segments of the line calculations have
been made on the Universal Transverse Mercator grid using a Central
Meridian of 68° West. The course of the closing line of the Gulf and the
perpendicular to it have been determined using geodetic azimuths. Com-
putations were based on the Clarke 1866 spheroid. The basepoints having
been determined to a second of arc the final positions of the delimitation
line have been defined in whole seconds of arc also.

3. Positions of the various coastal points were found to be as follows :

Name Latitude N Longitude W Chart
SE tip of Nantucket
Island 41° 15047 69° 58’ 01” 13241 US

LWL position for
determining 200’
limit 41° 15 56” 69° $7’ 37” 13241 US

Cape Cod elbow 41° 38° 35” 69° 57 15” 13248 US

Position on Cape Cod
nearest to Chebo-
gue Point 42° 00’ 31” 70° 01’ 36” 13246 US

105
348 GULF OF MAINE (TECHNICAL REPORT)

Name Latitude N Longitude W Chart

Cape Ann 42° 38 12" 70° 34727" 13279 US
Cape Elizabeth 43° 33’ 41” 70° 12/02” 13290 US
International Boun-

dary Terminus

(TP15) 44° 46’ 3573 66° 54 1173
North coast of Bay of

Fundy 45° 1631” 65° 41’ 01” 4010 Canadian
South coast of Bay of

Fundy 44° 53’ 49” 65° 22’ 47” 4010 Canadian
Brier Island (Whipple

Point) 44° 14 11” 66° 23° 50” = 4324 Canadian
Chebogue Point 43° 43°57” 66° 07 18% 4326 Canadian
Cape Sable 43° 23’ 22” 65° 37’ 23” 4216 Canadian
Seal Island (SW

point) 43° 23° 33” 66°01’ 21” 4330 Canadian

4. All positions are on 1927 North American Datum. Corrections have
been applied to positions from the Canadian charts as indicated in the
Agent for Canada’s letter to the Registrar dated 18 April 1984. The Annex
lists the rectangular UTM co-ordinates of some of these positions.

5. The two positions in the Bay of Fundy were determined by plotting
taking account of the fact that the most easterly point of a 12-mile limit
(depending on the low-water lines of Quaco Ledge and the southern shore
of the Bay) was found to be at 45° 04’ 21” N, 65° 31’ 11” W approxi-
mately.

6. For calculation of the ratio of coastal lengths the following true dis-
tances in nautical miles were determined :

Cape Cod Elbow to Cape Ann 65.7
Cape Ann to Cape Elizabeth 57.9
Cape Elizabeth to Boundary Terminus 160.0
TOTAL United States coastline 283.6 (284)
Boundary terminus to N coast of Bay of Fundy 59.9
N coast to S coast of Bay of Fundy 26.1
S coast of Bay of Fundy to Whipple Point 59.0
Whipple Point to Cape Sable 60.9
TOTAL Canadian coastline 205.9 (206).

106
349 GULF OF MAINE (TECHNICAL REPORT)

Therefore the ratio of coastline lengths United States : Canada is

1.38 :1

7. To determine the course of the bisector, forming the first segment of the
line, UTM grid bearings were determined :

Boundary terminus to Cape Elizabeth 243° 16’ 24”
Boundary terminus to Cape Sable 145° 09’ 30”.

Therefore the perpendiculars from A to these lines are, respectively,

333° 16’ 24”
055° 09’ 30”

and the course of the bisector lies along the grid bearing
194° 12’ 57”.
8. To determine the direction of the median line, which forms the basis of
the second segment of the delimitation line, it is necessary to make
allowance for a change of scale factor between the southeastern and

northwestern ends of the two controlling lines. The grid bearings of the
controlling lines are :

Cape Cod Elbow to Cape Ann 336° 36’ 3275
Cape Sable to Whipple Point 325° 07’ 1479.

9. A mid-point between Whipple Point and the Cape Ann to Cape Cod
line will lie on a grid bearing from Whipple Point of

240° 51’ 5377
and will intersect the line at position
(1) 42° 32’ 2976 N 70° 30’ 4978 W.
The mid-point of this line after correcting for scale factor 1s
(2) 43° 24 2770 N 68° 29’ 0370 W.
10. Similarly a mid-point between Cape Cod Elbow and the Whipple

Point to Cape Sable line lies on the reciprocal bearing which intersects
at

(3) 43° 24° 3874 N 65° 38’ 3177 W
and the corrected mid-point ts
(4) 42° 32’ 5071 N 67° 49’ 4279 W

107
350 GULF OF MAINE (TECHNICAL REPORT)

11. The grid bearing between these two corrected mid-points is the
direction of the median line which is

150° 52’ 3473

12. To determine the location of the second segment of the line I under-
stand my instructions from the Chamber to be to give half-effect to Seal
Island when applying the ratio in which the line from Chebogue Point to
the nearest point on Cape Cod (the location line) is to be divided. To effect
this, Seal Island must be related to Chebogue Point and the location line
rather than to the coast nearest to the island.

13. The true (geodetic) length of the location line was found to be

372 088 metres
and the grid bearing from Chebogue Point is
239° 04’ 3671.

A line parallel to the line from Cape Sable to Whipple Point (representing
the coastal front of Nova Scotia) drawn from the southwestern point of
Seal Island intersects the location line at a true distance of 14 234 metres
from Chebogue Point. A position 7 117 metres along the location line from
Chebogue Point would then represent a notional half-effect position for
the island. Applying the ratio of 1.38:1 on the location line between Cape
Cod and the half-effect position of the island divides the line at a position
153 349 metres from the half effect position, or

160 466 metres (grid distance 160 418 metres)

from Chebogue Point. This represents a division of the whole location line
in the ratio 1.319:1 (1.32:1). The co-ordinates of this point are

(5) 43° 00’ 1978 N 67° 49° 5677 W.
14. A line of grid bearing 150° 52’ 343 from this point intersects the
bisector from A at position
B 42° 53 14" N 67° 44 35" W
which is the first turning point on the line of delimitation. A line on the

same grid bearing intercepts the geodetic line (geodesic) between Nan-
tucket and Cape Sable at position

C 42°31'08"(35)N 67° 28 05".33) W

which is the second turning point on the line of delimitation.

108
351 GULF OF MAINE (TECHNICAL REPORT)

15. The azimuth of the geodetic line between Nantucket and Cape Sable

at position C is

N E

56° 39’ 49”

S W

so that the required perpendicular has an azimuth of
S 33° 20’ 11” E.

The last place on the path of this perpendicular where the 200-mile zones
claimed by the two Parties overlap is a point 200 nautical miles from the
nearest point of the low-water line of the United States of America. The
relevant point of the low-water line is given at paragraph 3 above, and the

point of intersection between the perpendicular and a 200-nautical mile
arc drawn from that point is position

D 40° 27 05"N 65° 41’ 59° W
which also lies within the area laid down in Article II of the Special
Agreement.

16. The delimitation line is therefore defined by geodetic lines joining in
succession the following positions the co-ordinates of which are given in
1927 North American Datum :

A 44° 11712” N 67° 16’ 46” W

B 42° 53’ 14” N 67° 44’ 35” W

C 42° 31’ 08” N 67° 28’ 05” W

D 40° 27°05” N 65° 41’ 59” W.
This line crosses Georges Bank, as defined by the 100-fathom contour on
Canadian chart 8005, at positions

42° 1118 N 67° 1170 W
and 41° 1071 N 66° 179 W

but these positions do not form part of the definition of the delimitation
line.

Done in one copy, in English, at The Hague, 3 October 1984.

(Signed) P. B. BEAZLEY.

109
352 GULF OF MAINE (TECHNICAL REPORT)
ANNEX TO THE TECHNICAL REPORT

List of UTM rectangular co-ordinates of certain positions mentioned in
the Report. Central Meridian 68° W ; Clarke’s 1866 spheroid.

Position Easting Northing
Cape Cod Elbow 337 251.1 4611 778.0
Position on Cape Cod nearest to
Chebogue Point 332 170.6 4 652 505.7
Cape Ann 288 940.0 4 723 466.6
Cape Elizabeth 322 270.6 4 825 296.1
TPIS 586 787.5 4 958 487.9
Whipple Point 627 994.2 4 899 161.2
Chebogue Point 651 274.2 4 843 661.5
Cape Sable 692 521.4 4 806 592.0
Seal Island 660 159.4 4 806 086.4
A 557 590.2 4 892 641.9
(1) 293 572.8 4712 756.3
(2) 460 796.9 4 805 966.2
(3) 690 908.9 4 808 905.2
(4) 514 074.6 4710 338.6
(5) 513 658.6 4761 224.3
B 520 972.0 4 748 097.5
C 543 688.4 4 707 324.0

(position C is on the geodesic between Cape Sable and Nantucket about 7
metres from the grid line joining those points).

110
